Exhibit 10.1
 
 
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
Dated as of
 
November 3, 2010
 
by and among
 
CONTAINER LEASING INTERNATIONAL, LLC
(D/B/A CARLISLE LEASING INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or SEACUBE CONTAINERS, LLC),
as the Borrower
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
and
THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders
 
and
 
DEUTSCHE BANK SECURITIES INC.
CITIGROUP GLOBAL MARKETS, INC.
J.P. MORGAN SECURITIES LLC
as the Lead Arrangers
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
1.
DEFINITIONS AND RULES OF INTERPRETATION
1
         
1.1.
Definitions
1
 
1.2.
Rules of Interpretation
27
     
2.
THE REVOLVING CREDIT FACILITY
28
         
2.1.
Commitment to Lend
28
 
2.2.
Commitment Fee
28
 
2.3.
Reduction of Total Commitment
29
 
2.4.
The Notes
29
 
2.5.
Interest on Revolving Credit Loans
29
 
2.6.
Requests for Revolving Credit Loans
30
 
2.7.
Conversion Options
30
 
2.8.
Funds for Revolving Credit Loan
31
 
2.9.
The Swing Line
32
 
2.10.
Extension of Maturity Date
34
     
3.
REPAYMENT OF THE REVOLVING CREDIT LOANS
35
         
3.1.
Maturity
35
 
3.2.
Mandatory Repayments of Revolving Credit Loans
35
 
3.3.
Optional Repayments of Revolving Credit Loans
35
     
4.
LETTERS OF CREDIT.
36
         
4.1.
Letter of Credit Commitments
36
 
4.2.
Reimbursement Obligation of the Borrower
37
 
4.3.
Letter of Credit Payments
38
 
4.4.
Obligations Absolute
39
 
4.5.
Reliance by Issuer
39
 
4.6.
Letter of Credit Fee
39
 
4.7.
Replacement of Issuing Bank
40
     
5.
CERTAIN GENERAL PROVISIONS
40
         
5.1.
Funds for Payments
40
 
5.2.
Computations
43
 
5.3.
Inability to Determine LIBOR Rate
43
 
5.4.
Illegality
43
 
5.5.
Additional Costs, etc
44
 
5.6.
Capital Adequacy
45
 
5.7.
Certificate
45
 
5.8.
Indemnity
45
 
5.9.
Limitation on Increased Costs
46
 
5.10.
Interest After Default
46

 
 
- i -

--------------------------------------------------------------------------------

 
 

     
6.
COLLATERAL SECURITY AND GUARANTIES
46
         
6.1.
Security of Borrower
46
 
6.2.
Guaranties and Security of Restricted Subsidiaries
46
     
7.
REPRESENTATIONS AND WARRANTIES
47
         
7.1.
Corporate Authority
47
 
7.2.
Governmental Approvals
47
 
7.3.
Title to Properties; Leases
48
 
7.4.
Financial Statements and Projections
48
 
7.5.
Franchises, Patents, Copyrights, etc
48
 
7.6.
Litigation
48
 
7.7.
No Materially Adverse Contracts, etc
49
 
7.8.
Compliance with Other Instruments, Laws, etc
49
 
7.9.
Tax Status
49
 
7.10.
Investment Company Act
49
 
7.11.
Perfection of Security Interest
49
 
7.12.
Employee Benefit Plans
49
 
7.13.
Environmental Compliance
50
 
7.14.
Subsidiaries, etc
52
 
7.15.
Bank Accounts
52
 
7.16.
Disclosure
52
 
7.17.
Foreign Assets Control Regulations, Etc
52
 
7.18.
Appraisal and Valuation Report
53
     
8.
AFFIRMATIVE COVENANTS
53
         
8.1.
Preservation of Existence
53
 
8.2.
Maintenance of Office
53
 
8.3.
Records and Accounts
53
 
8.4.
Financial Statements, Certificates and Information
54
 
8.5.
Notices
56
 
8.6.
Legal Existence; Maintenance of Properties
57
 
8.7.
Insurance
57
 
8.8.
Taxes
57
 
8.9.
Inspection of Properties and Books, etc
58
 
8.10.
Compliance with Laws, Contracts, Licenses, and Permits
58
 
8.11.
Use of Proceeds
59
 
8.12.
Employee Benefit Plans
59
 
8.13.
Further Assurances
59
 
8.14.
New Subsidiaries
59
     
9.
CERTAIN NEGATIVE COVENANTS
60
         
9.1.
Restrictions on Indebtedness
60
 
9.2.
Restrictions on Liens
62
 
9.3.
Restrictions on Investments
65

 
 
- ii -

--------------------------------------------------------------------------------

 
 

 
9.4.
Restricted Payments
67
 
9.5.
Merger, Consolidation and Disposition of Assets
67
 
9.6.
Sale and Leaseback
68
 
9.7.
Compliance with Environmental Laws
68
 
9.8.
Employee Benefit Plans
68
 
9.9.
Business Activities
69
 
9.10.
Fiscal Year
69
 
9.11.
Transactions with Affiliates
69
 
9.12.
Container Management System
69
 
9.13.
Ownership Interest in Unrestricted Subsidiaries
70
     
10.
FINANCIAL COVENANTS
70
         
10.1.
Consolidated Tangible Net Worth
70
 
10.2.
Consolidated Leverage Ratio
70
     
11.
CLOSING CONDITIONS
70
         
11.1.
Loan Documents, etc
70
 
11.2.
Certified Copies of Governing Documents
71
 
11.3.
Corporate or Other Action
71
 
11.4.
Incumbency Certificate
71
 
11.5.
Validity of Liens
71
 
11.6.
Perfection Certificates and UCC Search Results
71
 
11.7.
Financial Statements
71
 
11.8.
Certificates of Insurance
71
 
11.9.
Borrowing Base Report
71
 
11.10.
Solvency Certificate
71
 
11.11.
Opinion of Counsel
72
 
11.12.
Payment of Fees
72
 
11.13.
Repayment of Outstanding Obligations under the Original Agreement
72
 
11.14.
Representation
72
     
12.
CONDITIONS TO ALL BORROWINGS
72
         
12.1.
Representations True; No Event of Default
72
 
12.2.
Borrowing Base Report
73
 
12.3.
Seacastle Credit Agreement
73
 
12.4.
Public Market
73
     
13.
EVENTS OF DEFAULT; ACCELERATION; ETC
73
         
13.1.
Events of Default and Acceleration
73
 
13.2.
Termination of Commitments
76
 
13.3.
Remedies
76
 
13.4.
Distribution of Collateral Proceeds
77

 
 
- iii -

--------------------------------------------------------------------------------

 
 

     
14.
THE ADMINISTRATIVE AGENT
77
         
14.1.
Authorization; Reliance by Administrative Agent
77
 
14.2.
Delegation of Duties
79
 
14.3.
Exculpatory Provisions
79
 
14.4.
No Representations
80
 
14.5.
Payments
80
 
14.6.
Holders of Notes
81
 
14.7.
Reimbursement by Lenders
81
 
14.8.
Rights as Lender
82
 
14.9.
Resignation of Administrative Agent
82
 
14.10.
Notification of Defaults and Events of Default
82
 
14.11.
Duties in the Case of Enforcement
83
 
14.12.
Administrative Agent May File Proofs of Claim
83
 
14.13.
No Other Duties, etc
84
     
15.
ASSIGNMENT
84
         
15.1.
General Conditions
84
 
15.2.
Assignments
84
 
15.3.
Register
85
 
15.4.
Participations
86
 
15.5.
Certain Pledges
86
 
15.6.
New Notes
86
 
15.7.
Assignment by Borrower
87
     
16.
PROVISIONS OF GENERAL APPLICATIONS
87
         
16.1.
Setoff; Proration of Payments
87
 
16.2.
Expenses
88
 
16.3.
Indemnification
88
 
16.4.
Treatment of Certain Confidential Information
89
 
16.5.
Survival of Covenants, Etc
90
 
16.6.
Notices
91
 
16.7.
Governing Law; Submission to Jurisdiction; Waiver of Venue
91
 
16.8.
Headings
92
 
16.9.
Counterparts
92
 
16.10.
Entire Agreement, Etc
92
 
16.11.
Waiver of Jury Trial
92
 
16.12.
Consents, Amendments, Waivers, Etc
93
 
16.13.
Severability
94
 
16.14.
Ratification of Original Agreement
94



Exhibits
     
Exhibit A
Form of Borrowing Base Report
Exhibit B
Form of Note
Exhibit C
Form of Revolving Loan Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Assignment and Acceptance

 
 
- iv -

--------------------------------------------------------------------------------

 
 
Exhibit F
Form of Guaranty
Exhibit G
Form of Restricted Subsidiary Security Agreement
Exhibit H
Form of Stock Pledge Agreement
Exhibit I
Form of Letter of Credit Request
Exhibit J
Form of Management Financial Report
   
Schedules
     
Schedule 1
Lenders and Commitments
Schedule 7.3
Title to Properties; Leases
Schedule 7.6
Litigation
Schedule 7.12
Employee Benefit Plans
Schedule 7.13(a)
Owned Real Estate
Schedule 7.13(b)
Leased Real Estate
Schedule 7.14
Subsidiaries Etc.
Schedule 7.15
Bank Accounts
Schedule 9.1
Existing Indebtedness
Schedule 9.2
Existing Liens
Schedule 9.2.2
Existing Restrictions on Negative Pledges and Upstream Limitations
Schedule 9.3
Existing Investments



 
- v -

--------------------------------------------------------------------------------

 
 
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
November 3, 2010, by and among CONTAINER LEASING INTERNATIONAL, LLC (D/B/A
CARLISLE LEASING INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC
and/or SEACUBE CONTAINERS, LLC) (the “Borrower”), a New York limited liability
company having its principal place of business at One Maynard Drive, Park Ridge,
New Jersey 07656, DEUTSCHE BANK TRUST COMPANY AMERICAS, CITICORP NORTH AMERICA
INC., JPMORGAN CHASE BANK, N.A. and each of the Persons who may become a party
to this Agreement and are listed on Schedule 1 hereto (the “Lenders” and each a
“Lender”), DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC and
CITIGROUP GLOBAL MARKETS, INC. (each, a “Lead Arranger” and collectively, the
“Lead Arrangers”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, a banking
corporation organized under the laws of the State of New York (“DB”), as
administrative agent for itself and such other lending institutions (the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, DB and the Administrative Agent have previously entered
into a revolving credit agreement, dated as of August 24, 2006, amended and
restated as of August 19, 2008, further amended and restated as of August 3,
2009 and further amended as of January 26, 2010 (the “Original Agreement”),
which provides for revolving credit loans to the Borrower with the maximum
principal amount outstanding at any one time not to exceed the sum of the
Commitments in effect from time to time;
 
WHEREAS, the Borrower, the Lenders, the Lead Arrangers and the Administrative
Agent have agreed, subject to occurrence of certain events and the satisfaction
of certain conditions, to (i) increase the Total Commitments to One Hundred
Twenty Million Dollars $120,000,000), (ii) adjust certain of the economic terms
applicable to the Loans, and (iii) make certain amendments to the Original
Agreement and, for ease of reference, to restate the Original Agreement in its
entirety on the terms set forth herein;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1.           Definitions.  As used in this Credit Agreement, the following
terms shall have the following meanings:
 
Adjusted Value.  With respect to any Container, Generator or Chassis, the
appraised value, expressed in Dollars, set forth in the Appraisal and Valuation
Report as of the Adjusted Value Date.
 
Adjusted Value Date.  February 15, 2006.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
Administrative Agent.  As defined in the preamble hereto and each other Person
appointed as the successor Agent in accordance with §14.9.
 
Administrative Agent’s Office.  The Administrative Agent’s office located at 60
Wall Street, New York, New York 10005, or at such other location as the
Administrative Agent may designate from time to time.
 
Administrative Agent’s Special Counsel.  SNR Denton US  LLP or such other
counsel as may be selected by the Administrative Agent.
 
Affiliate.  Any Person which, directly or indirectly, controls, is controlled by
or is under common control with another Person.  “Control” of a Person means the
power, directly or indirectly, (a) to vote ten percent (10%) or more of the
Capital Stock (on a fully diluted basis) of such Person having ordinary voting
power for the election of directors, managing members or general partners (as
applicable); or (b) to direct or cause the direction of the management and
policies of such Person (whether by contract or otherwise).
 
Aggregate Determined Value:  As of any date of determination, an amount equal to
the sum of the Determined Values (measured as of the last day of the month
immediately preceding such date of determination) of all Eligible Containers,
all Eligible Generators, all Eligible Refrigerator Units and all Eligible
Chassis; provided however, that (A) the sum of the Determined Values of all
Eligible Generators shall not at any time exceed an amount equal to twenty-five
percent (25%) of the Aggregate Determined Value, and (B) the sum of the
Determined Values of all Eligible Refrigeration Units shall not at any time
exceed an amount equal to fifteen percent (15%) of the Aggregate Determined
Value.
 
Applicable Margin.  The Applicable Margin for each day during each Interest
Period shall be one of the following:
 
(x) with respect to LIBOR Rate Loans, three percent (3.00%) per annum, and
 
(y) with respect to Base Rate Loans, two percent (2.00%) per annum.
 
Applicable Pension Legislation.  At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.
 
Appraisal and Valuation Report.  The report prepared by the Appraisal Firm,
entitled “Valuation of the Assets of Carlisle Leasing International, LLC as of
February 15, 2006”.
 
Appraisal Firm.  Valuation Research Corporation.
 
Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Assignment and Acceptance.  An assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §15.2), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
Attributable Indebtedness.  On any date (a) in respect of any Capitalized Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and (b)
in respect of any Synthetic Lease, the capitalized amount of the remaining lease
or similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease.
 
Balance Sheet Date.  December 31, 2009.
 
Base Rate.  The higher of (a) the variable annual rate of interest so designated
from time to time by the Administrative Agent as its “prime rate”, such rate
being a reference rate and not necessarily representing the lowest or best rate
being charged to any customer, and (b) one-half of one percent (0.5%) above the
Federal Funds Effective Rate.  For the purposes of this definition, “Federal
Funds Effective Rate” shall mean for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three (3) funds brokers of recognized standing selected by the
Administrative Agent.  Changes in the Base Rate resulting from any publicly
announced changes in the Administrative Agent’s “prime rate” shall take place
immediately without notice or demand of any kind.
 
Base Rate Loans.  Those Revolving Credit Loans and Swing Line Loans bearing
interest calculated by reference to the Base Rate.
 
Borrower.  As defined in the preamble hereto.
 
Borrower Security Agreement.  The Security Agreement between the Borrower and
the Administrative Agent (for the benefit of the Lenders) and in form and
substance satisfactory to the Administrative Agent.
 
Borrowing Base.  At the relevant time of reference thereto, an amount,
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders and the Administrative Agent pursuant to
§8.4(e), which is equal to the product of (x) 80% and (y) the Aggregate
Determined Value, measured as of the last day of the month immediately preceding
such date of determination.
 
Borrowing Base Report.  A Borrowing Base Report signed by the chief financial
officer of the Borrower and in substantially the form of Exhibit A hereto.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Business Day.  Any day on which banking institutions in New York, New York, are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.
 
Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.
 
Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
CERCLA.  See §7.12.
 
Change of Control.  The occurrence of any of the following events or conditions:
 
(a)           prior to the occurrence of a Public Offering, an event or series
of events by which Fortress Investment Group (i) legally or beneficially owns,
directly or indirectly, less than 51% of the Capital Stock or less than 51% of
the Voting Stock of the Borrower, in each case as adjusted pursuant to any stock
split, stock dividend, recapitalization, or reclassification of the capital of
the Borrower or (ii) fails to have the power to elect a majority of the managers
of the Borrower, unless, at the time any such event or series of events occurs,
the Required Lenders approve the identity of the Person who has the power to
elect a majority of the managers of the Borrower;
 
(b)           a Person other than Parent, directly or indirectly, acquires the
power to elect a majority of the Managers Committee of the Borrower;
 
(c)           at any time after the occurrence of a Public Offering, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
Fortress Investment Group, becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 50% or more of the equity securities of the Parent
directly entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or
 
(d)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower directly entitled to vote for members of the
board of directors or equivalent governing body of the Parent on a fully-diluted
basis (and taking into account all such securities that such Person or Persons
have the right to acquire pursuant to any option right) representing 50% or more
of the combined voting power of such securities; or
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(e)           Parent shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower.
 
Chassis.  The chassis for marine and intermodal cargo containers to which the
Borrower or any Restricted Subsidiary (i) has good title, or (ii) is the lessor
under a Direct Finance Lease and, in either case, is held for sale or re-lease
by the Borrower or such Restricted Subsidiary in the conduct of its business.
 
CLIF.  CLI Funding LLC, a limited liability company organized under the laws of
the State of Delaware.
 
CLIF Pledge Agreement.  The pledge agreement, dated as of October 26, 2001,
between the Borrower and the Trustee, as amended, modified or supplemented from
time to time in accordance with its terms.
 
CLIF II.  CLI Funding II LLC, a limited liability company organized under the
laws of the State of Delaware.
 
CLIF III.  CLI Funding III LLC, a limited liability company organized under the
laws of the State of Delaware.
 
CLIF III Credit Agreement.  The Credit Agreement, dated as of October 31, 2007,
by and among CLIF III, as borrower, the lenders from time to time party thereto,
and ING Bank N.V., as Administrative Agent and as Collateral Agent, as amended,
restated or otherwise modified from time to time in accordance with its terms.
 
CLIF III Pledge Agreement.  The pledge agreement, dated as of October 31, 2007,
between the Borrower and ING Bank N.V., in its capacity as collateral agent, as
amended, modified or supplemented from time to time in accordance with its
terms.
 
CLIF IV.  CLI Funding IV LLC, a limited liability company organized under the
laws of the State of Delaware.
 
CLIF IV Credit Agreement.  The Credit Agreement, dated as of May 18, 2010, by
and among CLIF IV, as borrower, the lenders from time to time party thereto, and
Wells Fargo Securities, LLC, as Administrative Agent and as Collateral Agent, as
amended, restated or otherwise modified from time to time in accordance with its
terms.
 
Closing Date.  The date on which all of the conditions set forth in §11 have
been satisfied.
 
Code.  The Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder.  Section references to
the Code are to the Code as in effect at the date of this Credit Agreement and
any subsequent provisions of the Code amendatory thereof, supplemental thereto
or substituted therefor.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Collateral.  All of the property, rights and interests of the Borrower and its
Restricted Subsidiaries that are or are intended to be subject to the Liens
created by the Security Documents.
 
Commitment.  With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Revolving Credit Loans
to, and to participate in the issuance, extension and renewal of Letters of
Credit for the account of, the Borrower, as the same may be reduced from time to
time including any reduction made in accordance with the provisions of §§2.3 or
2.10.2 hereof; or if such commitment is terminated pursuant to the provisions
hereof, zero.
 
Commitment Fee.  See §2.2.
 
Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender’s percentage of the Total Commitment.
 
Compliance Certificate.  A compliance certificate, substantially in the form of
Exhibit D attached hereto.
 
Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.
 
Consolidated EBITDA.  At any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:  (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization expense, (iv)
other non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such Measurement Period) and minus (b) the
following to the extent included in calculating such Consolidated Net
Income:  (i) Federal, state, local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period).
 
Consolidated Funded Indebtedness.  As of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder and all obligations for
borrowed money secured by a Lien in Direct Finance Leases and the income and
proceeds thereof) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons (including
Unrestricted Subsidiaries) other than the Borrower, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Consolidated Interest Charges.  For any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.
 
Consolidated Leverage Ratio.  As of any date of determination, the ratio of (a)
an amount equal to the excess of (i) Consolidated Funded Indebtedness of the
Borrower and its Subsidiaries as of such date, over (ii) the amount of
unrestricted cash available to the Borrower at the end of the most recently
completed Measurement Period as reported on the Borrower’s balance sheet, to (b)
an amount equal to the sum of (i) Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period, and (ii) the
principal portion, as determined in accordance with GAAP, of payments received
by the Borrower and its consolidated Subsidiaries from Direct Finance Leases
during the most recently completed Measurement Period as reported on the
Borrower’s statement of cash flows.
 
Consolidated Net Income.  As of any date of determination, the net income (or
loss) of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Governing Documents or any agreement, instrument or law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).
 
Consolidated Tangible Net Worth.  The excess of Consolidated Total Assets over
Consolidated Total Liabilities (excluding in each case adjustments to translate
foreign assets and liabilities for changes in foreign exchange rates made in
accordance with Financial Accounting Standards Board Statement (“FASB”) No. 52
and further excluding adjustments due to derivative transactions and other
interest rate swap and hedging transactions made in accordance with FASB No.
133), and less the total book value of all assets properly classified as
intangible assets under GAAP, including such items as goodwill, the purchase
price of acquired assets in excess of the fair market value thereof, trademarks,
trade names, service marks, brand names, copyrights, patents and licenses, and
rights with respect to the foregoing.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Consolidated Total Assets.  The sum of (a) all assets (“consolidated balance
sheet assets”) of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, plus (b) without duplication, all assets of the
Borrower or any Subsidiary as lessee under any Synthetic Lease to the extent
that such assets would have been consolidated balance sheet assets had the
Synthetic Lease been treated for accounting purposes as a Capitalized Lease.
 
Consolidated Total Liabilities.  The sum of (a) all liabilities of the Borrower
and its Subsidiaries determined on a consolidated basis in accordance with GAAP
and classified as such on the consolidated balance sheet of the Borrower and its
Subsidiaries and all other Indebtedness of the Borrower and its Subsidiaries,
whether or not so classified plus (b) without duplication, all liabilities
leased by the Borrower or any Subsidiary as lessee under any Synthetic Lease to
the extent that such liabilities would have been included in Consolidated Total
Liabilities had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease.
 
Container Management System.  The tracking and billing system used by the
Borrower and its Affiliates and any upgrade of, successor to, or replacement
for, such system.
 
Containers.  The marine and intermodal cargo containers to which the Borrower or
any Restricted Subsidiary (i) has good title, or (ii) is the lessor under a
Direct Finance Lease and, in either such case, is held for sale or re-sale by
the Borrower or such Restricted Subsidiary in the conduct of its business,
including, without limitation, refrigerated containers.
 
Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Revolving Credit Loan in
accordance with §2.7.
 
Credit Agreement.  This Fourth Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto.
 
DB.  As defined in the preamble hereto.
 
Default.  See §13.1.
 
Defaulted Finance Lease.  Any Direct Finance Lease for which (A) any regularly
scheduled rental payment or other material payment (or portion thereof) owing
pursuant to the terms of such Direct Finance Lease is more than 120 days
delinquent (measured from its contractual due date), or (B) the Borrower has
repossessed the Containers, Chassis or other equipment that is subject to such
Direct Finance Lease or is otherwise exercising remedies pursuant to the terms
of such Direct Finance Lease, or (C) the Borrower has otherwise determined that
all or any regularly scheduled rental payments or end of term payments owing
pursuant to the terms of such Direct Finance Lease are wholly or partially
uncollectible, or (D) both of the following shall have occurred with respect to
such Direct Finance Lease:  (i) the lessee under such Direct Finance Lease is
the subject of a bankruptcy or insolvency proceeding under applicable law, and
(ii) such lessee is not current in the payment of rental or other payments owing
by the lessee thereunder within ninety (90) days subsequent to the commencement
of such bankruptcy or insolvency proceedings.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Determined Value.  At the relevant time of reference thereto, the Net Book Value
of an Eligible Container, Eligible Generator, Eligible Refrigeration Unit or
Eligible Chassis, as the case may be, determined in accordance with GAAP.
 
Direct Finance Lease Receivables.  All rights of the Borrower and the Restricted
Subsidiaries to payment in respect of Eligible Direct Finance Leases.
 
Direct Finance Lease Rate.  With respect to any Direct Finance Lease, the
interest rate applicable to such Direct Finance Lease.
 
Direct Finance Leases.  Leases pursuant to which the Borrower or a Restricted
Subsidiary as lessor leases Containers or Generators to a lessee and (a) the
terms of such lease provide that title to such Containers or Generators, as the
case may be, will pass to such lessee at the end of the lease term automatically
or at the option of the lessee for no additional consideration or for
consideration so nominal that the lessee would be economically compelled to
exercise such option and (b) the interest component of the proceeds of such
Lease are booked as income on the financial statements of the Borrower and its
Subsidiaries as “Income from Direct Finance Leases”.
 
Distribution.  The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of a Person, other than dividends
payable solely in shares of Capital Stock of such Person; the purchase,
redemption, defeasance, retirement or other acquisition of any shares of any
class of Capital Stock of a Person, directly or indirectly through a Subsidiary
of such Person or otherwise (including the setting apart of assets for a sinking
or other analogous fund to be used for such purpose); the return of capital by a
Person to its shareholders as such; or any other distribution on or in respect
of any shares of any class of Capital Stock of a Person.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Drawdown Date.  The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.7.
 
Eligible Assignee.  Any of (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than (x) the Borrower, (y) the
Borrower or any Subsidiary of the Borrower or any member of the Fortress
Investment Group, or (z) a natural person), in the case of this clause (d), that
is approved by (i) in the case of an assignment of a Commitment to a Person
other than an existing Lender, so long as the Swing Line Facility is in effect,
the Administrative Agent (such approval not to be unreasonably withheld or
delayed), (ii) in the case of an assignment of a Commitment to a Person other
than an existing Lender, the Issuing Bank (such consent not to be unreasonably
withheld or delayed), and (iii) unless a Default or an Event of Default has
occurred and is continuing, the Borrower (such approval not to be unreasonably
withheld or delayed).
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Eligible Chassis.  Chassis which (a) are subject to a first priority fully
perfected security interest in favor of the Administrative Agent for the benefit
of the Lenders, (b) are subject to no other Liens other than Liens of the type
permitted pursuant to §§9.2.1 (ii), (iv), (v) (so long as underlying obligations
are not overdue), (x) and (xiv), (c) are in roadworthy condition, subject to
ordinary wear and tear and ordinary maintenance and repair, and conform to all
regulations promulgated by the United States Department of Transportation, (d)
have a then Determined Value greater than zero, (e) have not suffered an Event
of Loss and (f) is not then on lease to a Sanctioned Person.
 
Eligible Containers.  Containers which (a) are subject to a first priority fully
perfected security interest in favor of the Administrative Agent for the benefit
of the Lenders, (b) are subject to no other Liens other than Liens of the type
permitted pursuant to §§9.2.l (ii), (v) (so long as underlying obligations are
not overdue), (x) and (xiv), (c) are in a serviceable condition in the normal
course of business, subject to ordinary wear and tear and ordinary maintenance
and repair, and substantially conform to the standard specifications used by the
Borrower for that category of container and applicable industry standards
including, without limitation, The Customs Convention on Containers, The
International Convention for Safe Containers and the International Organization
for Standardization, (d) have a then Determined Value greater than zero, (e)
have not suffered an Event of Loss and (f) is not then on lease to a Sanctioned
Person or a Sanctioned Entity.
 
Eligible Direct Finance Lease.  A Direct Finance Lease that complies with all of
the following:  (i) the related lessee is not an Affiliate of the Borrower or a
Sanctioned Person or a Sanctioned Entity; (ii) the Direct Finance Lease is not a
Defaulted Finance Lease; and (iii) such Direct Finance Lease and the related
receivables are subject to no other Liens other than Liens of the type permitted
pursuant to §§9.2.l (ii), (iv), (v) (so long as underlying obligations are not
overdue), (x) and (xiv).
 
Eligible Generators.  Generators which (a) are subject to a first priority fully
perfected security interest in favor of the Administrative Agent for the benefit
of the Lenders, (b) are subject to no other Liens other than Liens of the type
permitted pursuant to §§9.2.l (ii), (iv), (v) (so long as underlying obligations
are not overdue), (x) and (xiv), (c) are in a serviceable condition in the
normal course of business, (d) have a then Determined Value greater than zero,
(e) have not suffered an Event of Loss and (f) is not then on lease to a
Sanctioned Person or a Sanctioned Entity.
 
Eligible Refrigeration Units.  Refrigeration Units owned by the Borrower or a
Restricted Subsidiary which (a) are subject to a first priority fully perfected
security interest in favor of the Administrative Agent for the benefit of the
Lenders, (b) are subject to no other Liens other than Liens of the type
permitted pursuant to §§9.2.l (ii), (iv), (v) (so long as underlying obligations
are not overdue), (x) and (xiv), (c) are designated to be utilized by the
Borrower or a Restricted Subsidiary in its normal course of business upon
installation into a Container but which have not yet been installed in a
Container, (d) have a then Determined Value greater than zero, (e) have been
owned by the Borrower or a Restricted Subsidiary for no longer than 180 days,
(f) have not suffered an Event of Loss and (g) is not then on lease to a
Sanctioned Person or a Sanctioned Entity.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.
 
Environmental Laws.  See §7.13.
 
EPA.  See §7.13.
 
Equity Interest.  With respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA as in effect at the date
of this Credit Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.
 
ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.
 
Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any bank subject thereto would be
required to maintain reserves under Regulation D of the Board of Governors of
the Federal Reserve System (or any successor or similar regulations relating to
such reserve requirements) against “Eurocurrency Liabilities” (as that term is
used in Regulation D), if such liabilities were outstanding.  The Eurocurrency
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in the Eurocurrency Reserve Rate.
 
Event of Default.  See §13.1.
 
Event of Loss.  With respect to any Container, Chassis, Refrigeration Unit or
Generator, any of the following:
 
(a)           total loss or destruction thereof;
 
(b)           theft or disappearance thereof without recovery within sixty (60)
days after such theft or disappearance becomes known to the Borrower;
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(c)           damage rendering such Container, Chassis, Refrigeration Unit or
Generator, as the case may be, unfit for normal use and, in the judgment of the
Borrower, beyond repair at reasonable cost;
 
(d)           any condemnation or seizure for more than sixty (60) days after
the earlier of (i) receipt of notice thereof by the Borrower and (ii) actual
knowledge thereof by the Borrower; and
 
(e)           any forced sale or other taking of title to or use of any such
Container, Chassis, Refrigeration Unit or Generator, as the case may be.
 
Fee Letter.  That certain arrangement fee letter agreement, dated November 3,
2010, between the Borrower, the Lenders and the Administrative Agent.
 
Fees.  Collectively, the Commitment Fee, the Letter of Credit Fees, the Fronting
Fees and the fees to be paid to the Lenders and the Administrative Agent
pursuant to the terms of the Fee Letter.
 
Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
 
Fortress Entity.  Any of (i) any investment fund controlled or managed by
Fortress Investment Group LLC, a Delaware limited liability company
(“Fortress”), including Fortress Investment Fund III LP, a Delaware limited
partnership, or any Affiliate of Fortress, or (ii) any Person of which the
majority of its Capital Stock is owned, directly or indirectly, by any Person
described in the foregoing clause (i).
 
Fortress Investment Group.  Collectively, each Fortress Entity that holds
Capital Stock of the Borrower.
 
Fronting Fee.  See §4.6.
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
GAAP or generally accepted accounting principles.  (a) When used in §10, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of the Borrower
reflected in its financial statements for the year ended on the Balance Sheet
Date, and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
the Borrower adopting the same principles, provided that in each case referred
to in this definition of “GAAP” a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in GAAP) as
to financial statements in which such principles have been properly applied.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Generators.  The generator sets to which the Borrower or any Restricted
Subsidiary (i) has good title, or (ii) is the lessor under a Direct Finance
Lease and, in either case, is held for sale or re-lease in the conduct of its
business.
 
Governing Documents.  With respect to any Person, its certificate or articles of
incorporation (if applicable), its articles of organization and certificate of
formation (if applicable), its by-laws, operating agreement and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
Capital Stock or other membership interests.
 
Governmental Authority.  Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
Guarantor.  Each Restricted Subsidiary in existence as of the Closing Date and
each additional Restricted Subsidiary that provides a Guaranty pursuant to
§8.14.1.
 
Guaranty.  The Guaranty entered into and delivered by each Restricted Subsidiary
in favor of the Lenders and the Administrative Agent, substantially in the form
of Exhibit F hereto.
 
Hazardous Substances.  See §7.13.
 
Hedge Agreement.  Any forward contract, futures contract, swap, option or other
financing agreement or arrangement (including, without limitation, caps, floors,
collars and similar agreements), the value of which is dependent upon movements
in interest rates, currency exchange rates, commodities or other indices, to
which the Borrower and any Lender (or an Affiliate of a Lender) is a party.
 
Holdings.  SeaCube Container Leasing Ltd., an exempted company organized under
the laws of Bermuda.
 
Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
 
(a)           every obligation of such Person for money borrowed,
 
(b)           every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(c)           every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person,
 
(d)           every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding operating leases, trade accounts payable and accrued
liabilities arising in the ordinary course of business which are not overdue or
which are being contested in good faith),
 
(e)           every obligation of such Person under any Capitalized Lease,
 
(f)           every obligation of such Person under any Synthetic Lease,
 
(g)           all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
 
(h)           every obligation of such Person (i) to purchase, redeem, retire or
otherwise acquire for value any shares of Capital Stock issued by such Person or
any rights measured by the value of such Capital Stock (an “equity related
purchase obligation”), and (ii) under any forward contract, futures contract,
swap, option or other financing agreement or arrangement, the value of which is
dependent upon movements in interest rates, currency exchange rates, commodities
or other indices (a “derivative contract”),
 
(i)           every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,
 
(j)           every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(i) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
Recourse Guaranty, any obligation of such Person (i) to purchase or pay (or
advance or supply funds for the purchase of) any security for the payment of
such primary obligation, (ii) to purchase property, securities or services for
the purpose of assuring the payment of such primary obligation, or (iii) to
maintain working capital, equity capital or other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay
such primary obligation.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (s) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (t) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (u) any sale of receivables
shall be the amount of recourse to the Borrower or any Subsidiary in respect
thereto, (v) any Synthetic Lease shall be the net present value, calculated at
the discount rate implicit in such Synthetic Lease, of all present and future
obligations under such lease (including any residual obligations), (w) any
derivative contract shall be the maximum amount of any termination, unwind or
loss payment required to be paid by such Person if such derivative contract
were, at the time of determination, to be terminated by reason of any event of
default or early termination event thereunder, whether or not such event of
default or early termination event has in fact occurred, (x) any equity related
purchase obligation shall be the maximum fixed redemption or purchase price
thereof inclusive of any accrued and unpaid dividends to be comprised in such
redemption or purchase price, (y) any Indebtedness shall be reduced by the
amount of any irrevocable reserve or defeasance for the payment thereof, and (z)
any guaranty or other contingent liability referred to in clause (j) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
Indenture.  The Second Amended and Restated Indenture, dated as of October 26,
2001, and amended and restated as of August 24, 2006, between CLIF and the
Trustee and all amendments thereof and supplements thereto.
 
Ineligible Securities.  Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.
 
Initial Lender.  DB.
 
Intercreditor Agreement.  The Second Amended and Restated Intercreditor
Collateral Agreement dated as of October 26, 2001, and amended and restated as
of August 24, 2006 (as amended, amended and restated or otherwise modified and
in effect from time to time), among the Administrative Agent, CLIF, the Trustee,
U.S. Bank National Association, as collateral agent, the Borrower and the other
parties joined thereto from time to time.
 
Interest Payment Date.  (a) As to any Base Rate Loan, the last day of the
calendar quarter with respect to interest accrued during such calendar quarter,
including, without limitation, the calendar quarter which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any LIBOR Rate Loan in respect of
which the Interest Period is (i) 3 months or less, the last day of such Interest
Period and (ii) more than 3 months, the date that is 3 months from the first day
of such Interest Period and, in addition, the last day of such Interest Period.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Interest Period.  With respect to each Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Revolving Credit Loan and ending
on the last day of one of the periods set forth below, as selected by the
Borrower in a Revolving Credit Loan Request or as otherwise required by the
terms of this Credit Agreement (i) for any Base Rate Loan, the last day of the
calendar quarter; and (ii) for any LIBOR Rate Loan, 1, 2 or 3 months, or subject
to availability to all Lenders, 6 months; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Revolving Credit Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Conversion Request; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
 
(A)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, that Interest Period
shall be extended to the next succeeding LIBOR Business Day unless the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding LIBOR Business Day;
 
(B)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
(C)           if the Borrower shall fail to give notice as provided in §2.7, the
Borrower shall be deemed to have requested a conversion of the affected LIBOR
Rate Loan to a Base Rate Loan and the continuance of all Base Rate Loans as Base
Rate Loans on the last day of the then current Interest Period with respect
thereto;
 
(D)           any Interest Period relating to any LIBOR Rate Loan that begins on
the last LIBOR Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last LIBOR Business Day of a calendar month;
and
 
(E)           any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date.
 
Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time:  (a) the amount of any Investment
represented by a guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise; and (d) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.
 
Issuing Bank.  Either or both of Deutsche Bank Trust Company Americas or
Deutsche Bank AG New York, each in its capacity as an issuer of Letters of
Credit hereunder, and their respective successors in such capacity as provided
in Section 4.7.  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank
reasonably acceptable to the Borrower, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
Lead Arranger.  Each of Deutsche Bank Securities Inc., J.P. Morgan Securities
LLC, and Citigroup Global Markets, Inc.
 
Lender.  As defined in the preamble hereto and any other Person who becomes an
assignee of any rights and obligations of a Lender pursuant to §15.
 
Lender Affiliate.  (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other entity
(whether a corporation, partnership, limited liability company, trust or other
legal entity) that is a fund that invests in bank loans and similar extensions
of credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
Letter of Credit.  See §4.1.1.
 
Letter of Credit Fee.  See §4.6.
 
Letter of Credit Participation.  See §4.1.4.
 
Letter of Credit Request.  A Letter of Credit Request substantially in the form
of Exhibit I hereto.
 
LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
 
LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
 
LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
of interest equal to (i) the rate determined by the Administrative Agent at
which Dollar deposits for such Interest Period are offered based on information
presented on Reuters Screen LIBOR01 page as of 11:00 a.m. London time on the
second LIBOR Business Day prior to the first day of such Interest Period,
divided by (ii) a number equal to 1.00 minus the Eurocurrency Reserve Rate.  If
the rate described above does not appear on the Reuters Screen LIBOR01 page on
any applicable interest determination date, the LIBOR Rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point), determined on the basis of the offered rates for deposits in
Dollars for a period of time comparable to such LIBOR Rate Loan which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the second LIBOR Business Day prior to the first day
of such Interest Period as selected by the Administrative Agent.  The principal
London office of each of the four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate.  If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations.  If fewer than two quotations are provided as requested, the
rate for that date will be determined on the basis of the rates quoted for loans
in Dollars to leading European banks for a period of time comparable to such
Interest Period offered by major banks in New York City at approximately 11:00
a.m. New York City time, on the second LIBOR Business Day prior to the first day
of such Interest Period.  In the event that the Administrative Agent is unable
to obtain any such quotation as provided above, it will be considered that LIBOR
Rate pursuant to a LIBOR Rate Loan cannot be determined.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
LIBOR Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the LIBOR Rate.
 
Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).
 
Loan.  Any Revolving Credit Loan, Swing Line Loan or Reimbursement Obligation.
 
Loan Documents.  This Credit Agreement, the Notes, the Letter of Credit
Requests, the Letters of Credit, the Intercreditor Agreement, the Security
Documents, the Fee Letter and any Hedge Agreement(s).
 
Management Agreement.  This term shall have the meaning set forth in the
Indenture.
 
Material Adverse Effect.  Any event or occurrence of whatever nature (including
any adverse determination in any litigation, arbitration or governmental
investigation or proceeding) which results in:
 
(a) a material adverse effect on the business, properties, financial condition,
assets or operations of the Borrower and its Subsidiaries, taken as a whole;
 
(b) a material adverse effect on the ability of the Borrower and the Restricted
Subsidiaries, taken as a whole, to perform their Obligations under the Loan
Documents;
 
(c) a material adverse effect on (i) the validity, binding effect or
enforceability of the Borrower’s or any of its Subsidiaries’ obligations under
any of the Loan Documents to which such Person is a party, or (ii) the rights,
remedies or benefits available to the Administrative Agent or any Lender under
any Loan Document; or
 
(d) a material adverse effect on the attachment, perfection or priority of any
Lien of the Administrative Agent under the Security Documents on any material
portion of the Collateral included in the Borrowing Base.
 
Maturity Date.  The third annual anniversary of the Closing Date, as such date
maybe extended pursuant to Section 2.10 hereof.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.
 
Measurement Period. A date of determination, the most recently completed four
fiscal quarters of the Borrower or, if fewer than four consecutive fiscal
quarters of the Borrower have been completed since the Closing Date, the fiscal
quarters of the Borrower that have been completed since the Closing Date;
provided that:  (a) for purposes of determining an amount of any item included
in the calculation of a financial ratio or financial covenant for the fiscal
quarter ended September 30, 2010, such amount for the Measurement Period then
ended shall equal such item for such fiscal quarter multiplied by four; (b) for
purposes determining an amount of any item included in the calculation of a
financial ratio or financial covenant for the fiscal quarter ended December 31,
2010, such amount for the Measurement Period then ended shall equal such item
for the two fiscal quarters then ended multiplied by two; and (c) for purposes
of determining an amount of any item included in the calculation of a financial
ratio or financial covenant for the fiscal quarter ended March 31, 2011, such
amount for the Measurement Period then ended shall equal such item for the three
fiscal quarters then ended multiplied by 4/3.
 
Moody’s.  Moody’s Investors Services, Inc.
 
Multiemployer Plan.  Any multiemployer pension plan within the meaning of §3(37)
of ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
 
Net Book Value.  With respect to any date of determination, one of the following
amounts:  (1) with respect to any Eligible Container, Eligible Generator or
Eligible Chassis, the excess of:
 
(i)           either (A) with respect to any Eligible Container, Eligible
Generator or Eligible Chassis in existence on the Original Closing Date, the
Adjusted Value as of the Adjusted Value Date of such Eligible Container,
Eligible Generator or Eligible Chassis, as the case may be, or (B) with respect
to any Eligible Container, Eligible Generator, Eligible Chassis or other
equipment to be included in the Asset Base acquired by the Borrower subsequent
to the Original Closing Date, the Original Cost of such Eligible Container,
Eligible Generator, Eligible Chassis or other equipment, as the case may be,
over
 
(ii)           accumulated depreciation on such item from the Adjusted Value
Date or subsequent acquisition date, as the case may be, to such date of
determination, measured in accordance with the following depreciation
methods:  (a) all Eligible Containers that are refrigerated Containers are to be
depreciated over a fifteen year useful life on a straight-line basis to a
residual value of no more than 10% of Original Cost of such item, (b) all
Eligible Generators are to be depreciated over a twelve year useful life on a
straight-line basis to a residual value of no more than 10% of Original Cost of
such item, (c) all Eligible Containers that are not refrigerated Containers are
to be depreciated over a twelve and a half year useful life on a straight line
basis to a residual value of no more than 37% of Original Cost of such item and
(d) all Eligible Chassis and all other equipment (other than Eligible
Containers, Eligible Generators and Refrigeration Units) that are acquired by
the Borrower or any Restricted Subsidiary after the Original Closing Date and
may be included in the Borrowing Base are to be depreciated utilizing a
depreciable methodology consistent with the Borrower’s GAAP depreciation policy
with respect to Chassis or other equipment as the case may be;
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
and (2) with respect to any Refrigeration Unit owned by the Borrower or a
Restricted Subsidiary, the Original Cost to the Borrower or such Restricted
Subsidiary of such Refrigeration Unit until the date of the initial installation
of such Refrigeration Unit into a Container, and $0 thereafter.
 
Net Cash Sale Proceeds.  The net cash proceeds received by a Person in respect
of any sale or other disposition of assets, net of (a) all reasonable
out-of-pocket fees, commissions and other reasonable and customary direct
expenses actually incurred and paid in connection with such asset sale or
disposition, including the amount of any transfer or documentary taxes required
to be paid by such Person in connection with such asset sale or disposition, and
(b) repayment of any Indebtedness secured by such assets.
 
Net Present Value.  At the relevant time of reference thereto, the discounted
present value of the Direct Finance Lease Receivables, discounted with respect
to each Direct Finance Lease, at the Direct Finance Lease Rate per annum of the
remaining term of the applicable Direct Finance Lease.
 
Note Placement 2006-1.  The $685,000,000 Floating Rate Asset Backed Notes,
Series 2006-1 Notes issued by CLIF on August 24, 2006, pursuant to a supplement
to the Indenture.
 
Note Record.  A Record with respect to a Note.
 
Notes.  See §2.4.
 
Notice of Swing Line Borrowing.  See §2.9.2.
 
Obligations.  All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or any
Hedge Agreement or in respect of any of the Revolving Credit Loans made or
Reimbursement Obligations incurred or any of the Notes, Letter of Credit
Requests, Letters of Credit or other instruments at any time evidencing any
thereof.
 
OFAC.  The U.S. Department of the Treasury’s Office of Foreign Assets Control.
 
Original Agreement.  As defined in the recitals hereto.
 
Original Closing Date.  August 24, 2006.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
Original Cost.  With respect to any Container, Generator, Chassis or
Refrigeration Unit, the purchase price, expressed in Dollars, as determined in
accordance with GAAP, consistently applied, including, in the case of any
Container, Generator, Chassis or Refrigeration Unit acquired by the Borrower or
any Restricted Subsidiary after the Closing Date pursuant to a Permitted
Acquisition, an allocated portion of any asset write-up resulting from the
consummation of such Permitted Acquisition, provided that (i) the amount and
allocation of such asset write-up complies with GAAP and has been approved by
Ernst & Young LLP or another nationally recognized accounting firm reasonably
satisfactory to the Administrative Agent, and (ii) the Administrative Agent
consents to the amount and allocation of such asset write-up, and (iii) the
Administrative Agent and each Lender is provided a copy of each independent
appraisal or similar report prepared in support of such allocation of asset
write-up.
 
outstanding or Outstanding.  With respect to the Revolving Credit Loans, the
aggregate unpaid principal thereof as of any date of determination.
 
Parent.  Holdings (or any successor).
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Perfection Certificates.  The Perfection Certificates as defined in the Security
Agreement.
 
Permitted Acquisition.  Any acquisition by the Borrower or any of its
Subsidiaries, in a single transaction or a series of related transactions,
through a merger, stock purchase or otherwise, of assets or companies if, (i)
the Borrower or its Subsidiary is the surviving or continuing Person, (ii)
immediately before and after giving effect thereto, no Default or Event of
Default exists or results therefrom, (iii) after giving effect to such
acquisition, the Borrower and its Subsidiaries derive and will derive at least
85% of their consolidated revenue from the ownership or management of marine
containers or any ancillary, related or complementary business, (iv) all
transactions related thereto are consummated in accordance with applicable laws,
(v) all actions required to be taken with respect to such acquired or newly
formed Subsidiary under §8.14 have been taken, (vi) the Borrower and its
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition, with §10.1 and §10.2, recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and (vii) the
Borrower has delivered a certificate to the Administrative Agent and each Lender
to the effect set forth in clauses (i), (ii), (iii), (iv), (v) and (vi) above.
 
Permitted Liens.  Liens permitted by §9.2.
 
Permitted Securitization.  Each of the following:
 
(a)           The secured lending facility evidenced by the Indenture;
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(b)           Any secured lending facility entered into by a Securitization
Entity after the Closing Date solely for the purpose of purchasing or financing
assets (including Direct Finance Leases) of the Borrower and/or its
Subsidiaries, provided that (i) any Indebtedness incurred in connection with
such facility is non-recourse to the Borrower, its other Restricted Subsidiaries
and their respective assets, (ii) such Securitization Entity engages in no
business and incurs no Indebtedness or other liabilities or obligations other
than those related to or incidental to such facility, (iii) such facility has an
initial term of not less than four years, (iv) such facility provides for an
initial advance rate of not less than seventy percent (70%) of the aggregate Net
Book Value, determined as of the closing date for such facility, of all
Containers and Generators owned by such Securitization Entity, (v) other than
the initial Investment in such facility, neither the Borrower nor any of its
other Restricted Subsidiaries is required to make additional Investments in
connection with such facility, (vi) neither the Borrower nor any of its other
Restricted Subsidiaries has any material contract, agreement, arrangement or
understanding other than on terms (x) not substantially less favorable to the
Borrower or such Restricted Subsidiary than the terms set forth in the “Related
Documents” (as defined in the Indenture) or (y) no less favorable to the
Borrower or such Restricted Subsidiary (as the case may be) than those that
might be obtained at that time from Persons that are not Affiliates of the
Borrower, (vii) neither the Borrower nor any of its Restricted Subsidiaries
(other than such Securitization Entity) has any obligation to maintain such
Securitization Entity’s financial condition or cause such Securitization Entity
to achieve certain levels of operating results (other than incidental capital
costs relating to Containers, Generators, Chassis and Refrigeration Units then
owned by such entity and incurred in the ordinary course of business) and (viii)
the Borrower and its Subsidiaries are in compliance on a pro forma basis after
giving effect to such securitization transaction with § 10.1 and §10.2,
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such securitization
transaction had occurred on the first day of each relevant period for testing
such compliance;
 
(c)           The CLIF III Credit Agreement and any Refinancing thereof solely
for the purpose of purchasing or financing Direct Finance Leases owned or
acquired by the Borrower and/or its Subsidiaries, provided that (i) except with
respect to the Recourse Guaranty provided with respect to such facilities, any
Indebtedness incurred in connection with such facility is non-recourse to the
Borrower, its other Restricted Subsidiaries and their respective assets, (ii)
such Securitization Entity engages in no business and incurs no Indebtedness or
other liabilities or obligations other than those related to or incidental to
such facility, (iii) such facility has a maturity date that is not earlier than
the Maturity Date (including, for this purpose, any extension option available
pursuant to Section 2.10), (iv) such facility provides for an initial advance
rate of not less than seventy-five percent (70%) nor more than one hundred
percent (100%) of the present value, determined at an interest rate per annum
equal to the applicable Direct Finance Lease Rate, of the fixed rental payments
payable under such Direct Finance Lease determined as of the Closing Date and
(v) the Borrower and its Subsidiaries are in compliance  on a pro forma basis
after giving effect to such securitization transactions with § 10.1 and § 10.2,
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such securitization
transaction had occurred on the first day of each relevant period for testing
such compliance;
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(d)           The CLIF IV Credit Agreement and any Refinancing thereof for the
purpose of purchasing or financing Container, Generators and/or Direct Finance
Leases owned or acquired by the Borrower and/or its Subsidiaries, provided that
(i) except with respect to the Recourse Guaranty with respect to such
facilities, any Indebtedness incurred in connection with such facility is
non-recourse to the Borrower, its other Restricted Subsidiaries and their
respective assets, (ii) such Securitization Entity engages in no business and
incurs no Indebtedness or other liabilities or obligations other than those
related to or incidental to such facility, (iii) such facility has a maturity
date that is not earlier than the Maturity Date (including, for this purpose,
any extension option available pursuant to Section 2.10), (iv) such facility
provides for an initial advance rate of not less than seventy percent (70%) of
the aggregate Net Book Value of all Container and Generators (not subject to a
Direct Finance Lease) or the present value, determined at an interest rate per
annum equal to the applicable Direct Finance Lease Rate, of the fixed rental
payments payable under a Direct Finance Lease determined as of the closing date
of such facility and (v) the Borrower and its Subsidiaries are in compliance on
a pro forma basis after giving effect to such securitization transactions with §
10.1 and § 10.2, recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
securitization transaction had occurred on the first day of each relevant period
for testing such compliance; and
 
(e)           Any secured lending facility (not addressed by clause (b) above)
entered into by a Securitization Entity after the Closing Date solely for the
purpose of purchasing or financing assets (including Direct Finance Leases) of
the Borrower and/or its Subsidiaries, provided that (i) any Indebtedness
incurred in connection with such facility is non-recourse to the Borrower, its
Restricted Subsidiaries and their respective assets, (ii) other than the initial
Investment in such facility, neither the Borrower nor any of its other
Restricted Subsidiaries is required to make additional Investments in connection
with such facility, (iii) neither the Borrower nor any of its Restricted
Subsidiaries (other than such Securitization Entity) has any obligation to
maintain such Securitization Entity’s financial condition or cause such
Securitization Entity to achieve certain levels of operating results (other than
incidental capital costs relating to Containers, Generators, Chassis and
Refrigeration Units then owned by such entity and incurred in the ordinary
course of business) and (iv) the Borrower and its Subsidiaries are in compliance
on a pro forma basis after giving effect to such securitization transaction with
§ 10.1 and §10.2, recomputed as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available, as
if such securitization transaction had occurred on the first day of each
relevant period for testing such compliance.
 
Person.  Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.
 
Public Market.  The condition that will exist if (a) a Public Offering has been
consummated and (b) the Capital Stock of the Parent have been distributed by
means of an effective registration statement under the Securities Act of 1933.
 
Public Offering.  A public offering of the Equity Interests of the Parent
pursuant to an effective registration statement under the Securities Act of
1933.
 
RCRA.  See §7.13.
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
 
Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Revolving Credit Loan referred to in such Note.
 
Recourse Guaranty.  Any general recourse guarantee by the Borrower or any
Restricted Subsidiary of Indebtedness pursuant to a Permitted Securitization of
the type described in clause (b), (c) or (d) of the definition of such term,
which guarantee is either unsecured or secured solely by a pledge of the Capital
Stock of the Securitization Entity that is a party to such Permitted
Securitization.
 
Refinance.  In respect of any security or Indebtedness, means to refinance,
extend, renew or re-fund, or to issue a security or Indebtedness in exchange or
replacement for, such security or Indebtedness in whole or in part.  Refinanced
and Refinancing shall have correlative meanings.
 
Refrigeration Units.  The refrigeration units acquired by the Borrower or a
Restricted Subsidiary in the ordinary course of business for installation in or
on refrigerated Containers.
 
Register.  See §15.3.
 
Reimbursement Obligation.  The Borrower’s obligation to reimburse the Issuing
Banks and the Lenders on account of any drawing under any Letter of Credit as
provided in §4.2.
 
Related Document.  This term shall have the meaning set forth in the Indenture.
 
Related Parties.  With respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.
 
Required Lenders.  As of any date of determination, Lenders holding at least
fifty-one percent (51%) of the outstanding principal amount of the Notes on such
date; and if no such principal is outstanding, the Lenders whose aggregate
Commitments constitutes at least fifty-one percent (51%) of the Total
Commitment.  For the purposes of calculating the Required Lenders, any Swing
Line Loan then Outstanding shall be allocated to each Lender in proportion to
the then Commitment Percentage of each Lender at such time.
 
Restricted Payment.  In relation to the Borrower and its Restricted
Subsidiaries, any (a) Distribution, (b) payment or prepayment by the Borrower or
its Restricted Subsidiaries to the Borrower’s or any Restricted Subsidiary’s
shareholders (or other equity holders), other than, in the case of a Restricted
Subsidiary, to the Borrower or any of its Restricted Subsidiaries, (c)
derivatives or other transactions with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Borrower or any Restricted Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of any Capital Stock of
the Borrower or such Restricted Subsidiary, (d) payments of management,
consulting or similar fees to Affiliates of the Borrower, or (e) payment of
Subordinated Debt.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
Restricted Subsidiaries.  At any time, all Subsidiaries of the Borrower at such
time except for Unrestricted Subsidiaries.
 
Restricted Subsidiary Security Agreement.  The Restricted Subsidiary Security
Agreement entered into by each Restricted Subsidiary and the Administrative
Agent from time to time pursuant to §8.14.1 in favor of the Lenders and the
Administrative Agent and substantially in the form of Exhibit G hereto.
 
Revolving Credit Loan Request.  See §2.6.
 
Revolving Credit Loans.  Revolving credit loans made or to be made by the
Lenders to the Borrower pursuant to §2.
 
Sanctioned Entity.  Means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by or (iii) a natural person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
 
Sanctioned Person.  A person named on the list of Specially Designated Nationals
or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time.
 
SARA.  See §7.13.
 
Seacastle Credit Agreement.  That certain Amended and Restated Credit Agreement
(2007-A), dated as of January 29, 2009, by and among Seacastle, Inc., Seacastle
Operating Company Ltd., as the borrower thereunder, Citicorp North America,
Inc., as agent, and the lenders from time to time parties thereto, as amended,
modified or supplemented from time to time in accordance with its terms.
 
Securitization Entity.  As to the Borrower or any of its Subsidiaries, each of
the following: (i) CLIF, (ii) CLIF II, (iii) CLIF III, (iv) CLIF IV, (v) a
special purpose bankruptcy-remote corporation, partnership, trust, limited
liability company or other business entity that is formed by and will remain
wholly owned by the Borrower or any Subsidiary for the sole and exclusive
purpose of purchasing or financing assets of the Borrower and/or its
Subsidiaries pursuant to a Permitted Securitization, or (vi) a special purpose
corporation, partnership, trust, limited liability company or other business
entity that is formed by and will remain wholly owned by the Borrower for the
sole and exclusive purpose of purchasing or financing assets of the Borrower
and/or its Subsidiaries pursuant to a Permitted Securitization.
 
Security Documents.  Each Guaranty, each Restricted Subsidiary Security
Agreement, the Borrower Security Agreement, the Stock Pledge Agreement and all
other instruments and documents, including without limitation Uniform Commercial
Code financing statements, pursuant to which security is granted to the
Administrative Agent.
 
Settlement.  See §2.9.2 hereof.
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
S&P.  Standard & Poor’s Ratings Group.
 
Stock Pledge Agreement.  The Stock Pledge Agreement entered into by the Borrower
in favor of the Administrative Agent, substantially in the form of Exhibit H
hereto.
 
Subordinated Debt.  Unsecured Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance in full of the Obligations, and evidenced by a written instrument
containing subordination provisions in form and substance approved by the
Lenders in writing.
 
Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.
 
Swing Line Borrowing.  A borrowing consisting of a Swing Line Loan made by any
Swing Line Lender.
 
Swing Line Borrowing Date.  See §2.9.2 hereof.
 
Swing Line Facility.  See §2.9.1 hereof.
 
Swing Line Lender.  The Administrative Agent.
 
Swing Line Loan.  Any loan made by any Swing Line Lender pursuant to §2.9.
 
Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
 
Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.
 
Trustee.  U.S. Bank National Association or any successor or assignee under the
Indenture.
 
Type.  As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
LIBOR Rate Loan.
 
U.S. Person.  A “United States person” as such term is defined in Section
7701(a)(30)(A), (B) or (C) of the Code.
 
Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrower does not reimburse the Issuing Banks and the Lenders on the date
specified in, and in accordance with, §4.2.
 
Unrestricted Subsidiaries.  Each of the following:  (i) CLIF, (ii) CLIF II,
(iii) CLIF III, (iv) CLIF IV, (v) any Securitization Entities formed subsequent
to the Closing Date in connection with a Permitted Securitization, (vi) Resale
Group (Europe) ApS, a Subsidiary organized under the laws of Denmark, (vii)
Seacastle Containers (Hong Kong) Limited, (viii) IPL, LLC, and (ix) subject to
the aggregate limitation on Investment set forth in § 9.3(l), other Subsidiaries
formed or acquired from time to time subsequent to the Closing Date by the
Borrower and designated as Unrestricted Subsidiaries by the Borrower in a
writing delivered to the Administrative Agent.
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
 
Weighted Average Life to Maturity.  When applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the then outstanding
aggregate principal amount of such Indebtedness into (2) the sum of the total of
the products obtained by multiplying:
 
(A)           the amount of each then remaining installment, sinking fund,
serial maturity or other required payment of principal, including payment at
final maturity, in respect thereof, by
 
(B)           the number of years (calculated to the nearest one-twelfth) which
will elapse between such date and the making of such payment.
 
1.2.         Rules of Interpretation.
 
1.2.1.1.          A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
 
1.2.1.2.          The singular includes the plural and the plural includes the
singular.
 
1.2.1.3.          A reference to any law includes any amendment or modification
to such law.
 
1.2.1.4.          A reference to any Person includes its permitted successors
and permitted assigns.
 
1.2.1.5.          Accounting terms not otherwise defined herein have the
meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer.
 
1.2.1.6.          The words “include”, “includes” and “including” are not
limiting.
 
1.2.1.7.          All terms not specifically defined herein or by GAAP, which
terms are defined in the Uniform Commercial Code as in effect in the State of
New York, have the meanings assigned to them therein, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code.
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
1.2.1.8.          Reference to a particular “§” refers to that section of this
Credit Agreement unless otherwise indicated.
 
1.2.1.9.          The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
1.2.1.10.        Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including.”
 
1.2.1.11.        This Credit Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are, however,
cumulative and are to be performed in accordance with the terms thereof.
 
1.2.1.12.        This Credit Agreement and the other Loan Documents are the
result of negotiation among, and have been reviewed by counsel to, among others,
the Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.
 
2.           THE REVOLVING CREDIT FACILITY.
 
2.1.           Commitment to Lend.  Subject to the terms and conditions set
forth in this Credit Agreement, each of the Lenders severally agrees to lend to
the Borrower and the Borrower may borrow, repay, and reborrow from time to time
from the Closing Date up to but not including the Maturity Date upon notice by
the Borrower to the Administrative Agent given in accordance with §2.6, such
sums as are requested by the Borrower up to a maximum aggregate amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Lender’s Commitment minus such Lender’s Commitment Percentage of the sum
of the Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided
that the sum of the outstanding amount of the Revolving Credit Loans (after
giving effect to all amounts requested) plus Swing Line Loans plus the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations shall not at any time
exceed the lesser of (i) the Total Commitment at such time and (ii) the
Borrowing Base at such time.  The Commitment of each Lender pursuant to this
Agreement shall come into effect on the Closing Date.  The Revolving Credit
Loans shall be made pro rata in accordance with each Lender’s Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that the conditions set forth in
§11 and §12, in the case of the initial Revolving Credit Loans to be made on the
Closing Date, and §12, in the case of all other Revolving Credit Loans, have
been satisfied on the date of such request.
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
2.2.           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the accounts of the Lenders in accordance with their respective
Commitment Percentages a commitment fee (the “Commitment Fee”) calculated at the
rate per annum of three quarters of one percent (0.75%) of the average daily
amount during each calendar quarter or portion thereof from the Closing Date to
the Maturity Date by which the Total Commitment minus the sum of the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations exceeds the outstanding
amount of Revolving Credit Loans during such calendar quarter.  The Commitment
Fee shall be payable quarterly in arrears on the last day of each calendar
quarter for the immediately preceding calendar quarter commencing on the first
such date following the date hereof, with a final payment on the Maturity Date
or any earlier date on which the Commitments shall terminate.
 
2.3.           Reduction of Total Commitment.  The Borrower shall have the right
at any time and from time to time upon five (5) Business Days’ prior written
notice to the Administrative Agent to reduce by the minimum amount of $5,000,000
and integral multiples of $1,000,000 thereafter or to terminate entirely the
Total Commitment, whereupon the Commitments of the Lenders shall be reduced pro
rata in accordance with their respective Commitment Percentages of the amount
specified in such notice or, as the case may be, terminated.  Promptly after
receiving any notice of the Borrower delivered pursuant to this §2.3, the
Administrative Agent will notify the Lenders of the substance thereof.  Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Lenders the full
amount of any Commitment Fee then accrued on the amount of the reduction.  No
reduction or termination of the Commitments may be reinstated.
 
2.4.           The Notes.  The Revolving Credit Loans shall be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit B
hereto (each a “Note”), dated as of the Closing Date (or such other date on
which a Lender may become a party hereto in accordance with §15) and completed
with appropriate insertions.  One Note shall be payable to the order of each
Lender in a principal amount equal to such Lender’s Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Lender, plus
interest accrued thereon, as set forth below.  The Borrower irrevocably
authorizes each Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or at the time of such Lender’s
receipt of any payment of principal on such Lender’s Note, an appropriate
notation on such Lender’s Note Record reflecting the making of such Revolving
Credit Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Revolving Credit Loans set forth on such Lender’s Note
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender as described in §5.2, but the failure to record, or any
error in so recording, any such amount on such Lender’s Note Record shall not
limit or otherwise affect the obligations of the Borrower hereunder or under any
Note to make payments of principal of or interest on any Note when due.
 
2.5.           Interest on Revolving Credit Loans.  Except as otherwise provided
in §5.10,
 
2.5.1.1.                 Each Revolving Credit Loan which is a Base Rate Loan
shall bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto at the rate
per annum equal to the Base Rate plus the Applicable Margin with respect to Base
Rate Loans as in effect from time to time.
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
2.5.1.2.                 Each Revolving Credit Loan which is a LIBOR Rate Loan
shall bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto at the rate
per annum equal to the LIBOR Rate determined for such Interest Period plus the
Applicable Margin with respect to LIBOR Rate Loans as in effect from time to
time.
 
The Borrower promises to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.
 
2.6.           Requests for Revolving Credit Loans.  The Borrower shall give to
the Administrative Agent written notice in the form of Exhibit C hereto (or
telephonic notice confirmed in a writing in the form of Exhibit C hereto) of
each Revolving Credit Loan requested hereunder (a “Revolving Credit Loan
Request”) by 11:00 a.m. (New York time) no less than (a) one (1) Business Day
prior to the proposed Drawdown Date of any Base Rate Loan and (b) three (3)
LIBOR Business Days prior to the proposed Drawdown Date of any LIBOR Rate
Loan.  Each such notice shall specify (i) the principal amount of the Revolving
Credit Loan requested, (ii) the proposed Drawdown Date of such Revolving Credit
Loan, (iii) the Interest Period for such Revolving Credit Loan and (iv) the Type
of such Revolving Credit Loan.  Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof.  Each Revolving
Credit Loan Request shall be irrevocable and binding on the Borrower and shall
obligate the Borrower to accept the Revolving Credit Loan requested from the
Lenders on the proposed Drawdown Date.  Each Revolving Credit Loan Request shall
be in a minimum aggregate amount of $1,000,000 and shall be in integral
multiples of $500,000 or, if less, the remaining unutilized amount of the Total
Commitment.
 
2.7.           Conversion Options.
 
2.7.1.           Conversion to Different Type of Revolving Credit Loan.  The
Borrower may elect from time to time to convert any outstanding Revolving Credit
Loan to a Revolving Credit Loan of another Type, provided that (a) with respect
to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower
shall give the Administrative Agent at least one (1) Business Day prior written
notice of such election; (b) with respect to any such conversion of a Base Rate
Loan to a LIBOR Rate Loan, the Borrower shall give the Administrative Agent at
least three (3) LIBOR Business Days prior written notice of such election; (c)
with respect to any such conversion of a LIBOR Rate Loan into a Base Rate Loan,
such conversion shall only be made on the last day of the Interest Period with
respect thereto unless the Borrower pays all amounts owing pursuant to §5.8
herein on the date of such conversion and (d) no Revolving Credit Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  On the date on which such conversion is being made
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Revolving Credit Loans to its Domestic Lending Office or its
LIBOR Lending Office, as the case may be.  All or any part of outstanding
Revolving Credit Loans of any Type may be converted into a Revolving Credit Loan
of another Type as provided herein, provided that any partial conversion shall
be in an aggregate principal amount of $1,000,000 or a whole multiple
thereof.  Each Conversion Request relating to the conversion of a Loan to a
LIBOR Rate Loan shall be irrevocable by the Borrower.
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
2.7.2.           Continuation of Type of Revolving Credit Loan.  Any Revolving
Credit Loan of any Type may, upon the expiration of an Interest Period with
respect thereto, be (a) continued as a Revolving Credit Loan of the same Type or
(b) converted to a Revolving Credit Loan of a different Type by compliance by
the Borrower with the notice provisions contained in §2.7.1; provided that no
LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, but shall be automatically converted to a Base
Rate Loan on the last day of the first Interest Period relating thereto ending
during the continuance of any Default or Event of Default of which officers of
the Administrative Agent active upon the Borrower’s account have actual
knowledge.  In the event that the Borrower fails to provide any such notice with
respect to the continuation of any LIBOR Rate Loan as such, then such LIBOR Rate
Loan shall be automatically converted to a Base Rate Loan on the last day of the
first Interest Period relating thereto.  The Administrative Agent shall notify
the Lenders promptly when any such automatic conversion contemplated by this
§2.7 is scheduled to occur.
 
2.7.3.           LIBOR Rate Loans.  Any conversion to or from LIBOR Rate Loans
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of all LIBOR Rate Loans
having the same Interest Period shall not be less than $1,000,000 and shall be
in integral multiples of $500,000.
 
2.8.           Funds for Revolving Credit Loan.
 
2.8.1.           General Funding Procedures.  Not later than 2:00 p.m. (New York
time) on the proposed Drawdown Date of any Revolving Credit Loans, and provided
that each of the Lenders have been given notice of the Revolving Credit Loan
Request, each of the Lenders will make available to the Administrative Agent, at
the Administrative Agent’s Office, in immediately available funds, funds in an
amount equal to such Lender’s Commitment Percentage of the amount of the
requested Revolving Credit Loans.  Upon receipt from each Lender of such amount,
and upon receipt of the documents required by §§11 and 12 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the
Administrative Agent will make available to the Borrower the aggregate amount of
such Revolving Credit Loans made available to the Administrative Agent by the
Lenders.  The failure or refusal of any Lender to make available to the
Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Revolving Credit Loans
shall not relieve any other Lender from its several obligation hereunder to make
available to the Administrative Agent the amount of such other Lender’s
Commitment Percentage of any requested Revolving Credit Loans.
 
2.8.2.           Advances by Administrative Agent.  The Administrative Agent
may, unless notified to the contrary by any Lender prior to a Drawdown Date,
assume that such Lender has made available to the Administrative Agent on such
Drawdown Date the amount of such Lender’s Commitment Percentage of the Revolving
Credit Loans to be made on such Drawdown Date, and the Administrative Agent may
(but it shall not be required to), in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If any Lender makes available
to the Administrative Agent such amount on a date after such Drawdown Date, such
Lender shall pay to the Administrative Agent on demand an amount equal to the
product of (a) the average computed for the period referred to in clause (c)
below, of the weighted average interest rate paid by the Administrative Agent
for federal funds acquired by the Administrative Agent during each day included
in such period, times (b) the amount of such Lender’s Commitment Percentage of
such Revolving Credit Loans, times (c) a fraction, the numerator of which is the
number of days that elapse from and including such Drawdown Date to the date on
which the amount of such Lender’s Commitment Percentage of such Revolving Credit
Loans shall become immediately available to the Administrative Agent, and the
denominator of which is 360.  A statement of the Administrative Agent submitted
to such Lender with respect to any amounts owing under this paragraph shall be
prima facie evidence of the amount due and owing to the Administrative Agent by
such Lender.  If the amount of such Lender’s Commitment Percentage of such
Revolving Credit Loans is not made available to the Administrative Agent by such
Lender within three (3) Business Days following such Drawdown Date, the
Administrative Agent shall be entitled to recover such amount from the Borrower
on demand, with interest thereon at the rate per annum applicable to the
Revolving Credit Loans made on such Drawdown Date.
 
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
2.9.           The Swing Line.
 
2.9.1.           The Swing Line Loans.  Subject to the terms and conditions
hereinafter set forth, including without limitation, §12 hereof, upon notice
from the Borrower to the Administrative Agent in accordance with §2.9.2 herein,
the Administrative Agent agrees to make Swing Line Loans to the Borrower from
time to time on any Business Day during the period from the date hereof until
the Maturity Date in an aggregate amount not to exceed at any time outstanding
$10,000,000 (the “Swing Line Facility”), provided, however, that while the
outstanding amount of all outstanding Swing Line Loans and outstanding Revolving
Credit Loans made by a Lender may exceed such Lender’s Commitment, the aggregate
amount of all Swing Line Loans outstanding shall not exceed the lesser of (a)
the Total Commitment and (b) the Borrowing Base, less the sum of all Revolving
Credit Loans outstanding and the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations.  No Swing Line Loan shall be used for the purpose of
funding the payment of principal of any other Swing Line Loan.  Each Swing Line
Borrowing shall be in an amount of $500,000 or an integral multiple of $100,000
in excess thereof.  Swing Line Loans must be Base Rate Loans only, and may not
be LIBOR Rate Loans and, prior to a Settlement, interest on such Swing Line
Loans shall be for the account of the Administrative Agent.  For purposes of §3
through §16 of this Credit Agreement, unless otherwise specified, the term
“Revolving Credit Loans” shall be deemed to include “Swing Line Loans”.
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
2.9.2.           Notice.  Each Swing Line Borrowing shall be made on notice,
given not later than 11:00 a.m. (New York time) on the date of the proposed
Swing Line Borrowing, by the Borrower to the Swing Line Lender and the
Administrative Agent.  The Administrative Agent shall immediately advise the
Swing Line Lender of the available amount of the Swing Line Facility.  Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, telex or telecopier, confirmed immediately in writing, specifying
therein the requested (a) date of such borrowing (the “Swing Line Borrowing
Date”), (b) amount of such borrowing and (c) maturity of such borrowing (which
maturity shall be no later than the fifth (5th) Business Day after the Swing
Line Borrowing Date).  Each Notice of Swing Line Borrowing shall be irrevocable
and binding on the Borrower.  The Swing Line Lender will make the amount of the
requested Swing Line Loan available to the Administrative Agent at the
Administrative Agent’s Office, in same day funds not later than 2:00 p.m. (New
York time); provided, however, that the Swing Line Bank shall not advance any
Swing Line Loans after it has received notice from any Lender that a Default or
Event of Default has occurred and stating that no new Swing Line Loans are to be
made until such Default or Event of Default has been cured or waived in
accordance with the provisions of this Credit Agreement.  The Swing Line Lender
shall not be obligated to make any Swing Line Loans at any time when any Lender
has failed (x) to make available to the Administrative Agent its pro rata share
of any Revolving Credit Loan or to purchase any Letter of Credit Participation
or (y) to comply with the provisions of §16.1 with respect to making
dispositions and arrangements with the other Lenders, where such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders, in each case
as, when and to the full extent required by the provisions of this Credit
Agreement, shall be deemed delinquent unless the Swing Line Lender has entered
into arrangements reasonably satisfactory to it to eliminate the Swing Line
Lender’s risk with respect to such delinquent Lender, which may include cash
collateralizing such delinquent Lender’s Commitment Percentage of the
outstanding Swing Line Loans and any such additional Swing Line Loans to be
made.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in §11 and §12, the
Administrative Agent will promptly make such funds available to the Borrower in
such manner as the Borrower and the Administrative Agent may agree.  Upon
written demand by any Swing Line Lender with an outstanding Swing Line Loan,
with a copy of such demand to the Administrative Agent, each other Lender shall
purchase from such Swing Line Lender, and such Swing Line Lender shall sell and
assign to each such other Lender, such other Lender’s pro rata share (determined
by its Commitment Percentage) of such outstanding Swing Line Loan as of the date
of such demand, by making available on behalf of its Domestic Lending Office to
the Administrative Agent for the account of such Swing Line Lender, in
immediately available funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Loan to be purchased by such Lender (a
“Settlement”).  In the event that any bankruptcy, reorganization, liquidation,
receivership or similar cases or proceedings in which the Borrower is a debtor
prevents any Lender from making a Revolving Credit Loan to effect a Settlement
to the Swing Line Lender as contemplated hereby, such Lender will make such
dispositions and arrangements with the other Lenders and the Swing Line Lender
with respect to such Swing Line Loans, either by way of purchase of
participations, distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender’s share of the outstanding Swing Line
Loans and Revolving Credit Loans being equal, as nearly as may be, to such
Lender’s Commitment Percentage of the outstanding amount of the Swing Line Loans
and Revolving Credit Loans.  The Borrower hereby agrees to each such sale and
assignment.  Each Lender agrees to purchase its pro rata share (determined by
its Commitment Percentage) of an outstanding Swing Line Loan (a) within two (2)
Business Days of the Business Day on which demand therefor is made by the Swing
Line Lender which made such Swing Line Loan, provided that notice of such demand
is given not later than 1:00 p.m. (New York time) on such Business Day or (b)
within two (2) Business Days of the first Business Day next succeeding such
demand if notice of such demand is given after such time.  Upon any such
assignment by a Swing Line Lender to any other Lender of a portion of a Swing
Line Loan, such Swing Line Lender represents and warrants to such other Lender
that such Swing Line Lender is the legal and beneficial owner of such interest
being assigned by it, but makes no other representation or warranty and assumes
no responsibility with respect to such Swing Line Loan, the Loan Documents or
the Borrower.  If and to the extent that any Lender shall not have so made the
amount of such Swing Line Loan available to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent for the account of such Swing
Line Lender forthwith on demand by such Swing Line Lender such amount together
with interest thereon, for each day from the date of demand by such Swing Line
Lender until the date such amount is paid to the Administrative Agent, at the
Federal Funds Effective Rate.  If such Lender shall pay to the Administrative
Agent such amount for the account of such Swing Line Lender on any Business Day,
such amount so paid in respect of principal shall constitute a Swing Line Loan
made by such Lender on such Business Day for purposes of this Credit Agreement,
and the outstanding principal amount of the Swing Line Loan made by such Swing
Line Lender shall be reduced by such amount on such Business Day.
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
2.9.3.           Repayment of Swing Line Loans.  Each Swing Line Loan shall be
paid in full by the Borrower (by means of a Revolving Credit Loan or otherwise)
on or before the earlier of (a) the fifth (5th) Business Day after the Swing
Line Borrowing Date for such Swing Line Loan and (b) the Maturity Date.  The
Borrower may at any time pay, without penalty or premium, all outstanding Swing
Line Loans or, in a minimum amount of $500,000 and increments of $100,000 in
excess thereof, any portion of the outstanding Swing Line Loans, upon notice to
the Administrative Agent and the Swing Line Lender.
 
2.10.           Extension of Maturity Date.
 
2.10.1.       Election to Extend Maturity Date.  The Borrower may, by notice to
the Administrative Agent (who shall promptly notify all of the Lenders) not
earlier than forty-five (45) days before and not later than thirty five (35)
days before the date that is the third annual anniversary of the Closing Date
(the “Existing Scheduled Maturity Date”) elect to extend the Maturity Date in
respect of this revolving credit facility for an additional 364 days from the
Existing Scheduled Maturity Date.
 
2.10.2.       Conditions to Effectiveness of Extension of Maturity Date.  As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent each of the following:
 
(i)           a certificate of the Borrower dated as of the Existing Scheduled
Maturity Date (in sufficient copies for each Lender) signed by the treasurer or
chief financial officer of the Borrower (x) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (y) certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Article 7 and the other Loan
Documents are true and correct on and as of the Existing Scheduled Maturity
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.10, the
representations and warranties contained in Section 7.4 shall be deemed to refer
to the most recent statements furnished pursuant to Section 8.4, and (B) no
Default or Event of Default exists;
 
(ii)           a written notice to the Administrative Agent irrevocably reducing
the Commitment of each Lender by not less than ten percent (10%) of the
Commitment in effect immediately prior to such notice;
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(iii)           the Borrower shall have paid any prepayments required pursuant
to Section 3.2.1 as a consequence of the notice delivered pursuant to clause
(ii);
 
(iv)           the Borrower may elect to extend the Maturity Date pursuant to
this § 2.10 on not more than one occasion during the term of this Agreement; and
 
(v)           the Borrower shall have paid to each Lender an extension fee in an
amount equal to one percent (1%) of the Commitment that will be in effect during
such extension period (calculated after giving effect to the reduction in clause
(ii) above).
 
3.           REPAYMENT OF THE REVOLVING CREDIT LOANS.
 
3.1.           Maturity.  The Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all of the
Revolving Credit Loans and Swing Line Loans outstanding on such date, together
with any and all accrued and unpaid interest thereon.
 
3.2.           Mandatory Repayments of Revolving Credit Loans.
 
3.2.1.           Borrowing Base Imbalance.  If at any time the sum of the
outstanding amount of the Revolving Credit Loans, the Swing Line Loans, the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations exceeds the
lesser of (a) the Total Commitment at such time and (b) the Borrowing Base at
such time, then the Borrower shall immediately pay the amount of such excess to
the Administrative Agent for the respective accounts of the Lenders for
application:  first, to any Unpaid Reimbursement Obligations; second, to the
Revolving Credit Loans; and third, to provide to the Administrative Agent cash
collateral for Reimbursement Obligations as contemplated by §4.2(b) and
(c).  Each payment of any Unpaid Reimbursement Obligations or prepayment of
Revolving Credit Loans shall be allocated among the Lenders, in proportion, as
nearly as practicable, to each Reimbursement Obligation or (as the case may be)
the respective unpaid principal amount of each Lender’s Note, with adjustments
to the extent practicable to equalize any prior payments or repayments not
exactly in proportion.  Each prepayment received by a Lender pursuant to this
Section shall be applied, in the absence of contrary instruction by the
Borrower, first to the payments of Base Rate Loans and then to the principal of
LIBOR Rate Loans.
 
3.2.2.           Disposition of Assets.  In addition to the foregoing,
concurrently with the receipt by the Borrower or any Subsidiary of Net Cash Sale
Proceeds from sales or other disposition of assets (other than in connection
with sales or dispositions of assets permitted by Section 9.5.2), the Borrower
shall pay to the Administrative Agent for the respective accounts of the Lenders
an amount equal to one hundred percent (100%) of such Net Cash Sale Proceeds, to
be applied in the manner set forth in Section 3.2.1 above.  Each prepayment
received by a Lender pursuant to this Section shall be applied, in the absence
of contrary instruction by the Borrower, first to the payments of Base Rate
Loans and then to the principal of LIBOR Rate Loans.
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
3.3.           Optional Repayments of Revolving Credit Loans.  The Borrower
shall have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium, provided that any full or partial prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 may be made only on the last day
of the Interest Period relating thereto unless accompanied by all amounts owing
pursuant to §5.8 herein.  The Borrower shall give the Administrative Agent, no
later than 11:00 a.m. (New York time) at least one (1) Business Day’s prior
written notice of any proposed prepayment pursuant to this §3.3 of Base Rate
Loans, and three (3) LIBOR Business Days notice of any proposed prepayment
pursuant to this §3.3 of LIBOR Rate Loans, in each case specifying the proposed
date of prepayment of Revolving Credit Loans and the principal amount to be
prepaid.  Each such partial prepayment of the Revolving Credit Loans shall be in
an integral multiple of $500,000, and shall be applied, in the absence of
instruction by the Borrower, first to the principal of Base Rate Loans and then
to the principal of LIBOR Rate Loans.  Each partial prepayment shall be
allocated among the Lenders, in proportion, as nearly as practicable, to the
respective unpaid principal amount of each Lender’s Note, with adjustments to
the extent practicable to equalize any prior repayments not exactly in
proportion.
 
4.           LETTERS OF CREDIT.
 
4.1.           Letter of Credit Commitments.
 
4.1.1.           Commitment to Issue Letters of Credit.  Subject to the terms
and conditions hereof and the execution and delivery by the Borrower of a Letter
of Credit Request, each Issuing Bank, on behalf of the Lenders and in reliance
upon the agreement of the Lenders set forth in §4.1.4 and upon the
representations and warranties of the Borrower contained herein, agrees, in its
individual capacity, to issue, extend and renew for the account of the Borrower
one or more standby or documentary letters of credit (individually, a “Letter of
Credit”), in such form as may be requested from time to time by the Borrower and
agreed to by the respective Issuing Bank; provided, however, that, after giving
effect to such request, (a) the sum of the aggregate Maximum Drawing Amount and
all Unpaid Reimbursement Obligations shall not exceed $10,000,000 at any one
time and (b) the sum of (i) the Maximum Drawing Amount on all Letters of Credit,
(ii) all Unpaid Reimbursement Obligations, and (iii) the amount of all Revolving
Credit Loans outstanding shall not exceed the lesser of (A) the Total Commitment
at such time and (B) the Borrowing Base at such time.  Notwithstanding the
foregoing, no Issuing Bank shall have any obligation to issue any Letter of
Credit (1) to remedy the failure of a Lender to advance its pro rata share of
any Revolving Credit Loan, or (2) to support or secure any Indebtedness of the
Borrower or any of its Subsidiaries to the extent that such Indebtedness was
incurred prior to the proposed issuance date of such Letter of Credit, unless in
any such case the Borrower demonstrates to the satisfaction of the respective
Issuing Bank that (x) such prior incurred Indebtedness was then fully secured by
a prior perfected and unavoidable security interest in collateral provided by
the Borrower or such Subsidiary to the proposed beneficiary of such Letter of
Credit or (y) such prior incurred Indebtedness was then secured or supported by
a letter of credit issued for the account of the Borrower or such Subsidiary and
the reimbursement obligation with respect to such letter of credit was fully
secured by a prior perfected and unavoidable security interest in collateral
provided to the issuer of such letter of credit by the Borrower or such
Subsidiary.
 
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
4.1.2.           Letter of Credit Requests.  Each Letter of Credit Request shall
be completed to the satisfaction of the respective Issuing Bank and the
completed Letter of Credit Request must be issued to such Issuing Bank not later
than 11:00 a.m. (New York time) on the third (3rd) Business Day prior to
proposed issuance date of the related Letter of Credit.  In the event that any
provision of any Letter of Credit Request shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.
 
4.1.3.           Terms of Letters of Credit.  Each Letter of Credit issued,
extended or renewed hereunder shall, among other things, (a) provide for the
payment of sight drafts for honor thereunder when presented in accordance with
the terms thereof and when accompanied by the documents described therein, and
(b) have an expiry date (without giving effect to any renewal options) no later
than the date which is thirty (30) days (or, if the Letter of Credit is
confirmed by a confirmer or otherwise provides for one or more nominated
persons, forty-five (45) days) prior to the Maturity Date.  Each Letter of
Credit so issued, extended or renewed shall be subject to the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600 or any successor version thereto adopted by the
respective Issuing Bank in the ordinary course of its business as a letter of
credit issuer and in effect at the time of issuance of such Letter of Credit
(the “Uniform Customs”) or, in the case of a standby Letter of Credit, either
the Uniform Customs or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, or any successor code of
standby letter of credit practices among banks adopted by the respective Issuing
Bank in the ordinary course of its business as a standby letter of credit issuer
and in effect at the time of issuance of such Letter of Credit.
 
4.1.4.           Reimbursement Obligations of Lenders.  Each Lender severally
agrees that it shall be absolutely liable, without regard to the occurrence of
any Default or Event of Default or any other condition precedent whatsoever, to
the extent of such Lender’s Commitment Percentage, to reimburse the respective
Issuing Bank on demand for the amount of each draft paid by such Issuing Bank
under each Letter of Credit to the extent that such amount is not reimbursed by
the Borrower pursuant to §4.2 (such agreement for a Lender being called herein
the “Letter of Credit Participation” of such Lender).
 
4.1.5.           Participations of Lenders.  Each such payment made by a Lender
shall be treated as the purchase by such Lender of a participating interest in
the Borrower’s Reimbursement Obligation under §4.2 in an amount equal to such
payment.  Each Lender shall share in accordance with its participating interest
in any interest which accrues pursuant to §4.2.
 
4.2.           Reimbursement Obligation of the Borrower.  In order to induce
each Issuing Bank to issue, extend and renew each Letter of Credit and the
Lenders to participate therein, the Borrower hereby agrees to reimburse or pay
to the respective Issuing Bank, for the account of the respective Issuing Bank
or (as the case may be) the Lenders, with respect to each Letter of Credit
issued, extended or renewed by the respective Issuing Bank hereunder,
 
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(a)           except as otherwise expressly provided in §4.2(b) and (c), on each
date that any draft presented under such Letter of Credit is honored by the
respective Issuing Bank, or the respective Issuing Bank otherwise makes a
payment with respect thereto, (i) the amount paid by the respective Issuing Bank
under or with respect to such Letter of Credit, and (ii) the amount of any
taxes, fees, charges or other costs and expenses whatsoever incurred by the
respective Issuing Bank or any Lender in connection with any payment made by the
respective Issuing Bank or any Lender under, or with respect to, such Letter of
Credit,
 
(b)           upon the reduction (but not termination) of the Total Commitment
to an amount less than the Maximum Drawing Amount, an amount equal to such
difference, which amount shall be held by the Administrative Agent for the
benefit of the Issuing Banks and the Lenders as cash collateral for all
Reimbursement Obligations, and
 
(c)           upon the termination of the Total Commitment, or the acceleration
of the Reimbursement Obligations with respect to all Letters of Credit in
accordance with §13, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Administrative Agent for
the benefit of the Issuing Banks and the Lenders as cash collateral for all
Reimbursement Obligations.
 
(d)           Each such payment shall be made to the respective Issuing Bank at
such Person’s office in immediately available funds.  Interest on any and all
amounts remaining unpaid by the Borrower under this §4.2 at any time from the
date such amounts become due and payable (whether as stated in this §4.2, by
acceleration or otherwise) until payment in full (whether before or after
judgment) shall be payable to the respective Issuing Bank on demand at the rate
specified in §5.10 for overdue principal on the Revolving Credit Loans.
 
4.3.           Letter of Credit Payments.  If any draft shall be presented or
other demand for payment shall be made under any Letter of Credit, the
respective Issuing Bank shall notify the Borrower of the date and amount of the
draft presented or demand for payment and of the date and time when it expects
to pay such draft or honor such demand for payment.  If the Borrower fails to
reimburse the respective Issuing Bank as provided in §4.2 on or before the date
that such draft is paid or other payment is made by the respective Issuing Bank,
the respective Issuing Bank may at any time thereafter notify the Lenders of the
amount of any such Unpaid Reimbursement Obligation.  No later than 3:00 p.m.
(New York time) on the Business Day next following the receipt of such notice,
each Lender shall make available to the respective Issuing Bank, at the
respective Issuing Bank’s office, in immediately available funds, such Lender’s
Commitment Percentage of such Unpaid Reimbursement Obligation, together with an
amount equal to the product of (a) the average, computed for the period referred
to in clause (c) below, of the weighted average interest rate paid by the
respective Issuing Bank for federal funds acquired by the respective Issuing
Bank during each day included in such period, times (b) the amount equal to such
Lender’s Commitment Percentage of such Unpaid Reimbursement Obligation, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including the date the respective Issuing Bank paid the draft presented for
honor or otherwise made payment to the date on which such Lender’s Commitment
Percentage of such Unpaid Reimbursement Obligation shall become immediately
available to the respective Issuing Bank, and the denominator of which is
360.  The responsibility of the respective Issuing Bank to the Borrower and the
Lenders shall be only to determine that that the documents (including drafts, if
applicable) delivered under each Letter of Credit in connection with such
presentment shall be in substantial compliance with the terms and conditions of
such Letter of Credit.
 
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
4.4.           Obligations Absolute.  The Borrower’s obligations under this §4
shall, absent gross negligence or willful misconduct, be absolute and
unconditional under any and all circumstances and irrespective of the occurrence
of any Default or Event of Default or any condition precedent whatsoever or any
setoff, counterclaim or defense to payment which the Borrower may have or have
had against any Issuing Bank, the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit.  The Borrower further agrees with each
Issuing Bank, the Administrative Agent and the Lenders that the Issuing Banks,
the Administrative Agent and the Lenders shall, absent gross negligence or
willful misconduct, not be responsible for, and the Borrower’s Reimbursement
Obligations under §4.2 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee.  The Issuing Banks, the Administrative Agent and the
Lenders shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit.  The Borrower agrees that
any action taken or omitted by the Administrative Agent or any Lender under or
in connection with each Letter of Credit and the related drafts and documents,
if done in good faith, shall be binding upon the Borrower and shall not result
in any liability on the part of the Administrative Agent or any Lender to the
Borrower, unless a court of competent jurisdiction has issued a final
nonappealable judgment that such action amounted to gross negligence or willful
misconduct by the Administrative Agent or the Lender, as the case may be.
 
4.5.           Reliance by Issuer.  To the extent not inconsistent with §4.4,
the respective Issuing Bank shall be entitled to rely, and shall be fully
protected in relying upon, any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel,
independent accountants and other experts selected by the respective Issuing
Bank.  The respective Issuing Bank shall be fully justified in failing or
refusing to take any action under this Credit Agreement unless it shall first
have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  The respective Issuing Bank shall in all cases be fully protected in
acting, or in refraining from acting, under this Credit Agreement in accordance
with a request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Notes or of a Letter of Credit Participation.
 
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
4.6.           Letter of Credit Fee.  The Borrower shall pay a fee to the
respective Issuing Bank (in each case, a “Letter of Credit Fee”) in respect of
each Letter of Credit in an amount equal to the Applicable Margin then in effect
with respect to LIBOR Loans per annum on the Maximum Drawing Amount of such
Letter of Credit, for the accounts of the Lenders in accordance with their
respective Commitment Percentages.  Additionally, the Borrower shall pay to the
respective Issuing Bank, for its own account, a fronting fee (the “Fronting
Fee”) in an amount equal to the greater of (i) Five Hundred Dollars ($500) for
each Letter of Credit and (ii) one-eighth of one percent (0.125%) per annum on
the Maximum Drawing Amount of each Letter of Credit.  In respect of each Letter
of Credit, the Borrower shall also pay to the respective Issuing Bank for the
respective Issuing Bank’s own account, at such other time or times as such
charges are customarily made by the respective Issuing Bank, the respective
Issuing Bank’s customary issuance, amendment, negotiation or document
examination and other administrative fees with respect to letters of credit that
the respective Issuing Bank is generally imposing at such time.  Accrued Letter
of Credit Fees, Fronting Fees and such additional fees (if any) shall be payable
quarterly in arrears on the last day of each calendar quarter.
 
4.7.           Replacement of Issuing Bank.  An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to §
4.6.  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
5.           CERTAIN GENERAL PROVISIONS.
 
5.1.           Funds for Payments.
 
5.1.1.           Payments to Administrative Agent.  All payments of principal,
interest, Reimbursement Obligations, Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Administrative Agent in Dollars, for the respective accounts of the Lenders
and the Administrative Agent, at the Administrative Agent’s Office or at such
other place that the Administrative Agent may from time to time designate, in
each case at or about 11:00 a.m. (New York time or other local time at the place
of payment) and in immediately available funds.
 
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
5.1.2.           No Offset, etc
 
.  All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without recoupment, setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein with respect to such payments (but
excluding any tax imposed on or measured by the net income, net profits or net
worth of any Lender or the Administrative Agent and any franchise taxes imposed
on any Lender or the Administrative Agent in each case as a result of a present
or former connection between such Lender or Agent and such jurisdiction or any
political subdivision or taxing authority thereof or therein (other than solely
as a result of entering into this Credit Agreement or any of the other Loan
Documents or performing any obligations, receiving payments or enforcing any
rights hereunder or thereunder) or as a result of any Lender or the
Administrative Agent not being a U.S. Person) unless the Borrower is compelled
by law to make such deduction or withholding.  If any such obligation is imposed
upon the Borrower with respect to any amount payable by it hereunder or under
any of the other Loan Documents, the Borrower will pay to the Administrative
Agent, for the account of the Lenders or (as the case may be) the Administrative
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders or the Administrative Agent to receive the same
net amount which the Lenders or the Administrative Agent would have received on
such due date had no such obligation been imposed upon the Borrower.  The
Borrower will deliver promptly to the Administrative Agent certificates or other
valid vouchers reasonably available to it for all taxes or other charges
deducted from or paid with respect to payments made by the Borrower hereunder or
under such other Loan Document.
 
Notwithstanding the foregoing, the Borrower shall not be obligated to pay any
additional amount pursuant to this §5.1.2 to any Lender or the Administrative
Agent if such Lender or the Administrative Agent is not a U.S. Person and (a) is
legally eligible but fails to comply with the requirements of §5.1.3 or (b) is
not legally eligible to comply with the requirements of §5.1.3.
 
If the Borrower is required to pay additional amounts to or for the account of
any Lender pursuant to this §5.1.2, then such Lender will, at the request of the
Borrower, change the jurisdiction of its applicable lending office if such
change (i) would eliminate or reduce any such additional payment which may
thereafter accrue and (ii) is, in such Lender’s sole good faith discretion,
determined not to be non-immaterially disadvantageous or cause non-immaterial
hardship to such Lender; provided that any out-of-pocket costs or expenses that
are incurred in connection with such change shall be borne by the Borrower on
behalf of such Lender.
 
Each Lender and the Administrative Agent agrees that it will, to the extent not
non-immaterially disadvantageous or causing non-immaterial hardship, (y) take
all reasonable actions reasonably requested by the Borrower that are consistent
with all legal and regulatory restrictions applicable to it to maintain all
exemptions, if any, available to it from withholding taxes (whether available by
treaty or existing administrative waiver) and (z) otherwise cooperate with the
Borrower to minimize any amounts payable by the Borrower under this §5.1.2;
provided, however, that in each case, all out-of-pocket costs of each Lender and
the Administrative Agent relating to such action or cooperation requested by the
Borrower shall be borne by the Borrower.
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
5.1.3.           Tax Forms.  Each Lender (which term, for purposes of this
§5.1.3, shall include the Administrative Agent if the Administrative Agent is
acting as a Lender) that is not a U.S. Person agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under the terms of §15
of this Credit Agreement (unless such Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on or prior to the date of
such assignment or transfer to such Lender, an accurate, complete and executed
form or certification as may be required in order to establish such Lender’s
entitlement as of such date to a complete exemption from U.S. withholding tax
with respect to payments by the Borrower hereunder and under any of the other
Loan Documents and any other forms or certifications that the Borrower may
reasonably request from time to time.  In addition, each Lender that is not a
U.S. Person agrees that from time to time, when a lapse in time or change in
circumstances renders the previous form or certification obsolete or inaccurate
in any material respect, it will deliver to the Borrower and the Administrative
Agent a new accurate, complete and executed form or certification as may be
required in order to confirm or establish such Lender’s entitlement as of such
date to a continued complete exemption from U.S. withholding tax with respect to
payments by the Borrower hereunder and under any of the other Loan Documents.
 
5.1.4.           Other Taxes.  The Borrower shall pay, and hold the Lenders, the
Administrative Agent, and its affiliates harmless from and against, any present
or future stamp, documentary, registration, excise, property, intangibles,
transfer, license, sales, use, value added or ad valorem taxes, charges or
similar levies (including any interest and penalties in respect thereto and
associated liabilities, losses, damages and expenses) which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Credit Agreement or any other Loan Document or
the transactions contemplated thereby (hereinafter referred to as “Other Taxes”)
unless arising as a result of any Lender’s or the Administrative Agent’s
connection to the taxing jurisdiction (other than solely as a result of entering
into this Credit Agreement or any of the other Loan Documents or performing any
obligations, receiving payments or enforcing any rights hereunder or thereunder)
or as a result of the gross negligence or willful misconduct of such Lender or
the Administrative Agent; provided that the Borrower shall not be liable for any
Other Taxes arising from any Lender’s or the Administrative Agent’s failure to
give timely notice thereof.  Such Lender or the Administrative Agent, as the
case may be, shall give prompt notice to the Borrower of any assertion of Other
Taxes so that the Borrower may, at its option, contest such assertion.  Such
Lender or the Administrative Agent, as the case may be, agrees that the Borrower
shall exercise control over any such contest; provided that (i) no other taxes
of such Lender or the Administrative Agent, as the case may be, shall be
adversely affected thereby, (ii) the Borrower shall have acknowledged in writing
its liability for such contested Taxes in the event such contest is not
successful; provided that such acknowledgment of liability will not be binding
if the contest is resolved by the written decision of the taxing authority or a
court of competent jurisdiction which states with reasonable clarity the reasons
for sustaining the proposed adjustment and such reasons would not have resulted
in an obligation of the Borrower to indemnify the Lender or the Administrative
Agent, as the case may be, in the absence of such acknowledgment (but provided,
further, that the Lender or the Administrative Agent, as the case may be, shall
exercise control over any such contest (including without limitation the right
to withhold consent to any settlement of the contest) with respect to the
response (including the manner of making the response) to any assertion or
proposed assertion by the applicable taxing authority or the Borrower of any
such reasons), (iii) no Event of Default or payment default or bankruptcy
default shall have occurred and be continuing, and (iv) if such contested Taxes
are required to be paid prior to or as a condition of the initiation of such
contest, the Borrower shall have paid such Taxes.  If and to the extent the
Borrower indemnifies the Administrative Agent or any Lender for any Other Taxes,
the Borrower shall have all rights of subrogation with respect thereto.  The
covenants contained in this Section 5.1.4 shall survive payment or satisfaction
in full of all other Obligations.
 
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
5.1.5.           Tax Savings.  If a Lender or the Administrative Agent becomes
aware that it has obtained or received a tax refund or credit or other tax
benefit in respect of any amount for which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to §5.1.2, then, within thirty (30) days of becoming so aware, such
Lender or the Administrative Agent (as the case may be) shall, if in its sole
discretion it reasonably determines that it can do so without any non-immaterial
adverse consequences for such Lender or the Administrative Agent (as the case
may be), reimburse such amount of tax refund or credit or other tax benefit to
the Borrower.  Each Lender and the Administrative Agent agrees to act in good
faith with respect to any such refund, credit and other tax benefits without
discriminating against the Borrower.  If and to the extent the Borrower
indemnifies the Administrative Agent or any Lender for any taxes, the Borrower
shall have all rights of subrogation with respect thereto.
 
5.2.           Computations.  All computations of interest on LIBOR Rate Loans
shall be based on a 360-day year and paid for the actual number of days
elapsed.  All computations of interest on Base Rate Loans and of Commitment
Fees, Letter of Credit Fees and all other fees calculated hereunder shall be
based on a 365-day year (or 366-day year, during 2012) and paid for the actual
number of days elapsed.  Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension at the
rate otherwise applicable pursuant to §2.5.  The outstanding amount of the
Revolving Credit Loans as reflected on the Note Records from time to time shall
be considered correct and binding on the Borrower absent manifest error unless
within fifteen (15) Business Days after receipt of any notice from the
Administrative Agent or any of the Lenders of such outstanding amount, the
Borrower shall notify the Administrative Agent or such Lender to the contrary.
 
5.3.           Inability to Determine LIBOR Rate.  In the event, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the
Administrative Agent shall determine or be notified by the Required Lenders that
(a) adequate and reasonable methods do not exist for ascertaining the LIBOR Rate
that would otherwise determine the rate of interest to be applicable to any
LIBOR Rate Loan during any Interest Period or (b) the LIBOR Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to the Lenders of making or maintaining their LIBOR Rate Loans during
such period, the Administrative Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrower and the
Lenders) to the Borrower and the Lenders.  In such event (i) any Revolving
Credit Loan Request for LIBOR Rate Loans or Conversion Request with respect to
conversion of Base Rate Loans to LIBOR Rate Loans shall be automatically
withdrawn and shall, in the case of such a Revolving Credit Loan Request, be
deemed a request for, or in the case of such a Conversion Request, a request for
continuation of, Base Rate Loans, (ii) each LIBOR Rate Loan will automatically,
on the last day of the then current Interest Period relating thereto, become a
Base Rate Loan, and (iii) the obligations of the Lenders to make LIBOR Rate
Loans shall be suspended, in each case, until the Administrative Agent
determines in good faith that the circumstances giving rise to such suspension
no longer exist, whereupon the Administrative Agent shall promptly so notify the
Borrower and the Lenders.
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
5.4.           Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Borrower and the other Lenders and thereupon (a) the commitment of such
Lender to make LIBOR Rate Loans or convert Base Rate Loans to LIBOR Rate Loans
shall forthwith be suspended and (b) such Lender’s Revolving Credit Loans then
outstanding as LIBOR Rate Loans, if any, shall be converted automatically to
Base Rate Loans on the last day of each Interest Period applicable to such LIBOR
Rate Loans or within such earlier period as may be required by law.  The
Borrower hereby agrees promptly to pay the Administrative Agent for the account
of such Lender, upon demand by such Lender describing in reasonable detail the
nature of such increased costs and showing the calculation thereof in reasonable
detail, any additional amounts necessary to compensate such Lender for any
increased costs incurred by such Lender in making any conversion made necessary
by events described above in this §5.4, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate Loans hereunder.
 
5.5.           Additional Costs, etc.  If any present or future applicable law,
which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law), shall:
 
(a)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement, including without
limitation, to the extent considered in the calculation of the LIBOR Rate) any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law) against assets
held by, or deposits in or for the account of, or loans by, or letters of credit
issued by, or commitments of an office of any Lender, or
 
(b)           impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, any Letters of Credit, the LIBOR Rate Loans, such Lender’s Commitment
to make LIBOR Rate Loans, or any class of loans, letters of credit or
commitments of which any of the LIBOR Rate Loans or such Lender’s Commitment to
make LIBOR Rate Loans forms a part, and the result of any of the foregoing is:
 
(c)           to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the LIBOR Rate Loans or such Lender’s
Commitment to make LIBOR Rate Loans or any Letter of Credit, or
 
(d)           to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender’s Commitment to make LIBOR Rate Loans, any
Letter of Credit or any of the LIBOR Rate Loans, or
 
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(e)           to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder in respect of any LIBOR Rate Loans or Letters of Credit, the
amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Administrative Agent from the Borrower
hereunder in respect thereof,
 
then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or Reimbursement Obligation or other sum.
 
5.6.           Capital Adequacy.  If after the date hereof any Lender or the
Administrative Agent determines that (a) the adoption of or change in any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) regarding capital requirements for Lenders or Lender
holding companies or any change in the interpretation or application thereof by
a Governmental Authority with appropriate jurisdiction, or (b) compliance by
such Lender or the Administrative Agent or any corporation controlling such
Lender or the Administrative Agent with any law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) of any
such entity regarding capital adequacy, has the effect of reducing the return on
such Lender’s or the Administrative Agent’s commitment with respect to any
Revolving Credit Loans to a level below that which such Lender or the
Administrative Agent could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or the Administrative
Agent’s then existing policies with respect to capital adequacy and assuming
full utilization of such entity’s capital) by any amount deemed by such Lender
or (as the case may be) the Administrative Agent to be material, then such
Lender or the Administrative Agent may notify the Borrower of such fact.  To the
extent that the amount of such reduction in the return on capital is not
reflected in the Base Rate or LIBOR Rate, the Borrower agrees to pay the
Administrative Agent for the account of each Lender entitled thereto for the
amount of such reduction in the return on capital as and when such reduction is
determined upon presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with §5.7.  Neither the
Administrative Agent nor any Lender shall be entitled to assert any claim under
this §5.6 in respect of taxes.  Each of the Lenders and the Administrative Agent
agrees that, in the event any of the circumstances of the type described in this
§5.6, it shall allocate such cost increases among its customers in good faith
and on a non-discriminatory basis.
 
5.7.           Certificate.  A certificate setting forth in reasonable detail a
description of any additional amounts payable pursuant to §§5.5 or 5.6 and the
calculations necessary to establish such amounts which are due and a brief
explanation sufficient to evidence the affected Lender’s or the Administrative
Agent’s entitlement thereto, submitted by any Lender or the Administrative Agent
to the Borrower, shall be conclusive, absent manifest error, that such amounts
are due and owing.  In determining such additional amounts, each Lender or the
Administrative Agent will act reasonably and in good faith and will use
allocation and attribution methods which are reasonable.
 
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
5.8.           Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from and against any loss, cost or expense (excluding
loss of anticipated profits) that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in payment of the principal amount of
or any interest on any LIBOR Rate Loans as and when due and payable, including
any such loss or expense arising from interest or fees payable by such Lender to
banks of funds obtained by it in order to maintain the respective LIBOR Rate
Loan or Loans which are the subject of such default, (b) default by the Borrower
in making a borrowing or conversion after the Borrower has given (or is deemed
to have given) a Revolving Credit Loan Request or a Conversion Request relating
thereto in accordance with §2.6 or §2.7 or (c) the making of any payment of a
LIBOR Rate Loan or the making of any conversion of any such Revolving Credit
Loan to a Base Rate Loan on a day that is not the last day of the applicable
Interest Period with respect thereto, including interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain any such
Revolving Credit Loans.
 
5.9.           Limitation on Increased Costs.  Notwithstanding anything to the
contrary contained in §5.4, 5.5 or 5.6, unless a Lender or the Administrative
Agent gives notice to the Borrower that it is obligated to pay an amount under
any such Section within ninety (90) days after the later of (a) the date such
Lender or the Administrative Agent (as the case may be) actually incurs the
respective increased costs, loss, expense or liability, or reduction in return
on capital and (b) the date such Lender or the Administrative Agent (as the case
may be) has actual knowledge of its incurrence of the respective increased
costs, loss, expense or liability, or reduction in the return on capital, then
such Lender or the Administrative Agent (as the case may be) shall only be
entitled to be compensated for such amount by the Borrower pursuant to said
§5.4, 5.5 or 5.6 (as the case may be) to the extent the costs, loss, expense or
liability, or reduction in return on capital are incurred or suffered on or
after the date which occurs ninety (90) days prior to such Lender or the
Administrative Agent giving notice to the Borrower that it is obligated to pay
the respective amounts pursuant to said §5.4, 5.5 or 5.6 (as the case may be).
 
5.10.           Interest After Default.  Upon the occurrence and during the
continuance of any Event of Default, and upon notice from the Administrative
Agent to the Borrower, amounts due and payable under any of the Loan Documents
shall bear interest (compounded monthly and payable on demand in respect of
overdue amounts) at a rate per annum which is equal to two percent (2%) above
the rate of interest otherwise applicable to such amounts (or if no rate of
interest is otherwise applicable, two percent (2%) above the Base Rate) until
such amount is paid in full or (as the case may be) such Event of Default has
been cured or waived in writing by the Lenders (after as well as before
judgment).
 
6.           COLLATERAL SECURITY AND GUARANTIES.
 
6.1.           Security of Borrower.  The Obligations shall be secured by a
perfected first priority security interest (subject only to Permitted Liens) in
favor of the Administrative Agent, on behalf of the Lenders, in all of the
assets of the Borrower, whether now owned or hereafter acquired, which are the
subject of the Security Documents.
 
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
6.2.           Guaranties and Security of Restricted Subsidiaries.  The
Obligations shall also be guaranteed pursuant to the terms of the Guaranty
entered into by each Restricted Subsidiary in existence on the Closing Date and
each new Restricted Subsidiary in accordance with the provisions of Section 8.14
of this Agreement from time to time.  The obligations of the Restricted
Subsidiaries under the Guaranty shall be secured by a perfected first priority
security interest (subject only to Permitted Liens) in favor of the
Administrative Agent, on behalf of the Lenders, in all of the assets of each
such Restricted Subsidiary, whether now owned or hereafter acquired, which are
the subject of the Security Documents pursuant to the terms of the Security
Documents to which each such Restricted Subsidiary is a party.
 
7.           REPRESENTATIONS AND WARRANTIES.
 
The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date):
 
7.1.           Corporate Authority.
 
7.1.1.           Incorporation; Good Standing.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing (to
the extent the concept applies to such entity) under the laws of its
jurisdiction of incorporation or formation, (b) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing (to the extent the concept applies to
such entity) and is duly authorized to do business in each jurisdiction where
such qualification is necessary except where a failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.
 
7.1.2.           Authorization.  The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Borrower or any of
its Subsidiaries is or is to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company)
authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent company) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower or any of its Subsidiaries is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or any of its Subsidiaries and (d) do not conflict with any
provision of the Governing Documents of, or any material agreement or other
instrument binding upon, the Borrower or any of its Subsidiaries.
 
7.1.3.           Enforceability.  The execution and delivery of this Credit
Agreement and the other Loan Documents to which the Borrower or any of its
Subsidiaries is or is to become a party will result in valid and legally binding
obligations of such Person enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
7.2.           Governmental Approvals.  The execution, delivery and performance
by the Borrower and any of its Subsidiaries of this Credit Agreement and the
other Loan Documents to which the Borrower or any of its Subsidiaries is or is
to become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any governmental agency or
authority other than (i) those already obtained, (ii) filings and other actions
necessary to perfect Liens created by the Loan Documents and (iii) others
approvals, consents and filings which the failure to obtain would not reasonably
be expected to have a Material Adverse Effect.
 
7.3.           Title to Properties; Leases.  Except as indicated on Schedule 7.3
hereto and for transactions after the date hereof which are not prohibited by
this Agreement, the Borrower and its Subsidiaries own all of the material assets
reflected in the consolidated balance sheet of the Borrower and its Subsidiaries
as at the Balance Sheet Date or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business or as
permitted hereunder since that date), subject to no Liens or other rights of
others, except Permitted Liens.
 
7.4.           Financial Statements and Projections.
 
7.4.1.           Fiscal Year.  The Borrower and each of its Subsidiaries has a
fiscal year which is the twelve months ending on December 31 of each calendar
year.
 
7.4.2.           Financial Statements.  There has been furnished to the
Administrative Agent and each Lender a consolidated balance sheet of the
Borrower and its Subsidiaries as at the Balance Sheet Date, and a consolidated
statement of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, audited and certified by Ernst & Young, LLP or other
independent certified public accountants of national standing reasonably
satisfactory to the Administrative Agent.  In addition, there has been furnished
to the Administrative Agent and each Lender unaudited consolidated balance
sheets and unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the fiscal quarter ending June 30, 2010.  Such
balance sheets and statements of income and cash flows have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition of the Borrower as at the close of business on the date thereof and
the results of operations for the fiscal period then ended, subject to year-end
audit adjustments and the absence of footnotes with respect to the quarterly
financial statements.  There are no contingent liabilities of the Borrower or
any of its Subsidiaries as of such dates involving material amounts, known to
the officers of the Borrower, which were not disclosed in such balance sheets
and the notes related thereto, subject to year-end audit adjustments and the
absence of footnotes with respect to quarterly financial statements.
 
7.4.3.           Material Adverse Effect.  Since the date of the audited
financial statements of the Borrower and its Subsidiaries as of the Balance
Sheet Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
 
7.5.           Franchises, Patents, Copyrights, etc.  The Borrower and each of
its Subsidiaries possesses all franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of its business substantially as now conducted without
known conflict with any rights of others material to the conduct of its
business.
 
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
7.6.           Litigation.  Except as set forth in Schedule 7.6 hereto, there
are no actions, suits, proceedings or investigations of any kind pending or
threatened against the Borrower or any of its Subsidiaries before any
Governmental Authority (a) as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, could reasonably be
expected to, either in any one case or in the aggregate of all such cases, have
a Material Adverse Effect, or (b) as of the date hereof, which question the
validity of this Credit Agreement or any of the other Loan Documents, or any
action taken or to be taken pursuant hereto or thereto.
 
7.7.           No Materially Adverse Contracts, etc.  Neither the Borrower nor
any of its Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries is a party to any
contract or agreement that has or is expected, in the judgment of the Borrower’s
officers, to have any Material Adverse Effect.
 
7.8.           Compliance with Other Instruments, Laws, etc.  Neither the
Borrower nor any of its Subsidiaries is in violation of any provision of its
Governing Documents, or any agreement or instrument to which it may be subject
or by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could have a Material Adverse Effect.
 
7.9.           Tax Status.  The Borrower and its Subsidiaries (a) have made or
filed all material federal, state and foreign income and all other tax returns,
reports and declarations required to have been made or filed by any jurisdiction
to which any of them is subject, (b) have paid all material taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (c) have set aside on their books provisions
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and none of the officers of the Borrower know of any basis
for any such claim.  The amount of reserves established by the Borrower and each
of its Subsidiaries to cover the Borrower’s or such Subsidiary’s material sales
or use tax obligations in each jurisdiction where the Borrower or such
Subsidiary is required to pay such taxes is adequate for the payment of all of
such obligations.
 
7.10.           Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.
 
7.11.           Perfection of Security Interest.  All filings, assignments,
pledges and deposits of documents or instruments required by the Security
Documents have been made and all other actions have been taken that are
necessary or (if requested by the Administrative Agent) advisable, under
applicable law, to establish and perfect the Administrative Agent’s security
interest in the Collateral.  The Collateral and the Administrative Agent’s
rights with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses (other than in connection with Permitted Liens).
 
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
7.12.           Employee Benefit Plans.
 
7.12.1.       In General.  Each Employee Benefit Plan and each Guaranteed
Pension Plan has been maintained and operated in compliance in all material
respects with the provisions of ERISA and all Applicable Pension Legislation
and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions and the bonding of
fiduciaries and other persons handling plan funds as required by §412 of
ERISA.  The Borrower has heretofore delivered to the Administrative Agent the
most recently completed annual report, Form 5500, with all required attachments,
and actuarial statement required to be submitted under §103(d) of ERISA, with
respect to each Guaranteed Pension Plan.
 
7.12.2.       Welfare Plans.  Except as disclosed on Schedule 7.12, no Employee
Benefit Plan, which is an employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA, provides benefit coverage subsequent to termination
of employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws.
 
7.12.3.       Guaranteed Pension Plans.  Each contribution required to be made
to a Guaranteed Pension Plan, whether required to be made to avoid the
incurrence of an accumulated funding deficiency or the notice or lien provisions
of §302(f) of ERISA, has been timely made.  No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code.  No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event (other than an ERISA Reportable Event as to which the
requirement of 30 days notice has been waived), or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC.  Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within twelve months of the date of this representation),
and on the actuarial methods and assumptions employed for that valuation, the
aggregate benefit liabilities of all such Guaranteed Pension Plans within the
meaning of §4001 of ERISA did not exceed the aggregate value of the assets of
all such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities.
 
7.12.4.       Multiemployer Plans.  Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.
 
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
7.13.           Environmental Compliance.  As of the Closing Date, all of the
Real Estate owned by the Borrower or any of its Subsidiaries is set forth on
Schedule 7.13(a) hereto and all of the Real Estate leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries (other than space leases
of office space) is set forth on Schedule 7.13(b) hereto.  The Borrower has made
due efforts to investigate the past and present condition and usage of the Real
Estate, the Containers, the Generators, the Refrigeration Units and the Chassis
and the operations conducted thereon and therewith, and based upon such
reasonable investigation, as of the date hereof, has determined (a) with respect
to the Containers, the Generators and the Real Estate listed on Schedule
7.13(a), and (b) to the best of its knowledge with respect to the Real Estate
listed on Schedule 7.13(b), that:
 
(i)           none of the Borrower, its Subsidiaries or any operator of the Real
Estate, the Containers or the Generators or any operations thereon or conducted
therewith is in violation, or alleged violation, of any judgment, decree, order,
law, license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state, local or foreign
law, statute, regulation, ordinance, order or decree relating to health, safety
or the environment (hereinafter “Environmental Laws”), which violation would
have a Material Adverse Effect;
 
(ii)           neither the Borrower nor any of its Subsidiaries has received
notice from any third party including, without limitation, any Governmental
Authority, (A) that any one of them has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B; (B) that any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any toxic
substances, oil, petroleum or hazardous materials (including, without
limitation, chlorofluorocarbons) or other chemicals or substances regulated by
any Environmental Laws (“Hazardous Substances”) which any one of them has
generated, transported or disposed of has been found at any site at which a
Governmental Authority has conducted or has ordered that any Borrower or any of
its Subsidiaries conduct a remedial investigation, removal or other response
action pursuant to any Environmental Law; or (C) that it is or shall be a named
party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances;
 
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
(iii)           except as would not have a Material Adverse Effect:  (A) no
portion of the Real Estate, nor any of the Containers or Generators, have been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws; (B) in the course of
any activities conducted by the Borrower or its Subsidiaries, no Hazardous
Substances have been generated or are being used on the Real Estate or in
connection with the Containers or Generators except in accordance with
applicable Environmental Laws; (C) there have been no releases (i.e. any past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) or threatened releases
of Hazardous Substances on, upon, into or from the properties of the Borrower or
its Subsidiaries; and
 
(iv)           except as would not have a Material Adverse Effect, none of the
Borrower and its Subsidiaries, nor any of the Real Estate is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any Governmental Authority or the recording or delivery to
other Persons of an environmental disclosure document or statement by virtue of
the transactions set forth herein and contemplated hereby, or to the
effectiveness of any other transactions contemplated hereby.
 
7.14.           Subsidiaries, etc.  As of the Closing Date, Schedule 7.14 sets
forth all the Subsidiaries of the Borrower and all joint ventures or
partnerships between the Borrower or its Subsidiaries and any other Person.  The
jurisdiction of incorporation/formation and principal place of business of each
Subsidiary of the Borrower, as of the date hereof, is listed on Schedule 7.14
hereto.
 
7.15.           Bank Accounts.  As of the Closing Date, other than accounts
maintained with the Administrative Agent, the Borrower maintains the deposit
accounts listed on Schedule 7.15 hereto and no other deposit accounts.  In the
event the Borrower opens or maintains any additional deposit accounts other than
the deposit accounts listed on Schedule 7.15 hereto, the Borrower shall
immediately provide the Administrative Agent with notice of such deposit
accounts and shall otherwise comply (to the extent applicable) with the
provisions of §4.2 of the Security Agreement.
 
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
7.16.           Disclosure.  None of this Credit Agreement or any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state a material fact (known to the Borrower or any of its Subsidiaries in the
case of any document or information not furnished by it or any of its
Subsidiaries) necessary in order to make the statements herein or therein not
misleading.
 
7.17.           Foreign Assets Control Regulations, Etc.  (a)  None of the
requesting or borrowing of the Revolving Credit Loans, the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C. §
1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).
 
(b)           None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Revolving Credit Loan or the issuance
or extension of any Letter of Credit Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Entity.
 
7.18.           Appraisal and Valuation Report.  All information submitted by,
or on behalf of, the Borrower to the Appraisal Firm in connection with the
preparation of the Appraisal and Valuation Report and all statements of fact
made by, or on behalf of, the Borrower in connection with the preparation of the
Appraisal and Valuation Report, were, to Borrower’s knowledge at the time made,
not misleading in any material respect.
 
8.           AFFIRMATIVE COVENANTS.
 
The Borrower covenants and agrees that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit or Note is outstanding or any
Lender has any obligation to make any Revolving Credit Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:
 
8.1.           Preservation of Existence.  The Borrower will (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the laws of the jurisdiction of its organization except in a transaction
permitted by §9.5.1; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
8.2.           Maintenance of Office.  The Borrower will maintain its chief
executive office in Park Ridge, New Jersey, or at such other place in the United
States of America as the Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents to which the Borrower is a party may
be given or made.
 
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
8.3.           Records and Accounts. The Borrower will (a) keep, and cause each
of its Subsidiaries to keep proper records and books of account in which full,
true and correct entries in all materials respects will be made in accordance
with GAAP, (b) maintain adequate accounts and reserves for all taxes (including
income taxes), depreciation, depletion, obsolescence and amortization of its
properties and the properties of its Subsidiaries, contingencies, and other
reserves, and (c) at all times engage Ernst & Young, LLP or other independent
certified public accountants reasonably satisfactory to the Administrative Agent
as the independent certified public accountants of the Borrower and its
Subsidiaries and will not permit more than thirty (30) days to elapse between
the cessation of such firm’s (or any successor firm’s) engagement as the
independent certified public accountants of the Borrower and its Subsidiaries
and the appointment in such capacity of a successor firm as shall be
satisfactory to the Administrative Agent and each Lender.
 
8.4.           Financial Statements, Certificates and Information.  The Borrower
will deliver to each of the Lenders:
 
(a)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such year,
and the related consolidated and consolidating statement of income and
consolidated statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated statements to be in reasonable detail, prepared in accordance with
GAAP, audited and certified, without qualification and without an expression of
uncertainty as to the ability of the Borrower or any of its Subsidiaries to
continue as going concerns, by Ernst & Young, LLP or other independent certified
public accountants reasonably satisfactory to the Administrative Agent;
 
(b)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of Holdings, the consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such year, and
the related consolidated and consolidating statement of income and consolidated
statement of cash flow for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements to be
in reasonable detail, prepared in accordance with GAAP, audited and certified,
without qualification and without an expression of uncertainty as to the ability
of Holdings or any of its Subsidiaries to continue as going concerns, by Ernst &
Young, LLP or other independent certified public accountants reasonably
satisfactory to the Administrative Agent;
 
(c)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of the
Borrower, CLIF, CLIF II, CLIF III, CLIF IV and each other Securitization Entity
formed after the Closing Date, copies of the unaudited consolidated balance
sheet of (i) the Borrower and its Subsidiaries, (ii) CLIF, (iii) CLIF II, (iv)
CLIF III, (v) CLIF IV, and (vi) each other Securitization Entity, in each case
as at the end of such quarter, and the related consolidated statement of income
and consolidated statement of cash flow for the portion of the Borrower’s,
CLIF’s, CLIF II’s, CLIF III’s, CLIF IV’s or other Securitization Entity, as the
case may be, fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the principal financial
or accounting officer of the Borrower that the information contained in such
financial statements fairly presents in all material respects the financial
position of the Borrower and its Subsidiaries, CLIF, CLIF II, CLIF III, CLIF IV
or other Securitization Entity, as the case may be, on the date thereof (subject
to normal year-end adjustments made in accordance with GAAP and the absence of
footnotes); provided, however, that if any of CLIF, CLIF II, CLIF III, CLIF IV
or other Securitization Entity shall hold no assets and have no outstanding debt
during any such fiscal quarter, such entity shall not be required to deliver the
reports described in this clause (c);
 
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
(d)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of Holdings
and its Subsidiaries, copies of the unaudited consolidated balance sheet of
Holdings as at the end of such quarter, and the related consolidated statement
of income and consolidated statement of cash flow for the portion of Holdings’
fiscal year then elapsed, all in reasonable detail and prepared in accordance
with GAAP, together with a certification by the principal financial or
accounting officer of Holdings that the information contained in such financial
statements fairly presents in all material respects the financial position of
Holdings and its Subsidiaries on the date thereof (subject to normal year-end
adjustments made in accordance with GAAP and the absence of footnotes);
 
(e)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, (i) a statement certified by the
principal financial or accounting officer of the Borrower in substantially the
form of Exhibit D hereto (a “Compliance Certificate”) and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §10 and (if applicable) reconciliations to reflect changes in GAAP
since the Balance Sheet Date and (ii) a management report in the form of Exhibit
J, together with a bullet-point list of factors affecting market fluctuations
analyzed separately for each business in form and substance as reasonably
acceptable to the Administrative Agent;
 
(f)           contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the Securities and Exchange
Commission;
 
(g)           (i) within fifteen (15) Business Days after the end of each
calendar month, (ii) within five (5) Business Days of the Drawdown Date of each
Revolving Credit Loan or of the date of issuance, extension or renewal of each
Letter of Credit, (iii) within five (5) Business Days prior to the date of any
removal or sale of any assets from the Borrowing Base other than asset sales
made in the ordinary course of business in an aggregate amount not to exceed
$1,000,000, and (iv) at each other time as the Administrative Agent may
reasonably request, a Borrowing Base Report setting forth the Borrowing Base as
at the end of such calendar month, Drawdown Date (which Borrowing Base Report
shall give effect to the transactions to occur on such Drawdown Date), sale or
release date (which Borrowing Base Report shall give effect to such sale or
release) or other date so requested by the Administrative Agent;
 
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
(h)           as soon as available (but in no event later than March 31st of
each year), a copy of the annual consolidated budget for the Borrower and its
Subsidiaries for each fiscal year;
 
(i)           together with the quarterly financials delivered pursuant to
§8.3(b), a separate calculation of the utilization rate for the Eligible
Containers as a  group and the Eligible Chassis as a group and a separate
weighted average calculation of the per diem rate for the preceding fiscal
quarter for the Eligible Containers as a group and the Eligible Chassis as a
group; and
 
(j)           from time to time such other financial data and information
(including accountants’ management letters) as the Administrative Agent or any
Lender may reasonably request.
 
8.5.           Notices.
 
8.5.1.           Defaults.  The Borrower will, within three (3) days of the
occurrence thereof, notify the Administrative Agent in writing of the occurrence
of any Default or Event of Default, together with a reasonably detailed
description thereof, and the actions the Borrower proposes to take with respect
thereto.  If any Person shall give any notice (including a notice of an event of
termination or an early amortization event, if applicable, under the Note
Placement 2006-1 or any Permitted Securitization) or take any other enforcement
action in respect of a claimed default (whether or not constituting an Event of
Default) under this Credit Agreement or any other note, evidence of
indebtedness, indenture or other obligation to which or with respect to which
the Borrower or any of its Subsidiaries is a party or obligor, whether as
principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Administrative Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.
 
8.5.2.           Environmental Events.  The Borrower will provide notice to the
Administrative Agent within ten (10) days (a) of any violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person (to the extent that such violation is
known or knowable to such Person after reasonable investigation and diligence)
in writing (or for which any written report supplemental to any oral report is
made) to any Governmental Authority and (b) upon becoming aware thereof, of any
inquiry, proceeding, investigation, or other action, including a notice from any
agency or any Governmental Authority of a potential environmental liability that
would have a Material Adverse Effect.
 
8.5.3.           Notification of Claim against Collateral.  The Borrower will,
within three (3) days of becoming aware thereof, notify the Administrative Agent
in writing of any Lien upon any of the Collateral having an aggregate value of
$500,000 or more.
 
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
8.5.4.           Notice of Litigation and Judgments.  The Borrower will, and
will cause each of its Subsidiaries to, give notice to the Administrative Agent
and each of the Lenders in writing within fifteen (15) days of becoming aware of
any litigation or proceedings threatened in writing or any pending litigation
and proceedings affecting the Borrower or any of its Subsidiaries or to which
the Borrower or any of its Subsidiaries is or becomes a party involving an
uninsured claim against the Borrower or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect on the Borrower or any
of its Subsidiaries and stating the nature and status of such litigation or
proceedings.  The Borrower will, and will cause each of its Subsidiaries to,
give notice to the Administrative Agent and each of the Lenders, in writing, in
form and detail satisfactory to the Administrative Agent, within ten (10) days
of any judgment not covered by insurance, final or otherwise, against the
Borrower or any of its Subsidiaries in an amount in excess of $1,000,000.
 
8.5.5.           Notices Concerning Tax Treatment.  In the event the Borrower
determines to take any action inconsistent with its intention to not treat the
Revolving Credit Loans, Letters of Credit and/or related transactions hereunder
as a “reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4), it will promptly notify the Administrative Agent in writing thereof
and will provide the Administrative Agent with a duly completed copy of IRS Form
8886 or any successor form.
 
8.5.6.           Notices Regarding Permitted Securitizations.  The Borrower will
notify Administrative Agent in writing not less than 1 Business Day in advance
of entering into (x) any Permitted Securitization not in effect on the Closing
Date, or (y) any material amendment to any Permitted Securitization in effect on
the Closing Date which in all cases shall include any amendment that results in,
or could reasonably be expected to result in, any decrease or delay in the
management fee or residual cash flow payable or distributable to the Borrower.
 
8.6.           Legal Existence; Maintenance of Properties.  The Borrower will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries,
except as otherwise contemplated or not prohibited by this Credit Agreement.  It
(a) will cause all of its properties and those of its Subsidiaries material to
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order, ordinary wear and tear
excepted, and supplied with all necessary equipment, (b) will cause to be made
all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, and (c) will, and will cause each of its Subsidiaries
to, continue to engage primarily in the businesses now conducted by them and in
related businesses; provided, that nothing in this §8.6 shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its or their business and
does not in the aggregate have a Material Adverse Effect.
 
8.7.           Insurance.  The Borrower will, and will cause each of its
Subsidiaries or lessees to, maintain with financially sound and reputable
insurers insurance with respect to its properties and business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent.
 
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
8.8.           Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all material taxes, assessments and other
governmental charges imposed upon it and its properties, sales and activities,
or any part thereof, or upon the income or profits therefrom, as well as all
material claims for labor, materials, or supplies that if unpaid might by law
become a Lien or charge upon any of its property; provided, that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided, further, that the Borrower
and each Subsidiary of the Borrower will pay all such material taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.
 
8.9.           Inspection of Properties and Books, etc.
 
8.9.1.           General.  The Borrower shall permit the Administrative Agent or
any of its designated representatives:
 
(a)           if no Default or Event of Default then exists, at the expense of
the Lenders and at such reasonable times and intervals as the Administrative
Agent or any Lender may reasonably request in writing, to visit and inspect any
of the properties of the Borrower or any of its Subsidiaries, to examine the
books of account of the Borrower and its Subsidiaries (and to make copies
thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with, and to be advised as to the
same by, its and their officers, and to conduct examinations and verifications
(whether by internal commercial finance examiners or independent auditors) of
all components included in the Borrowing Base; and
 
(b)           if a Default or Event of Default then exists, at the expense of
the Borrower at all such times and as often as the Administrative Agent
requests, to visit and inspect any of the properties of the Borrower or any of
its Subsidiaries, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, and to conduct
examinations and verifications (whether by internal commercial finance examiners
or independent auditors) of all components included in the Borrowing Base.
 
8.9.2.           Commercial Finance Examinations.  Once during each calendar
year, or more frequently if the Administrative Agent reasonably determines or if
an Event of Default shall have occurred and be continuing, upon the request of
the Administrative Agent, the Borrower will obtain and deliver to the
Administrative Agent or, if the Administrative Agent so elects, will cooperate
with the Administrative Agent in obtaining, a report of an independent
commercial finance examiner satisfactory to the Administrative Agent (which may
be affiliated with one of the Lenders) with respect to the Eligible Containers,
Eligible Generators and Eligible Chassis included in the Borrowing Base, which
report shall indicate whether or not the information set forth in the Borrowing
Base Report most recently delivered is accurate and complete in all material
respects based upon a review by such auditors of the Eligible Containers,
Eligible Generators and Eligible Chassis.  Prior to an Event of Default, one (1)
such commercial finance examinations per annum shall be conducted and made at
the expense of the Borrower and any additional commercial finance examination
shall be conducted and made at the expense of the Lenders.  After the occurrence
and during the continuance of an Event of Default, all such commercial finance
examinations shall be conducted and made at the expense of the Borrower.  The
Administrative Agent agrees to make all such commercial finance examinations
available to each of the Lenders.
 
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
8.10.           Compliance with Laws, Contracts, Licenses, and Permits.  The
Borrower will, and will cause each of its Subsidiaries to, comply with (a) all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, (b) the provisions of its Governing Documents and (c) all
material agreements and instruments by which it or any of its properties may be
bound, except where, in all such instances, the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.  If any authorization, consent, approval, permit or license from
any officer, agency or instrumentality of any government shall become necessary
or required in order that the Borrower or any of its Subsidiaries may fulfill
any of its obligations hereunder or under any of the other Loan Documents to
which the Borrower or such Subsidiary is a party, the Borrower will, or (as the
case may be) will cause such Subsidiary to, immediately take or cause to be
taken all reasonable steps within the power of the Borrower or such Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Administrative Agent and the Lenders with evidence thereof.
 
8.11.           Use of Proceeds.
 
8.11.1.           General.  The Borrower will use the proceeds of the Revolving
Credit Loans and obtain Letters of Credit solely to Refinance existing
Indebtedness of the Borrower and pay any associated fees and expenses, and for
working capital and general corporate purposes, including capital expenditures.
 
8.11.2.           Regulations U and X.  No portion of any Revolving Credit Loan
is to be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.
 
8.11.3.           Ineligible Securities.  No portion of the proceeds of any
Revolving Credit Loans is to be used, and no portion of any Letter of Credit is
to be obtained, for the purpose of knowingly purchasing, or providing credit
support for the purchase of, during the underwriting or placement period or
within thirty (30) days thereafter, any Ineligible Securities underwritten or
privately placed by a Financial Affiliate.
 
8.12.           Employee Benefit Plans.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, (a) upon the Administrative Agent’s request,
furnish to the Administrative Agent a copy of the most recent actuarial
statement required to be submitted under §103(d) of ERISA and Annual Report,
Form 5500, with all required attachments, in respect of each Guaranteed Pension
Plan, and (b) within thirty (30) days after receipt or dispatch, furnish to the
Administrative Agent any notice, report or demand sent or received in respect of
a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4066 and 4068 of
ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242,
or 4245 of ERISA.
 
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
8.13.           Further Assurances.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, cooperate with the Administrative Agent and
execute such further instruments and documents as the Administrative Agent shall
reasonably request to satisfactorily effectuate the transactions contemplated by
this Credit Agreement and the other Loan Documents.
 
8.14.           New Subsidiaries.
 
8.14.1.           New Subsidiary Security Documents.  The Borrower will cause
each Restricted Subsidiary to have executed and delivered each of the following
documents within ten (10) days after the date such Restricted Subsidiary becomes
a Restricted Subsidiary:
 
(a)           the Guaranty substantially in the form of Exhibit F hereto;
 
(b)           the Restricted Subsidiary Security Agreement substantially in the
form of Exhibit G hereto;
 
(c)           copies of Governing Documents of such Restricted Subsidiary, and
copies of all corporate (or other) action of such Restricted Subsidiary
authorizing its execution and delivery of its Guaranty and its Restricted
Subsidiary Security Agreement, and the transactions contemplated thereby (in
each case, certified as correct and complete copies by the secretary of such
Restricted Subsidiary); and
 
(d)           a legal opinion, satisfactory in form, scope and substance to the
Administrative Agent, of counsel which may be internal counsel to the effect
that (i) such Restricted Subsidiary is duly and validly organized and existing
under the laws of its jurisdiction of organization and is in good standing in
such jurisdiction, (ii) such Guaranty and Restricted Subsidiary Security
Agreement have been duly executed and delivered by such Restricted Subsidiary
and are within the corporate objects and purposes of such Restricted Subsidiary,
and (iii) such Guaranty and Restricted Subsidiary Security Agreement are
enforceable in accordance with their terms.
 
8.14.2.           Pledge of New Subsidiary Capital Stock.  The Borrower shall at
all times directly or indirectly through a Restricted Subsidiary own all of the
Capital Stock of each of the Restricted Subsidiaries which are corporations, and
such shares shall be pledged to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, pursuant to and to the extent provided in
the Stock Pledge Agreement within ten (10) days after the date such Restricted
Subsidiary becomes a Restricted Subsidiary.  The Borrower shall at all times
directly or indirectly through a Restricted Subsidiary own all of the
partnership or joint venture interests in each of the Restricted Subsidiaries
which are partnerships or joint ventures, and such interests shall at all times
be pledged to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, pursuant to and to the extent provided in a partnership
pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent.
 
9.           CERTAIN NEGATIVE COVENANTS.
 
The Borrower covenants and agrees that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit or Note is outstanding or any
Lender has any obligation to make any Revolving Credit Loans or the
Administrative Agent has any obligations to issue, extend or renew any Letters
of Credit:
 
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
9.1.           Restrictions on Indebtedness.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
 
(a)           Indebtedness to the Lenders, the Issuing Bank and the
Administrative Agent arising under any of the Loan Documents;
 
(b)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
 
(c)           Indebtedness incurred in connection with the acquisition or lease
after the date hereof of any real or personal property by the Borrower or such
Restricted Subsidiary (including Indebtedness evidenced by Capitalized Lease or
a Synthetic Lease, provided that the aggregate principal amount of such
Indebtedness of the Borrower and its Restricted Subsidiaries shall not exceed
the aggregate amount of $80,000,000 at any one time;
 
(d)           Indebtedness existing on the date hereof and listed and described
on Schedule 9.1 hereto and any Refinancing or renewal of such Indebtedness;
provided, that any such Refinancing or renewal does not (i) increase the
aggregate amount of such Indebtedness (except by the amount of any premium or
fee paid or payable in connection with such extension, renewal or replacement),
(ii) shorten the Weighted Average Life to Maturity of, such Indebtedness,  (iii)
change, alter or modify the terms of such Indebtedness in any manner which
violates either §9.8 or the Intercreditor Agreement or (iv) add to the
collateral or other credit support securing such Indebtedness;
 
(e)           Indebtedness of the Borrower to any of its Restricted Subsidiaries
or of any Restricted Subsidiary to the Borrower or any other Subsidiary of the
Borrower; provided, that Indebtedness owing to any Subsidiary of the Borrower
that is not a Guarantor shall be subject to §9.3;
 
(f)           Indebtedness of the Borrower or any Restricted Subsidiary incurred
to Refinance the Indebtedness incurred in connection with a Permitted
Securitization and otherwise solely for the purpose of financing assets of the
Borrower and/or its Subsidiaries, provided, that any such Refinancing of a
Permitted Securitization (i) does not increase the aggregate amount of such
Indebtedness or, in the case of any revolving Indebtedness, increase the maximum
permitted amount of such Indebtedness, (ii) does not result in Indebtedness
having a Weighted Average Life to Maturity which occurs on or prior to the
Maturity Date, or (iii) change, alter or modify the terms of such Indebtedness
in any manner which violates either §9.11 or the Intercreditor Agreement;
 
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
(g)           Indebtedness of the Borrower incurred under a Recourse Guaranty
issued in connection with the transactions described in clause (b), (c) or (d)
of the definition of the term “Permitted Securitization”, in an aggregate amount
not to exceed (i) Eighty Million Dollars ($80,000,000), (ii) Four Hundred
Million Dollars ($400,000,000) and (iii) Twenty Million Dollars ($20,000,000),
respectively;
 
(h)           Indebtedness under interest rate protection agreements and hedging
agreements which are non-speculative in nature and are entered into to protect
the Borrower and/or its Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices;
 
(i)           Indebtedness of any Person that becomes a Restricted Subsidiary of
the Borrower after the date hereof, provided, that such Indebtedness (1) exists
at the time such Person becomes a Restricted Subsidiary of the Borrower, (2) is
not created in contemplation of or in connection with such Person becoming a
Subsidiary of the Borrower and (3) otherwise complies with the provisions of
this § 9.1, including § 9.1(j); and
 
(j)           additional Indebtedness of the Borrower and its Restricted
Subsidiaries not to exceed $80,000,000 at any time outstanding and which would
not result in a violation of § 10.1 or § 10.2.
 
9.2.           Restrictions on Liens.
 
9.2.1.           Permitted Liens.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, (a) create or incur or suffer to be
created or incurred or to exist any Lien upon any of its property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) transfer any of such property or assets or the income or
profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) suffer to exist for a
period of more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against it that if unpaid might by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
its general creditors; or (e) sell, assign, pledge or otherwise transfer any
“receivables” as defined in clause (g) of the definition of the term
“Indebtedness”, with or without recourse; provided, that the Borrower or any of
its Restricted Subsidiaries may create or incur or suffer to be created or
incurred or to exist:
 
(i)           Liens in favor of the Borrower on all or part of the assets of a
Restricted Subsidiary of the Borrower securing Indebtedness owing by such
Restricted Subsidiary of the Borrower to the Borrower;
 
(ii)           Liens to secure taxes, assessments and other government charges
in respect of obligations not overdue or which the failure to pay does not
result in noncompliance with §8.8 or Liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue or which the
failure to pay does not result in noncompliance with §8.8;
 
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
(iii)           deposits or pledges made in connection with, or to secure
payment of, workmen’s compensation, unemployment insurance, old age pensions or
other social security obligations, and pledges and deposits to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature, in each case in the ordinary course of business;
 
(iv)           Liens on properties in respect of judgments or awards that have
been in force for less than the applicable period for taking an appeal so long
as execution is not levied thereunder or in respect of which the Borrower or
such Restricted Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review;
 
(v)           asserted Liens of carriers, warehousemen, mechanics and
materialmen, and other like asserted Liens on properties (including assets
included in the calculation of the Borrowing Base) in existence less than 120
days after the Borrower or such Restricted Subsidiary, as the case may be, has
knowledge thereof, provided that the value of all assets that are subject to
such Liens shall not exceed $500,000;
 
(vi)           encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided, that none of such Liens (A) interferes materially with
the use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate have a
Material Adverse Effect;
 
(vii)           Liens existing on the date hereof and listed on Schedule 9.2
hereto;
 
(viii)           purchase money security interests in or purchase money
mortgages on real or personal property acquired after the date hereof to secure
purchase money Indebtedness of the type and amount permitted by §9.1(c),
incurred in connection with the acquisition of such property, which security
interests or mortgages cover only the real or personal property so acquired and,
if granted upon any asset included in the calculation of the Borrowing Base,
shall be discharged in full within 120 days after the date on which such
purchase money undertaking has been incurred;
 
(ix)           Liens arising out of the sale, assignment, pledge or transfer of
assets to CLIF, CLIF II, CLIF III, CLIF IV or any other Securitization Entity
arising in connection with Permitted Securitizations;
 
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
(x)           Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents;
 
(xi)           Liens which are granted to secure any Refinancing or renewal of
Indebtedness permitted under §9.1(d) or §9.1(f); provided, that (A) such Liens
encumber the same property (and no additional assets or property of the Borrower
or its Restricted Subsidiaries) as secured by the Indebtedness that was so
Refinanced or renewed (except in connection with any future financings of newly
acquired assets under such replacement facility), (B) the Liens securing the
Indebtedness that was so Refinanced or renewed were permitted under this §9.2,
and (C) the aggregate amount of Indebtedness secured by such property has not
increased as a result of such Refinancing or renewal (except by the amount of
any premium or fee paid or payable in connection with such extension, renewal or
replacement and in connection with any future financing of newly acquired assets
under such replacement facility);
 
(xii)           Liens in favor of lessors of property leased to the Borrower or
a Restricted Subsidiary in a transaction permitted to § 9.1(c);
 
(xiii)           Liens upon assets of the Borrower and any of its Restricted
Subsidiaries subject to Capitalized Leases or Synthetic Leases to the extent
such Capitalized Leases or Synthetic Leases are permitted by §§ 9.1(c) and 9.6,
provided, that (x) such Liens only secure the payment of Indebtedness arising
under such Capitalized Leases or Synthetic Leases and (y) the Liens encumbering
the assets leased in such Capitalized Leases or Synthetic Leases do not encumber
any other assets of the Borrower or any Subsidiary of the Borrower (other than
proceeds of such leased assets);
 
(xiv)           Liens consisting of interests of lessees of the Containers,
Chassis, Generators and Refrigeration Units or arising from precautionary UCC
financing statement filings regarding leases entered into in the ordinary
course;
 
(xv)           Liens in favor of banks on items in collection (and the documents
related thereto) arising in the ordinary course of business of the Borrower and
its Subsidiaries under Article IV of the Uniform Commercial Code;
 
(xvi)           Liens existing on any property or asset of any Person that
becomes a Restricted Subsidiary after the Closing Date pursuant to a Permitted
Acquisition that exists prior to the time such Person becomes a Restricted
Subsidiary of the Borrower; provided that (A) such Lien is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary of the Borrower, (B) such Lien shall not apply to any other property
or assets of the Borrower or any of its other Restricted Subsidiaries, (C) such
Lien shall secure only those obligations which it secures on the date such
Person becomes a Restricted Subsidiary of the Borrower, and (D) the Indebtedness
secured by such Lien is permitted pursuant to §9.1(i);
 
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
(xvii)           Liens created by the Borrower pursuant to the CLIF Pledge
Agreement, the CLIF III Pledge Agreement or any substantially similar pledge
created by the Borrower with respect to the Voting Stock and/or Capital Stock of
any Securitization Entity in connection with a Permitted Securitization; and
 
(xviii)           other Liens not permitted under the foregoing clauses securing
Indebtedness or other obligations of the Borrower and/or its Restricted
Subsidiaries permitted under §9.1(j).
 
9.2.2.           Restrictions on Negative Pledges and Upstream Limitations.  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to (a)
enter into or permit to exist any arrangement or agreement (excluding the Credit
Agreement and the other Loan Documents) which directly or indirectly prohibits
the Borrower or any of its Restricted Subsidiaries from creating, assuming or
incurring any Lien upon its properties, revenues or assets or those of any of
its Restricted Subsidiaries whether now owned or hereafter acquired, or (b)
enter into any agreement, contract or arrangement (excluding the Credit
Agreement and the other Loan Documents) restricting the ability of any
Restricted Subsidiary of the Borrower to pay or make dividends or distributions
in cash or kind to the Borrower, to make loans, advances or other payments of
whatsoever nature to the Borrower, or to make transfers or distributions of all
or any part of its assets to the Borrower; in each case other than (i)
restrictions on specific assets permitted under §9.2.1, (ii) customary
anti-assignment provisions contained in leases, permit, licensing agreements and
other contracts entered into by the Borrower or such Restricted Subsidiary in
the ordinary course of its business, (iii) restrictions and conditions imposed
by any laws, rules or regulations of any Governmental Authority, (iv)
restrictions and conditions arising under this Credit Agreement and the other
Loan Documents, (v) restrictions and conditions existing on the Closing Date and
listed on Schedule 9.2.2 hereto; provided, however, that the scope or duration
of any such restrictions and conditions shall not be amended or modified
subsequent to the Closing Date, (vi) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary that is
permitted pursuant to the terms of this Credit Agreement and the other Loan
Documents pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(vii) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Credit Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(viii) customary provisions in joint venture agreements related to Investments
that are permitted pursuant to Section 9.3 provided that such restrictions
relate solely to the respective joint venture or the Capital Stock therein, and
(ix) restrictions and conditions set forth in Section 9.13 hereof, and (x)
restrictions and conditions contained in any agreements existing at the time of
(and not created in contemplation of or in connection with) a Permitted
Acquisition or other transaction not prohibited by this Credit Agreement or any
other Loan Document, provided that such restrictions and conditions apply only
to the Person or assets so acquired in connection with such Permitted
Acquisition or other transaction.
 
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
9.3.           Restrictions on Investments.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, make or permit to exist or to
remain outstanding any Investment except Investments in:
 
(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower;
 
(b)           demand deposits, certificates of deposit, bank acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000;
 
(c)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P-1” if rated by Moody’s, and not less
than “A-1” if rated by S&P;
 
(d)           Investments existing on the Closing Date hereof in its
Subsidiaries, joint ventures and partnerships or listed on Schedule 9.3 hereto;
 
(e)           Investments by the Borrower in a Securitization Entity in
connection with Permitted Securitizations, provided that such Investments are
used exclusively for the purpose of  financing or Refinancing Containers,
Refrigeration Units, Generators, Chassis, Direct Finance Leases and other
related assets newly financed or Refinanced under such Permitted Securitization;
 
(f)           Investments consisting of accounts receivable owing to the
Borrower and its Subsidiaries in the ordinary course of business and payable or
dischargeable in accordance with customary terms;
 
(g)           Investments by the Borrower and its Restricted Subsidiaries in the
Borrower, any of its Restricted Subsidiaries or in the Capital Stock of any
Person;
 
(h)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers, lessees and suppliers arising in the ordinary course of business;
 
(i)           Investments constituting expenditures for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP or Investments in connection with any permitted Synthetic
Lease;
 
(j)           Investments constituting loans and advances to officers and
employees of the Borrower or its Subsidiaries arising in the ordinary course of
business and in a manner with prior practices, in aggregate amount outstanding
not to exceed Five Million Dollars ($5,000,000) at any time outstanding;
 
(k)           Investments pursuant to transactions permitted under §9.5.1;
 
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
(l)           Investments by the Borrower and its Restricted Subsidiaries in
Unrestricted Subsidiaries not exceeding $40,000,000 at any time outstanding so
long as neither the Borrower nor any of its other Restricted Subsidiaries is
required to make additional Investments in connection with any Unrestricted
Subsidiaries that, if made, would cause such Investments to exceed $40,000,000;
 
(m)           other Investments not exceeding $5,000,000 in the aggregate; and
 
(n)           shares of money market funds that are subject to the risk limiting
conditions of Rule 2a-7 or any successor rule of the Securities and Exchange
Commission under the Investment Company Act of 1940, as amended.
 
provided, however, that such Investments will be considered Investments
permitted by this §9.3 only if all actions have been taken to the satisfaction
of the Administrative Agent to provide to the Administrative Agent, for the
benefit of the Lenders and the Administrative Agent, a first priority perfected
security interest, free of all Liens other than Permitted Liens, in all of such
Investments (i) of amounts in the Borrower’s collection accounts (and
investments thereof) as provided in the Intercreditor Agreement, (ii) of
proceeds of Collateral, and (iii) of Investments referred to in §9.3(o).
 
9.4.           Restricted Payments.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, make any Restricted Payment (including a
Distribution) if a Default or an Event of Default is then continuing or would
result from such payment; provided, that (i) the Borrower and its Restricted
Subsidiaries may make payments to its Affiliates with respect to services
rendered or products delivered to the extent not prohibited by §9.11, and (ii)
any direct or indirect, wholly-owned Subsidiary of the Borrower may make
Distributions to the Borrower or any Restricted Subsidiary.
 
9.5.           Merger, Consolidation and Disposition of Assets.
 
9.5.1.           Mergers and Acquisitions.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, become a party to any merger,
amalgamation or consolidation, or agree to or effect any asset acquisition of a
facility, division or line or business or acquisition of a majority of the
Voting Stock of any Person (other than the acquisition of assets in the ordinary
course of business consistent with past practices and, for the avoidance of
doubt, the purchase of Containers, Generators, Chassis and Refrigerated Units
shall not be prohibited) except (a) Permitted Acquisitions or (b) if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall exist (i) one or more Subsidiaries of the Borrower may merge or
consolidate with and into the Borrower, and (ii) a Restricted Subsidiary of the
Borrower may merge into another Restricted Subsidiary of the Borrower.
 
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
9.5.2.           Disposition of Assets.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, become a party to or agree to or
effect any sale, transfer, conveyance, lease or other disposition of assets,
other than (a) the sale of Investments permitted pursuant to §9.3 hereof (other
than §§9.3(d) and (e)); (b) sales permitted under §9.6; (c) the disposition or
transfer of assets by the Borrower or its Restricted Subsidiaries to the
Borrower or a Restricted Subsidiary; (d) the disposition of obsolete or unusable
Containers, Chassis, generator sets or other assets in the ordinary course of
business consistent with past practices; (e) in connection with any Permitted
Securitization; (f) leases of assets in the ordinary course of business
consistent with past practices; (g) the disposition of containers, chassis and
generator sets and other related assets in the ordinary course of business to
the extent that, immediately after giving effect to such disposition, (i) no
Default or Event of Default would exist and (ii) the net book value of all such
assets that was the subject of any asset disposition in the then current fiscal
year of the Borrower (including the proposed asset disposition) would not exceed
15% of the aggregate amount of all assets of the Borrower and its Restricted
Subsidiaries determined as of the end of the then most recently ended fiscal
year of the Borrower in accordance with GAAP; and (h) any other disposition of
Containers, Chassis, Generators and/or other related assets, whether or not in
the ordinary course of business, so long as (i) in the case of Containers,
Chassis and Generators, the sale proceeds from such disposition are not less
than the Net Book Value of the assets sold, (ii) the Borrower is in compliance
with §10.1 and §10.2 immediately after giving effect thereto, and (iii) the
Borrower shall have delivered to the Administrative Agent a pro forma Borrowing
Base Report setting forth the Borrowing Base after giving effect to the asset
sale.
 
9.6.           Sale and Leaseback.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby the Borrower or any Restricted Subsidiary of the Borrower
shall sell or transfer any property owned by it in an aggregate amount in excess
of $80,000,000 (such amount being in addition to any arrangement or transaction
resulting in Indebtedness in existence on the Closing Date and permitted
pursuant to §9.1(d)) in order then or thereafter to lease such property or lease
other property that the Borrower or any Restricted Subsidiary intends to use for
substantially the same purpose as the property being sold or transferred, and
provided, that all Indebtedness (including any Capitalized Lease and Synthetic
Lease) incurred in connection with the transactions of the type described in
this §9.6 shall comply with §§9.1(c), 9.1(d) and 10.1 and §10.2.
 
9.7.           Compliance with Environmental Laws.  The Borrower will not, and
will not permit any of its Subsidiaries to, (a) use any of the Real Estate or
any portion thereof, or any Containers or Generators, for the handling,
processing, storage or disposal of Hazardous Substances in any material respect,
(b) cause or permit to be located on any of the Real Estate any underground tank
or other underground storage receptacle for Hazardous Substances, (c) generate
any Hazardous Substances on any of the Real Estate, (d) conduct any activity at
any Real Estate or use any Real Estate in any manner so as to cause a release
(i.e. releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping) or threatened
release of Hazardous Substances on, upon or into the Real Estate or (e)
otherwise conduct any activity at any Real Estate or use any Real Estate,
Container or Generator in any manner that would violate in any material respect
any Environmental Law or bring such Real Estate, Container or Generator, as the
case may be (with respect to each clause (a) through e) of this Section), in
violation of any Environmental Law in any material respect.
 
9.8.           Employee Benefit Plans.  Neither the Borrower nor any ERISA
Affiliate will:
 
(a)           engage in any “prohibited transaction” within the meaning of §406
of ERISA or §4975 of the Code which could result in a material liability for the
Borrower or any of its Subsidiaries; or
 
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
(b)           permit any Guaranteed Pension Plan to incur an “accumulated
funding deficiency”, as such term is defined in §302 of ERISA, whether or not
such deficiency is or may be waived; or
 
(c)           fail to contribute to any Guaranteed Pension Plan to an extent
which, or terminate any Guaranteed Pension Plan in a manner which, could result
in the imposition of a lien or encumbrance on the assets of the Borrower or any
of its Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
 
(d)           amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
 
(e)           permit or take any action which would result in the aggregate
benefit liabilities (with the meaning of §4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities; or
 
(f)           permit or take any action which would contravene any Applicable
Pension Legislation and would have a Material Adverse Effect.
 
9.9.           Business Activities.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to materially change the general nature of
their primary businesses conducted by them on the Closing Date.
 
9.10.           Fiscal Year.  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, change the date of the end of its fiscal year
from that set forth in §7.4.1.
 
9.11.           Transactions with Affiliates.  Except as expressly permitted
under §§9.1, 9.2, 9.3, 9.4 and 9.5, the Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage in any transaction with any
Affiliate, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business; provided, this Section 9.11 shall not prohibit any of the
transactions between the Borrower and any Securitization Entity in connection
with a Permitted Securitization; provided further, that the immediately
preceding proviso shall not extend to any amendment, waiver or modification made
to the documents evidencing, or executed in connection with, such Permitted
Securitization if the effect of such amendment, waiver or modification is to
materially decrease (1) the amount of the Management Fee (as defined in the
Management Agreement or any equivalent term) or (2) the purchase price which is
payable to the Borrower for any assets sold by the Borrower under any Related
Document (or any equivalent term) or (iii) increase any Recourse Guaranty
entered into as part of such Permitted Securitization, beyond the amounts
permitted by Section 9.1.
 
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
9.12.           Container Management System.
 
(a)  The Borrower agrees that (to the extent of its ownership or other interest
therein) neither it nor any of its Affiliates shall create, incur, assume or
grant or suffer to exist, directly or indirectly, in favor of any Person, any
Lien (other than Permitted Liens) on the Container Management System.  The
Borrower shall promptly take or cause to be taken such actions as may be
necessary to discharge any such Lien (other than Permitted Liens).
 
(b)           In the event that the Borrower fails to maintain the Manager
Transition Threshold (as defined in the Indenture) or an Early Amortization
Event (as defined in the Indenture) or a Manager Default (as defined in the
Indenture) or an Event of Default occurs, the Borrower shall, to the extent
required under the Indenture, cause the Transition Agent (as defined in the
Indenture) to obtain the necessary licenses for essential servicing software
necessary in order to service the assets included in the Borrowing Base.
 
9.13.           Ownership Interest in Unrestricted Subsidiaries.  The Borrower
agrees that neither it nor any of its Restricted Subsidiaries or Affiliates
shall: (i) sell, transfer or otherwise dispose of the Voting Stock or Capital
Stock of any Securitization Entity except for any such sale, transfer or
disposition made pursuant to the terms of any pledge agreement entered into at
the original closing of such Permitted Securitization; or (ii) create, incur,
assume or grant or suffer to exist, directly or indirectly, in favor of any
Person any Lien on the Voting Stock or Capital Stock of any Securitization
Entity other than (x) the Lien created pursuant to the terms of the any pledge
agreement entered into at the original closing of such Permitted Securitization
and (y) Liens permitted pursuant to §9.2.1(ii) and (iv).
 
10.           FINANCIAL COVENANTS.
 
The Borrower covenants and agrees that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit or Note is outstanding or any
Lender has any obligation to make any Revolving Credit Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:
 
10.1.           Consolidated Tangible Net Worth.  The Borrower will not permit
Consolidated Tangible Net Worth at any time to be less than Two Hundred Million
Dollars ($200,000,000).
 
10.2.           Consolidated Leverage Ratio.  The Borrower will not permit the
Consolidated Leverage Ratio during any period of four fiscal quarters of the
Borrower to be greater than the ratio set forth below.
 
Four Fiscal Quarters Ended
Maximum Consolidated Leverage Ratio
Closing Date to third anniversary of Closing Date
5.25
Third anniversary of Closing Date and thereafter
5.00



11.           CLOSING CONDITIONS.
 
The obligation of the Administrative Agent and the Lenders to enter into this
Credit Agreement shall be subject to the satisfaction of the following
conditions precedent:
 
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
11.1.           Loan Documents, etc.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto are satisfactory in substance and in form
to the Lenders and to the Administrative Agent and the Administrative Agent’s
Special Counsel, and the Lenders, the Administrative Agent and such counsel
received all information and such counterpart originals or certified or other
copies of such documents as the Administrative Agent or any Lender reasonably
requested.
 
11.1.1.            Loan Documents.  Each of the Loan Documents are duly executed
and delivered by the respective parties thereto, were in full force and effect
and were in form and substance satisfactory to the Administrative Agent and each
Lender.  Each Lender will receive a fully executed copy of each such document.
 
11.2.           Certified Copies of Governing Documents.  The Administrative
Agent will receive from each of the Borrower and each Restricted Subsidiary, a
copy, certified by a duly authorized officer of such Person to be true and
complete on the Closing Date, of each of its Governing Documents as in effect on
such date of certification.
 
11.3.           Corporate or Other Action.  All corporate (or other) action
necessary for the valid execution, delivery and performance by the Borrower and
each Restricted Subsidiary of this Credit Agreement and the other Loan Documents
to which it is or is to become a party have been duly and effectively taken, and
evidence thereof satisfactory to the Administrative Agent is provided to each of
the Lenders.
 
11.4.           Incumbency Certificate.  The Administrative Agent received from
the Borrower an incumbency certificate, dated as of the Closing Date, signed by
a duly authorized officer of the Borrower, and giving the name and bearing a
specimen signature of each individual who was authorized:  (a) to sign, in the
name and on behalf of the Borrower each of the Loan Documents to which the
Borrower is or is to become a party; (b) to make Revolving Credit Loan Requests,
Notices of Swing Line Borrowing and Conversion Requests and to apply for Letters
of Credit; and (c) to give notices and to take other action on its behalf under
the Loan Documents.
 
11.5.           Validity of Liens.  The Security Documents are effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
(except for Permitted Liens entitled to priority under applicable law) security
interest in and Lien upon the Collateral.  All filings, recordings, deliveries
of instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests have been
duly effected.  The Administrative Agent shall have received evidence thereof in
form and substance satisfactory to the Administrative Agent.
 
11.6.           Perfection Certificates and UCC Search Results.  The
Administrative Agent shall have received from each of the Borrower and each
Restricted Subsidiary a completed and fully executed Perfection Certificate and
the results of UCC and similar domestic searches with respect to the Collateral,
indicating no Liens other than Permitted Liens and otherwise in form and
substance satisfactory to the Administrative Agent.
 
11.7.           Financial Statements.  The Administrative Agent shall have
received the financial statements described in §7.4.2.
 
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
11.8.           Certificates of Insurance.  The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Closing Date, identifying insurers, types of insurance, insurance
limits, and policy terms, and otherwise describing the insurance obtained in
accordance with the provisions of the Security Agreement.
 
11.9.           Borrowing Base Report.  The Administrative Agent received from
the Borrower the initial Borrowing Base Report dated as of the Closing Date.
 
11.10.         Solvency Certificate.  Each of the Lenders received an officer’s
certificate of the Borrower dated as of the Closing Date as to the solvency of
the Borrower and its Subsidiaries following the consummation of the transactions
contemplated herein and in form and substance satisfactory to the Lenders.
 
11.11.         Opinion of Counsel.  The Administrative Agent received a
favorable legal opinion addressed to the Lenders and the Administrative Agent,
dated as of the Closing Date, in form and substance reasonably satisfactory to
the Administrative Agent, from:
 
(a)           Sidley Austin LLP, special counsel to the Borrower; and
 
(b)           Lisa Leach, Esq., general counsel to the Borrower.
 
11.12.         Payment of Fees.  The Borrower shall have paid to the Lenders or
the Administrative Agent, as appropriate, the fees owing on the Closing Date and
shall have paid all reasonable outstanding legal and other professional fees
pursuant to §16.2.
 
11.13.         Repayment of Outstanding Obligations under the Original
Agreement.  The Borrower shall have repaid to the Initial Lender (or such have
made arrangements satisfactory to the Initial Lender regarding the repayment to
the Initial Lender of) all outstanding Obligations under the Original Agreement.
 
11.14.         Representation.  Each of the representations and warranties of
any of Holdings, the Borrower and its Subsidiaries contained in this Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Credit Agreement shall be true as of the
Closing Date.  The Administrative Agent shall have received a certificate of the
Borrower signed by an authorized officer of the Borrower to such effect.
 
12.           CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Revolving Credit Loan, and of the
Administrative Agent to issue, extend or renew any Letter of Credit, in each
case whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:
 
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
12.1.           Representations True; No Event of Default.  Each of the
representations and warranties of any of the Borrower and its Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the Closing Date and the time of the making of such Revolving
Credit Loan or the issuance, extension or renewal of such Letter of Credit, with
the same effect as if made at and as of that time (except (i) to the extent of
changes resulting from transactions contemplated or not prohibited by this
Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business, in each case referred to above, that singly or in
the aggregate would not have a Material Adverse Effect, (ii) the representations
and warranties set forth in Section 7.4.2 shall be deemed to refer to the most
recent financial statements delivered by the Borrower pursuant to Section
8.4(a), and (iii) to the extent that such representations and warranties relate
expressly to an earlier date in which case they shall be true and correct as of
such earlier date).  No Default or Event of Default shall have occurred and be
continuing or would result from the making of such Revolving Credit Loan or the
issuance, extension or renewal of such Letter of Credit.  The Administrative
Agent shall have received a certificate of the Borrower signed by an authorized
officer of the Borrower to such effect.
 
12.2.           Borrowing Base Report.  The Administrative Agent shall have
received the most recent Borrowing Base Report required to be delivered to the
Administrative Agent in accordance with §8.4(g) and a Borrowing Base Report
dated as of the Drawdown Date (and giving effect to the transactions to occur on
such Drawdown Date) of such Revolving Credit Loan or of the date of issuance,
extension or renewal of such Letter of Credit.
 
12.3.           Seacastle Credit Agreement.  All amounts owing by obligor(s)
under the Seacastle Credit Agreement shall have been reduced to an amount not
greater than $9,000,000 and the commitment of all lenders thereunder have been
terminated.
 
12.4.           Public Market.  A Public Market for the Capital Stock in Parent
shall have been established.
 
13.           EVENTS OF DEFAULT; ACCELERATION; ETC.
 
13.1.           Events of Default and Acceleration.  If any of the following
events or conditions (“Events of Default” or, if the giving of notice or the
lapse of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of the Revolving
Credit Loans or any Reimbursement Obligation when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;
 
(b)           the Borrower or any of its Subsidiaries shall fail to pay any
interest on the Revolving Credit Loans, any Fees, or other sums due hereunder or
under any of the other Loan Documents, within three (3) Business Days of the
date the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;
 
(c)           the Borrower shall fail to comply (i) with any of its covenants
contained in §§8.12, 9 (with the exception of 9.7) or 10, or (ii) within ten
(10) days after the delivery dates required therein, with any of its covenants
contained in §§8.4 or 8.9;
 
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
(d)           the Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §13.1) for thirty (30)
days after written notice of such failure has been given to the Borrower by the
Administrative Agent;
 
(e)           any representation or warranty of the Borrower or any of its
Subsidiaries set forth in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or deemed to have been made or repeated
(with such qualifications applicable at such time);
 
(f)           the Borrower or any of its Subsidiaries shall fail to pay at
maturity, or within any applicable period of grace, any obligation for borrowed
money or credit received or in respect of any Capitalized Leases or other
Indebtedness in the aggregate amount of $20,000,000 or more, or fail to observe
or perform any material term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing borrowed money or credit received
or in respect of any Capitalized Leases or other Indebtedness in the aggregate
amount of $20,000,000 or more for such period of time as would permit (assuming
the giving of appropriate notice if required) the holder or holders thereof or
of any obligations issued thereunder to accelerate the maturity thereof, or any
such holder or holders shall rescind or shall have a right to rescind the
purchase of any such obligations;
 
(g)           the Borrower or any of its Subsidiaries shall make an assignment
for the benefit of creditors, or admit in writing its inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of the Borrower or any of its Subsidiaries or of any substantial part
of the assets of the Borrower or any of its Subsidiaries or shall commence any
case or other proceeding relating to the Borrower or any of its Subsidiaries
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing, or if any such petition or application shall be filed or
any such case or other proceeding shall be commenced against the Borrower or any
of its Subsidiaries and the Borrower or any of its Subsidiaries shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition
or application shall not have been dismissed within sixty (60) days following
the filing thereof;
 
(h)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower or any of its
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;
 
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
(i)           there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) consecutive days, any final judgment against
the Borrower or any of its Subsidiaries not covered by insurance that, with
other outstanding final judgments, undischarged, against the Borrower or any of
its Subsidiaries not covered by insurance exceeds in the aggregate $3,000,000;
 
(j)           if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded or if the Administrative Agent’s security interests,
mortgages or liens in a substantial portion of the Collateral shall cease to be
perfected, or shall cease to have the priority contemplated by the Security
Documents, in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Lenders, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or any of its Subsidiaries party thereto or any of their respective
members or stockholders (as the case may be), or any court of competent
jurisdiction or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
 
(k)           the Borrower or any ERISA Affiliate incurs any liability to the
PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate
amount exceeding $3,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $3,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan:  (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided, that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of the Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$3,000,000 and (B) could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;
 
(l)           there shall occur any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty, which in any such
case causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Borrower or any of its Subsidiaries if such event or circumstance is not covered
by business interruption insurance and would reasonably be expected to have a
Material Adverse Effect;
 
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
(m)           a Change of Control shall occur;
 
(n)           the sum of the outstanding amount of the Revolving Credit Loans,
the Swing Line Loans, the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations exceeds the lesser of (a) the Total Commitment at such time and (b)
the Borrowing Base at such time and the Borrower does not remedy such situation
(by payment of the amount set forth in § 3.2 or otherwise) within ten (10) days;
 
(o)           there shall occur the loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by the
Borrower or any of its Subsidiaries if such loss, suspension, revocation or
failure to renew would reasonably be expected to have a Material Adverse Effect;
 
(p)           the Borrower or any of its Subsidiaries shall be indicted for a
state or federal crime, for which the punishment in such case could include the
forfeiture of any assets of the Borrower or such Subsidiary not included in the
Borrowing Base but having a fair market value in excess of $7,000,000; or
 
(q)           the number of cost equivalent units (or CEUs) included in the
fleet of containers owned by the Borrower or managed by the Borrower on behalf
of third-parties (such CEUs to be calculated by Borrower consistently with the
current manner in which it calculates CEUs on behalf of third-party owners of
fleets that it manages), shall, as of the last business day of any calendar
month, be less than 300,000;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, that in the
event of any Event of Default specified in §§13.1(g) or 13.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender.
 
13.2.           Termination of Commitments.  If any one or more of the Events of
Default specified in §§13.1(g) or §13.1(h) shall occur, any unused portion of
the credit hereunder shall forthwith terminate and each of the Lenders shall be
relieved of all further obligations to make Revolving Credit Loans to the
Borrower and the Administrative Agent shall be relieved of all further
obligations to issue, extend or renew Letters of Credit.  If any other Event of
Default shall have occurred and be continuing, the Administrative Agent may and,
upon the request of the Required Lenders, shall, by notice in writing to the
Borrower, terminate the unused portion of the credit hereunder, and upon such
notice being given such unused portion of the credit hereunder shall terminate
immediately and each of the Lenders shall be relieved of all further obligations
to make Revolving Credit Loans and the Administrative Agent shall be relieved of
all further obligations to issue, extend or renew Letters of Credit.  No
termination of the credit hereunder shall relieve the Borrower or any of its
Subsidiaries of any of the Obligations other than Commitment Fees not yet
accrued.
 
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
13.3.           Remedies.  In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Revolving Credit Loans pursuant to §13.1, each
Lender, if owed any amount with respect to the Revolving Credit Loans or the
Reimbursement Obligations, may, with the consent of the Required Lenders but not
otherwise, proceed to protect and enforce its rights by suit in equity, action
at law or other appropriate proceeding, whether for the specific performance of
any covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.  No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall, to the extent permitted by applicable law, be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.
 
13.4.           Distribution of Collateral Proceeds.  In the event that,
following the occurrence or during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any of the Security Documents, or otherwise
with respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
 
(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent for or in respect of all reasonable
costs, expenses, disbursements and losses which shall have been incurred or
sustained by the Administrative Agent in connection with the collection of such
monies by the Administrative Agent, for the exercise, protection or enforcement
by the Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Administrative Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;
 
(b)           Second, to all other Obligations; provided, however, that (i)
distributions shall be made (A) pari passu among Obligations with respect to the
Fees and all other Obligations and (B) with respect to each type of Obligation
owing to the Lenders, such as interest, principal, fees and expenses, among the
Lenders pro rata, and (ii) the Administrative Agent may in its discretion make
proper allowance to take into account any Obligations not then due and payable;
 
(c)           Third, upon payment and satisfaction in full or other provisions
for payment in full satisfactory to the Lenders and the Administrative Agent of
all of the Obligations, to the payment of any obligations required to be paid
pursuant to §9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
State of New York; and
 
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
(d)           Fourth, the excess, if any, shall be returned to the Borrower or,
to the extent directed by applicable legal authority, to such other Persons as
are legally entitled thereto.
 
14.           THE ADMINISTRATIVE AGENT.
 
14.1.           Authorization; Reliance by Administrative Agent.
 
(a)           Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Deutsche Bank Trust Company Americas to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and the Borrower shall not have rights as a
third party beneficiary of any of such provisions.
 
(b)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Revolving Credit Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Revolving Credit Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
(c)           The relationship between the Administrative Agent and each of the
Lenders is that of an independent contractor.  The use of the term “Agent” is
for convenience only and is used to describe, as a form of convention, the
independent contractual relationship between the Administrative Agent and each
of the Lenders.  Nothing contained in this Credit Agreement nor the other Loan
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Administrative Agent and any of the Lenders.
 
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
(d)           As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents.  Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee” or the
like on all financing statements and other documents and instruments, whether
recorded or otherwise, relating to the attachment, perfection, priority or
enforcement of any security interests, mortgages or deeds of trust in collateral
security intended to secure the payment or performance of any of the
Obligations, all for the benefit of the Lenders and the Administrative Agent.
 
14.2.           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrower.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
 
14.3.           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary), or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 16.12 and 13.3 or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or an Event of Default unless and
until notice describing such Default or an Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or an Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the value of any Collateral or (vi) the satisfaction of any
condition set forth in Section 11 or 12 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
14.4.           No Representations.
 
14.4.1.               General.  The Administrative Agent has not made nor does
it now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the credit worthiness or
financial conditions of the Borrower or any of its Subsidiaries.
 
14.4.2.               Closing Documentation, etc.  For purposes of determining
compliance with the conditions set forth in §11, each Lender that has executed
this Credit Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document and matter either sent, or made
available, by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be to be consent to or
approved by or acceptable or satisfactory to such Lender, unless an officer of
the Administrative Agent active upon the Borrower’s account shall have received
notice from such Lender prior to the Closing Date specifying such Lender’s
objection thereto and such objection shall not have been withdrawn by notice to
the Administrative Agent to such effect on or prior to the Closing Date.
 
14.4.3.               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
 
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
14.5.           Payments.
 
14.5.1.               Payments to Administrative Agent.  A payment by the
Borrower to the Administrative Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender.  The Administrative Agent agrees promptly to distribute to each Lender
such Lender’s pro rata share of payments received by the Administrative Agent
for the account of the Lenders except as otherwise expressly provided herein or
in any of the other Loan Documents.
 
14.5.2.               Distribution by Administrative Agent.  If in the opinion
of the Administrative Agent the distribution of any amount received by it in
such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
 
14.5.3.               Delinquent Lenders.  Notwithstanding anything to the
contrary contained in this Credit Agreement or any of the other Loan Documents,
any Lender that fails (a) to make available to the Administrative Agent its pro
rata share of any Revolving Credit Loan or to purchase any Letter of Credit
Participation or (b) to comply with the provisions of §16.1 with respect to
making dispositions and arrangements with the other Lenders, where such Lender’s
share of any payment received, whether by setoff or otherwise, is in excess of
its pro rata share of such payments due and payable to all of the Lenders, in
each case as, when and to the full extent required by the provisions of this
Credit Agreement, shall be deemed delinquent (a “Delinquent Lender”) and shall
be deemed a Delinquent Lender until such time as such delinquency is
satisfied.  A Delinquent Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of outstanding
Revolving Credit Loans, Unpaid Reimbursement Obligations, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Revolving
Credit Loans and Unpaid Reimbursement Obligations.  The Delinquent Lender hereby
authorizes the Administrative Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective pro rata shares of all
outstanding Revolving Credit Loans and Unpaid Reimbursement Obligations.  A
Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Revolving Credit Loans and Unpaid Reimbursement Obligations of the nondelinquent
Lenders, the Lenders’ respective pro rata shares of all outstanding Revolving
Credit Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
 
14.6.           Holders of Notes.  The Administrative Agent may deem and treat
the payee of any Note or the purchaser of any Letter of Credit Participation as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
 
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
14.7.           Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under § 16.2 or § 16.3
to be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party of the Administrative Agent, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
each Lender under this § 14.7 are several.
 
14.8.           Rights as Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
14.9.           Resignation of Administrative Agent.  The Administrative Agent
may at any time by giving thirty (30) days prior written notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which (i) shall be a bank with an office in the United States, or an Affiliate
of any such bank with an office in the United States and (ii) unless a Default
or Event of Default shall have occurred and be continuing, shall be acceptable
to the Borrower.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders, appoint a successor Agent which shall be a financial
institution having a rating of not less than “A” or its equivalent by S&P.  If
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring (or retired) Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring (or retired) Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 16.2
shall continue in effect for the benefit of such retiring (or retired) Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring (or retired)
Agent was acting as Agent.
 
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
14.10.           Notification of Defaults and Events of Default.  Each Lender
hereby agrees that, upon learning of the existence of a Default or an Event of
Default, it shall promptly notify the Administrative Agent thereof.  The
Administrative Agent hereby agrees that upon receipt of any notice under this
§14.10, the Administrative Agent shall promptly notify the other Lenders of the
existence of such Default or Event of Default.
 
14.11.           Duties in the Case of Enforcement.  In case one of more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Administrative Agent
shall, if (a) so requested by the Required Lenders and (b) the Lenders have
provided to the Administrative Agent such additional indemnities and assurances
against expenses and liabilities as the Administrative Agent may reasonably
request, proceed to enforce the provisions of the Security Documents authorizing
the sale or other disposition of all or any part of the Collateral and exercise
all or any such other legal and equitable and other rights or remedies as it may
have in respect of such Collateral.  The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any such sale
or other disposition, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent, harmless from all liabilities incurred in respect of all
actions taken or omitted in accordance with such directions, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.
 
14.12.           Administrative Agent May File Proofs of Claim.
 
(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial, administrative or like proceeding or any assignment for the
benefit of creditors relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Revolving
Credit Loan, Reimbursement Obligation or Unpaid Reimbursement Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding, under any such assignment or otherwise:
 
(i)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Revolving Credit Loans,
Reimbursement Obligations or Unpaid Reimbursement Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under §§2.2, 4.6, 5.1 and 16.2) allowed in such
proceeding or under any such assignment; and
 
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding or under any such
assignment is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, nevertheless to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under §§2.2,
4.6, 5.1 and 16.2.
 
(c)           Nothing contained herein shall authorize the Administrative Agent
to consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.
 
14.13.           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, the Lead Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
 
15.           ASSIGNMENT.
 
15.1.           General Conditions.  The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of §15.2, (b) by way of participation in accordance with the provisions of
§15.4, or (c) by way of pledge or assignment of a security interest subject to
the restrictions of §15.5 (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 15.4 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement or any of the other Loan Documents.
 
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
15.2.           Assignments.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that:
 
(a)           except in the cases of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loan of the assigning Lender
subject to each such assignment (determined as of the date on which the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of (i) the
Administrative Agent and (ii) so long as no Default or Event of Default has
occurred and is continuing, the Borrower, otherwise consent to the amount of
such assignment (each such consent not to be unreasonably withheld or delayed);
 
(b)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loan or the Commitment assigned;
 
(c)           any assignment of a Commitment must be approved by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
unless the Person that is the proposed assignee is itself a Lender, an Affiliate
of a Lender or an Approved Fund; and
 
(d)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §15.3, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Assignment and Acceptance
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Acceptance covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of (i) §§5.1.2, 5.1.4, 5.4, 5.5, 5.6, and 5.8 with respect to
facts and circumstances occurring prior to the effective date of such assignment
and (ii) §16.3 notwithstanding such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Credit Agreement that does not comply
with this paragraph shall be null and void.
 
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
15.3.           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Revolving Credit Loans owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
15.4.           Participations.  Any Lender may at any time, with the approval,
not to be unreasonably withheld or delayed of the Borrower so long as no Default
or Event of Default is continuing, sell participations to any Person (other than
a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (a) such
Lender’s obligations under this Credit Agreement shall remain unchanged, (b)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (c) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver of the type
described in § 16.12(a) or § 16.12(b), that in each case, affects such
Participant.  Subject to the last paragraph of this Section 15.4, the Borrower
agrees that each Participant shall be entitled to the benefits of §§ 5.1.2,
5.1.4, 5.4, 5.5, 5.6 and 5.8 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to § 15.2.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of § 16.1 as
though it were a Lender, provided such Participant agrees to be subject to §
16.1 as though it were a Lender.
 
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of §  5.12 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with §  5.13 as though it were a Lender.
 
15.5.           Certain Pledges.  A Lender may at any time grant a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including without limitation (a) any pledge
or assignment to secure obligations to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341 and (b) with
respect to any Lender that is a Fund, to any lender or any trustee for, or any
other representative of, holders of obligations owed or securities issued by
such Fund as security for such obligations or securities or any institutional
custodian for such Fund or for such lender; provided that no such grant shall
release such Lender from any of its obligations hereunder or substitute any such
secured party for such Lender as a party hereto.
 
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
15.6.           New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with each Note subject to
such assignment, the Administrative Agent shall (a) record the information
contained therein in the Register, and (b) give prompt notice thereof to the
Borrower and the Lenders (other than the assigning Lender).  The Borrower, at
its own expense, shall, promptly upon its receipt thereof, execute and deliver
to the Administrative Agent, in exchange for each surrendered Note, a new Note
to the order of such Assignee in an amount equal to the amount assumed by such
Assignee pursuant to such Assignment and Acceptance and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Note to the order
of the assigning Lender in an amount equal to the amount retained by it
hereunder.  Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes (after giving effect to any
permanent reductions in the applicable Commitments), shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the assigned Notes.  The surrendered Notes shall be
cancelled and returned to the Borrower.
 
15.7.           Assignment by Borrower.  The Borrower shall not assign or
transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of each of the Lenders.
 
16.           PROVISIONS OF GENERAL APPLICATIONS.
 
16.1.           Setoff; Proration of Payments.  The Borrower hereby grants to
the Administrative Agent and each of the Lenders a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
the Administrative Agent and each Lender, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of the
Administrative Agent or such Lender or any Lender Affiliate and their successors
and assigns or in transit to any of them.  Regardless of the adequacy of any
collateral, if any of the Obligations are due and payable and have not been paid
or any Event of Default shall have occurred, any deposits or other sums credited
by or due from any of the Lenders or Lender Affiliate to the Borrower and any
securities or other property of the Borrower in the possession of such Lender or
Lender Affiliate may, to the extent permitted by applicable law, be applied to
or set off by such Lender against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower to such Lender.  ANY AND
ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
Each of the Lenders agree with each other Lender that (a) if an amount to be set
off is to be applied to Indebtedness of the Borrower to such Lender, other than
Indebtedness evidenced by the Notes held by such Lender or constituting
Reimbursement Obligations owed to such Lender, such amount shall be applied
ratably to such other Indebtedness and to the Indebtedness evidenced by all such
Notes held by such Lender or constituting Reimbursement Obligations owed to such
Lender, and (b) if such Lender shall receive from the Borrower, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Notes held by, or constituting
Reimbursement Obligations owed to, such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Note or Notes held by, or Reimbursement
Obligations owed to, such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Notes held by,
and Reimbursement Obligations owed to, all of the Lenders, such Lender will make
such disposition and arrangements with the other Lenders with respect to such
excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Notes held by it or Reimbursement Obligations owed it, its proportionate
payment as contemplated by this Credit Agreement; provided, that if all or any
part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.
 
16.2.           Expenses.  The Borrower agrees to pay (a) the reasonable costs
of the Administrative Agent in producing and reproducing this Credit Agreement,
the other Loan Documents and the other agreements and instruments mentioned
herein, (b) the reasonable fees, expenses and disbursements of the
Administrative Agent’s Special Counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, each closing hereunder, any amendments, modifications,
approvals, consents or waivers hereto or hereunder requested by the Borrower, or
the cancellation of any Loan Document upon payment in full in cash of all of the
Obligations or pursuant to any terms of such Loan Document for providing for
such cancellation, (c) the reasonable fees, expenses and disbursements of the
Administrative Agent or any of its affiliates incurred by the Administrative
Agent or such affiliate in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein as
provided in the Fee Letter, including all commercial finance examination
charges, (d) all reasonable out-of-pocket expenses (including without limitation
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Lender or the Administrative Agent, and reasonable consulting, accounting,
appraisal, commercial finance examination, investment banking and similar
professional fees and charges) incurred by any Lender or the Administrative
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or any of its Subsidiaries or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s or the Administrative Agent’s
relationship with the Borrower or any of its Subsidiaries in connection herewith
and (e) all reasonable fees, expenses and disbursements of the Administrative
Agent incurred in connection with UCC searches, UCC filings or mortgage
recordings relating to the Loan Documents.  The covenants contained in this
§16.2 shall survive payment or satisfaction in full of all other Obligations.
 
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
16.3.           Indemnification.  The Borrower agrees to indemnify and hold
harmless the Administrative Agent, its affiliates, its sub-agents, the Issuing
Bank, each Lender, the Lead Arranger and each Related Party of any of the
foregoing (each, an “Indemnified Party”) from and against any and all claims,
actions and suits whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and related expenses of every nature and
character (other than taxes) arising out of this Credit Agreement or any of the
other Loan Documents, the performance by the respective parties of their
obligations hereunder or thereunder, or the consummation of the transactions
contemplated hereby including, without limitation, (a) any actual or proposed
use by the Borrower or any of its Subsidiaries of the proceeds of any of the
Revolving Credit Loans or Letters of Credit, (b) the reversal or withdrawal of
any provisional credits granted by the Administrative Agent upon the transfer of
funds from lock box, bank agency, concentration accounts or otherwise under any
cash management arrangements with the Borrower or any Subsidiary or in
connection with the provisional honoring of funds transfers, checks or other
items, (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory, and regardless of whether any Indemnified Party is a party
thereof, (d) any civil penalty or fine assessed by OFAC against, and all
reasonable costs and expenses (including reasonable counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC or (e) with respect to the Borrower and its
Subsidiaries and their respective properties and assets, the violation of any
Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threatened release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury or damage to property), in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding; provided, however, the Borrower
shall not be responsible for any liabilities, losses, damages and/or expenses
under this §16.3 were caused by such Indemnified Party’s own gross negligence or
willful misconduct.  In litigation, or the preparation therefor, the Lenders and
the Administrative Agent and its affiliates shall be entitled to select their
own counsel and, in addition to the foregoing indemnity, the Borrower agrees to
pay promptly the reasonable fees and expenses of such counsel.  To the extent
that the respective interests of the Lenders and the Administrative Agent in
such litigation do not, and reasonably could not be expected to, conflict (such
determination of existing or potential conflict to be made by the Lenders and
the Administrative Agent using their reasonable good faith judgment), the
Lenders and the Administrative Agent shall make reasonable efforts to use common
counsel in connection with such litigation and the preparation therefor.  If,
and to the extent that the obligations of the Borrower under this §16.3 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.  The covenants contained in this §16.3 shall
survive payment or satisfaction in full of all other Obligations.
 
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
16.4.           Treatment of Certain Confidential Information.
 
16.4.1.           Confidentiality.  Each of the Lenders and the Administrative
Agent agrees, on behalf of itself and each of its affiliates, directors,
officers, employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Credit Agreement that is
identified by such Person as being confidential at the time the same is
delivered to the Lenders or the Administrative Agent, provided that nothing
herein shall limit the disclosure of any such information (a) after such
information shall have become public other than through a violation of this
§16.4, or becomes available to any of the Lenders or the Administrative Agent on
a nonconfidential basis from a source other than the Borrower, (b) to the extent
required by statute, rule, regulation or judicial process, (c) to counsel for
any of the Lenders or the Administrative Agent, (d) to bank examiners or any
other regulatory authority having jurisdiction over any Lender or the
Administrative Agent, or to auditors or accountants, so long as such information
is disclosed to such Persons on a confidential basis and such Persons are made
aware of the applicability thereto of the provisions of this §16.4.1, (e) to the
Administrative Agent, any Lender or any Financial Affiliate, (f) in connection
with any litigation to which any one or more of the Lenders, the Administrative
Agent or any Financial Affiliate is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Loan Document,
(g) to a Lender Affiliate or a Subsidiary or affiliate of the Administrative
Agent, so long as such information is disclosed to such Persons on a
confidential basis and such Persons are made aware of the applicability thereto
of the provisions of this §16.4.1, (h) to any actual or prospective assignee or
any actual or prospective counterparty (or its advisors) to any swap or
derivative transactions referenced to credit or other risks or events arising
under this Credit Agreement or any other Loan Document so long as such assignee
or counterparty, as the case may be, agrees to be bound by the provisions of
§16.4 or (i) with the prior written consent of the Borrower.  Notwithstanding
anything herein to the contrary:  (i) each party hereto (and each employee,
representative or other agent of such party) may disclose to any and all
Persons, beginning immediately upon commencement of discussions regarding the
transactions contemplated hereby, and without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such party (or such
employee, representative or other agent of such party) relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby; and (ii) any Lender may disclose confidential
information, without notice to the Borrower, to governmental regulatory
authorities in connection with any regulatory examination of such Lender or in
accordance with such Lender’s regulatory compliance policy.
 
16.4.2.            Prior Notification.  Unless specifically prohibited by
applicable law or court order, each of the Lenders and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrower of any request for
disclosure of any such non-public information by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) or pursuant to legal process.
 
16.4.3.            Other.  In no event shall any Lender or the Administrative
Agent be obligated or required to return any materials furnished to it or any
Financial Affiliate by the Borrower or any of its Subsidiaries.  The obligations
of each Lender under this §16.4 shall supersede and replace the obligations of
such Lender under any confidentiality letter in respect of this financing signed
and delivered by such Lender to the Borrower prior to the date hereof and shall
be binding upon any assignee of any interest in any of the Revolving Credit
Loans or Reimbursement Obligations from any Lender and shall apply to all
information delivered to such Person either before or after the date of this
Credit Agreement.
 
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
16.5.           Survival of Covenants, Etc.  All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of its Subsidiaries pursuant hereto shall be deemed to have
been relied upon by the Lenders and the Administrative Agent, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lenders of any of the Revolving Credit Loans and the issuance,
extension or renewal of any Letters of Credit, as herein contemplated, and shall
continue in full force and effect so long as any Letter of Credit or any amount
due under this Credit Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Revolving
Credit Loans or the Administrative Agent has any obligation to issue, extend or
renew any Letter of Credit, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  All statements contained in any
certificate or other paper delivered to any Lender or the Administrative Agent
at any time by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower or such Subsidiary
hereunder that the matters set forth therein are true and correct in all
material respects as of the time delivered.
 
16.6.           Notices.  Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or the Notes or any Letter of Credit Requests
shall be in writing and shall be delivered in hand, mailed by United States
registered or certified first class mail, postage prepaid, sent by overnight
courier, or sent by telegraph, telecopy, facsimile or telex and confirmed by
delivery via courier or postal service, addressed as follows:
 
(a)           if to the Borrower, at One Maynard Drive, Park Ridge, New Jersey
07656, Attention:  Lisa Leach, Esq., or at such other address for notice as the
Borrower shall last have furnished in writing to the Person giving the notice;
 
(b)           if to the Administrative Agent, at Deutsche Bank Trust Company
Americas, 60 Wall Street, MS NYC60-0208, New York, New York 10005,
Attention:  Omayra Laucella, or such other address for notice as the
Administrative Agent shall last have furnished in writing to the Person giving
the notice; and
 
(c)           if to any Lender, at such Lender’s address set forth on Schedule 1
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.
 
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the confirmation of transmission of such
facsimile and (ii) if sent by registered or certified first-class mail, postage
prepaid, on the fifth Business Day following the mailing thereof.  Any notice or
other communication to be made hereunder or under the Notes or any Letter of
Credit Requests, even if otherwise required to be in writing under other
provisions of this Credit Agreement, the Notes or any Letter of Credit Requests,
may alternatively be made in an electronic record transmitted electronically
under such authentication and other procedures as the parties hereto may from
time to time agree in writing (but not an electronic record), and such
electronic transmission shall be effective at the time set forth in such
procedures.  Unless otherwise expressly provided in such procedures, such an
electronic record shall be equivalent to a writing under the other provisions of
this Credit Agreement, the Notes or any Letter of Credit Requests, and such
authentication, if made in compliance with the procedures so agreed by the
parties hereto in writing (but not an electronic record), shall be equivalent to
a signature under the other provisions of this Credit Agreement, the Notes or
any Letter of Credit Requests.
 
16.7.           Governing Law; Submission to Jurisdiction; Waiver of
Venue.  THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS THEREOF BUT OTHERWISE WITHOUT REGARD TO
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW.  The Borrower irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Credit Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the full extent permitted by applicable law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Credit Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
 
16.8.           Headings.  The captions in this Credit Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.
 
16.9.           Counterparts.  This Credit Agreement and any amendment hereof
may be executed in several counterparts and by each party on a separate
counterpart, each of which when executed and delivered shall be an original, and
all of which together shall constitute one instrument.  In proving this Credit
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  Delivery by
facsimile by any of the parties hereto of an executed counterpart hereof or of
any amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.
 
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
16.10.           Entire Agreement, Etc.  The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby.  Neither this Credit Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided in §16.12.
 
16.11.           Waiver of Jury Trial.  THE BORROWER HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO
IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER
OR THE ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
LENDER OR THE ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE ADMINISTRATIVE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT, THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE WAIVERS
AND CERTIFICATIONS CONTAINED HEREIN.
 
16.12.           Consents, Amendments, Waivers, Etc.  Any consent or approval
required or permitted by this Credit Agreement to be given by the Lenders may be
given, and any term of this Credit Agreement, the other Loan Documents or any
other instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of its Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders.  Notwithstanding the foregoing, no
amendment, modification or waiver shall:
 
(a)           without the written consent of the Borrower and each Lender
directly affected thereby:
 
(i)           reduce or forgive the principal amount of any Revolving Credit
Loans or Reimbursement Obligations, or reduce the rate of interest on the Notes
or the amount of the Commitment Fee or Letter of Credit Fees (other than
interest accruing pursuant to §5.10 following the effective date of any waiver
by the Required Lenders of the Default or Event of Default relating thereto);
 
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
(ii)           increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment (it being understood that any
amendments or waivers that have the effect of waiving or eliminating any Default
or Event of Default shall not constitute an increase in any Lender’s
Commitment);
 
(iii)           postpone or extend the Maturity Date (except in accordance with
§2.10) or any other regularly scheduled dates for payments of principal of, or
interest on, the Revolving Credit Loans or Reimbursement Obligations or any Fees
or other amounts payable to such Lender (it being understood that (A) a waiver
of the application of the default rate of interest pursuant to §5.10, and (B)
any vote to rescind any acceleration made pursuant to §13.1 of amounts owing
with respect to the Revolving Credit Loans and other Obligations shall require
only the approval of the Required Lenders); and
 
(iv)           other than pursuant to a transaction permitted by the terms of
this Credit Agreement, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their guaranty
obligations under the Guaranties (excluding, if the Borrower or any Subsidiary
of the Borrower becomes a debtor under the federal Bankruptcy Code, the release
of “cash collateral”, as defined in Section 363(a) of the federal Bankruptcy
Code pursuant to a cash collateral stipulation with the debtor approved by the
Required Lenders);
 
(b)           without the written consent of all of the Lenders, amend or waive
§15.7, this §16.12 or the definition of Required Lenders;
 
(c)           without the written consent of the Administrative Agent, amend or
waive Article 14, the amount or time of payment of the Fees payable for the
Administrative Agent’s account or any other provision applicable to the
Administrative Agent, or without the consent of the Swing Line Lender, amend or
waive any provision of §2.9.
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.  The Required
Lenders shall take such actions, including executing and filing appropriate
releases in connection with a sale, transfer or other disposition (including by
lease) of Collateral permitted by the terms of this Credit Agreement.
 
16.13.           Severability.  The provisions of this Credit Agreement are
severable and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.
 
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
16.14.           Ratification of Original Agreement.  The amendment and
restatement of the Original Agreement shall become effective on the Closing
Date.  This Credit Agreement amends and restates the terms and conditions of the
Original Agreement, and is not a novation of the Obligations incurred by the
Borrower pursuant to the terms of the Original Agreement.  Accordingly, all of
the Obligations of the Borrower incurred pursuant to the terms of the Original
Agreement, and all of the Liens created pursuant to the terms of the Security
Documents, are hereby ratified and affirmed by the Borrower and remain in full
force and effect.  In furtherance of the foregoing, all Notes issued and unpaid
Loans pursuant to the terms of the Original Agreement that remain unpaid on the
Closing Date shall remain in full force and effect and all references to the
Original Agreement contained in the Notes are amended to refer to this Credit
Agreement.
 
[Remainder of Page Intentionally Blank]
 
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.
 

 
CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE LEASING INTERNATIONAL, LLC
and/or SEACASTLE CONTAINER LEASING, LLC and/or SEACUBE CONTAINERS, LLC)
 
 
By:       /s/ Lisa D. Leach                                 
Name:  Lisa D. Leach
 
Title:    Vice President & General Counsel

 
 
 
 
 
4th A&R Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
DEUTSCHE BANK TRUST COMPANYAMERICAS, as Administrative Agent
     
By:       /s/ Margueritte Sutton                            
Name:  Margueritte Sutton
Title:    Director
     
By:  /s/ Enrique Landaeta                               
Name:  Enrique Landaeta
Title:    Vice President
     
DEUTSCHE BANK TRUST COMPANYAMERICAS, as a Lender
     
By:       /s/ Margueritte Sutton                             
Name:  Margueritte Sutton
Title:    Director
     
By:      /s/ Enrique Landaeta                                 
Name:  Enrique Landaeta
Title:    Vice President

 
 
 
 
 
4th A&R Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

  CITIBANK, N.A., as a Lender      
 
By:       /s/ Ralph C. Palma                                
Name:  Ralph C. Palma
Title:    Director

 
 
 
 
 
4th A&R Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
     
By:        /s/ Matthew H. Massie                                       
Name:  Matthew H. Massie
Title:    Managing Director
   

 
 
 
 
 
4th A&R Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Lenders and Commitments
 
Lenders
Commitment
Commitment
Percentage
Deutsche Bank Trust Company Americas
$40,000,000
33.33333%
Citibank, N.A.
$40,000,000
33.33333%
JPMorgan Chase Bank, N.A.
$40,000,000
33.33333%

 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 7.3
Title to Properties; Leases
 


 
None
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.6
Litigation
 
 
 
None
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.12
Employee Benefit Plans
 
None
 
 
 
 

--------------------------------------------------------------------------------

 
 


Schedule 7.13


Environmental Matters
 
7.13(a)
None
   
7.13(b)
None

 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 7.14
Subsidiaries
 
 
CLI Funding LLC, a limited liability company organized under the laws of
Delaware, with its principal place of business at One Maynard Drive, Park Ridge,
NJ 07656.

 
 
CLI Funding II LLC, a limited liability company organized under the laws of
Delaware, with its principal place of business at One Maynard Drive, Park Ridge,
NJ 07656.

 
 
CLI Funding III LLC, a limited liability company organized under the laws of
Delaware, with its principal place of business at One Maynard Drive, Park Ridge,
NJ 07656.

 
 
CLI Funding IV LLC, a limited liability company organized under the laws of
Delaware, with its principal place of business at One Maynard Drive, Park Ridge,
NJ 07656.

 
 
CLI Domestic And Resale Group, LLC, a limited liability company organized under
the laws of Delaware, with its principal place of business at One Maynard Drive,
Park Ridge, NJ 07656.

 
 
CLI Domestic & Resale Group (Europe) ApS, a company organized under the laws of
Denmark, with its principal place of business at Alhambravej 3, DK, 1826
Frederiksberg Copenhagen.

 
 
Seacastle Leasing International, Inc, a corporation organized under the laws of
Delaware with its principal place of business at One Maynard Drive, Park
Ridge,  New Jersey 07656.

 
 
Seacastle Container Leasing International, Inc, a corporation organized under
the laws of Delaware with its principal place of business at One Maynard Drive,
Park Ridge,  New Jersey 07656.

 
 
SeaCube Containers (Hong Kong) Limited, a Hong Kong corporation with its
principal place of business at Suite 2809 – 2810, 28th Floor, China Aerospace
Tower, Concordia Plaza, 1 Science Museum Road, Tsim Sha Sui, Kowloon, Hong Kong.

 
 
IPL, LLC, a limited liability company organized under the laws of Delaware,
doing business at 14F., No. 14, Lane 68, Hsin Chung Road, Taipei, Taiwan,
Peoples Republic of China.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 




Schedule 7.15
Bank Accounts
 
Entity
Bank Name
Account
 Number
Location
Type
Container Leasing Int'l
Bank of Tokyo
310036577
NY
Operating
dba Seacastle Container
Bank of Tokyo
8050166261
Hong Kong
Operating-HKD
           
Bank of America
9429134790
NY
Master Collection
 
Bank of America
9429174782
NY
Operating
           
Rabobank
102227098
Netherlands
Operating
 
Rabobank
106165224
Netherlands
Payroll
           
PNC Bank
1011554433
PA
Collection
 
PNC Bank
1019806105
PA
Operating
         
CLI Funding LLC
USBank
104452000
MN
Trust Account
 
USBank
104452001
MN
Restricted Cash
 
USBank
104452002
MN
Manager Transition
 
USBank
104453000
MN
Series 2006-1
 
USBank
104454000
MN
Series 2006-2 VFN
         
CLI Funding II LLC
USBank
117369000
MN
Trust Account
         
CLI Funding III LLC
USBank
118759000
MN
Trust Account
 
CLI Funding IV LLC
USBank
 141076000
MN
Trust Account
         
CLI Domestic and
Resale Group Aps
Bank of America (Danske)
31003100135183
Denmark
Operating
Bank of America
55349015
London
Operating
           
Nordea Bank
6268692655
Denmark
Payroll
           
KBC Bank
733023312564
Belgium
Payroll

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 9.1
Existing Indebtedness
 
Carlisle Leasing International
     
Existing Indebtedness
     
 
As of November 2, 2010
             
Series 2006-1 Asset Backed Notes
  $ 362,660,256  
Series 2006-2 Variable Funding Notes
    -            
Secured Revolving Credit Facility
    23,000,000            
CLI Funding III
  $ 322,633,681            
CLI Funding IV
  $ 87,000,000            
Total Balance Sheet Debt
  $ 795,293,937            

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Schedule 9.2
Existing Liens
 


 
As of November 2, 2010
             
Series 2006-1 Asset Backed Notes
  $ 362,660.256  
Series 2006-2 Variable Funding Notes
    -            
Secured Revolving Credit Facility
  $ 23,000,000            
CLI Funding III
  $ 322,633,681  
 
CLI Funding IV
 
  $ 87,000,000  
Total
  $ 795,293,937  



 


 
 

--------------------------------------------------------------------------------

 
 


 


 


 
Schedule 9.2.2
 
Existing Restrictions on Negative Pledges and Upstream Limitations
 
Intercreditor Agreement
 
Pledges of the Borrower’s membership interests in the following
subsidiaries in connection with a Permitted Securitization:


CLI Funding LLC
 
CLI Funding III LLC
 
CLI Funding IV LLC
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 9.3
Existing Investments
 


 
Container Leasing International, LLC’s interest in the following of its
subsidiaries:
 
 
·
CLI Funding LLC – ownership of 100% of the membership interests

 
 
·
CLI Funding IV LLC – ownership of 100% of the membership interests

 
 
·
CLI Funding III LLC – ownership of 100% of the membership interests

 
 
·
CLI Funding II LLC – ownership of 100% of the membership interests

 
 
·
CLI Domestic And Resale Group, LLC – ownership of 100% of the membership
interests

 
 
·
CLI Domestic & Resale Group (Europe) ApS – ownership of 100% of the membership
interest

 
 
·
Seacastle Leasing International, Inc – ownership of 100% of shares

 
 
·
Seacastle Container Leasing International, Inc. – ownership of 100% of shares

 
 
·
SeaCube Containers (Hong Kong) Limited – ownership of 100% of shares

 
 
·
IPL, LLC – ownership of 100% of membership interests

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF BORROWING BASE REPORT
 
The undersigned Container Leasing International, LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC) (the “Borrower”) hereby certifies pursuant to the Fourth
Amended and Restated Revolving Credit Agreement, dated as of November 3, 2010
(as amended and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and Deutsche Bank Trust Company Americas, as
administrative agent for the Lenders, that (a) the information set forth in this
Borrowing Base Report was true and correct as of the last day of the period
specified herein, (b) this Borrowing Base Report has been prepared in accordance
with the applicable provisions of the Credit Agreement and the various
components thereof, and (c) as of the date of this Borrowing Base Report, there
exists no Default or Event of Default or condition which would, with either or
both the giving of notice or the lapse of time, result in a Default or Event of
Default.
 
Except as otherwise specified in this Borrowing Base Report, capitalized terms
used herein without definition have the same meanings herein as in the Credit
Agreement.
 

 
CONTAINER LEASING INTERNATIONAL, LLC
 
(D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or
SEACUBE CONTAINERS, LLC)
 
 
By:     ______________________________
 
Title:  ______________________________

 
 
 
 

--------------------------------------------------------------------------------

 
 
Borrowing Base as of _______________, 20__.
 
A.
Eligible Containers Component of Borrowing Base
         
1.             Original Cost of all Eligible Containers
 
$_______
 
2.             Less:  depreciation (to be determined on a straight-line basis
   
over fifteen years to a residual value of no more than 10% of
   
Original Cost)
 
$_______
 
3.             Determined Value of all Eligible
   
Containers (Item A1 minus A2)
 
$_______
 
4.             Borrowing Base
 
$_______
B.
Eligible Generators Component of Borrowing Base
         
1.             Original Cost of Eligible Generators
 
$_______
 
2.             Less:  depreciation (to be determined on a straight-line basis
   
over twelve years to a residual value of no more than 10% of
   
Original Cost)
$_______
 
 
3.             Determined Value of all Eligible
   
Generators (Item B1 minus B2)
$_______1
     
C.
Eligible Refrigeration Units Component of Borrowing Base
         
1.             Original Cost of Eligible Refrigeration Units
 
$_______2,3
D.
Eligible Chassis Component of Borrowing Base
         
1.             Original Cost of Eligible Chassis
 
$_______
 
2.             Less:  depreciation in accordance with GAAP
 
$_______
 
3.             Determined Value of Eligible
   
Chassis (Item D1 minus D2)
$_______
     
E.
Direct Finance Lease Receivables Component of Borrowing Base
         
1.             Net Present Value of Direct Finance
   
Lease Receivables
$_______4

 
 

--------------------------------------------------------------------------------

 
1
This amount may not at any time exceed 25% of the Aggregate Determined Value.

 
2
Following the date of the initial installation of any Refrigeration Unit into a
Container, such amount for such Refrigeration Unit shall equal $0.

 
3
This amount may not at any time exceed 15% of the Aggregate Determined Value.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

       
2.             Direct Finance Lease Receivables Borrowing Base
   
Component
$_______
     
F.
Aggregate Determined Value (Sum of Items A3 plus B3 plus C1
   
plus D3)
$_______
     
G.
Borrowing Base (80% x the Aggregate Determined
   
Value)
$_______
     
H.
Maximum Available Credit (the lesser of the Total
   
Commitment currently in effect and Item G)
$_______
     
I.
Sum of outstanding Revolving Credit Loans plus outstanding
   
Swing Line Loans plus Maximum Drawing Amount
   
plus Unpaid Reimbursement Obligations
$_______
     
J.
Excess/(Shortfall) (Item G minus Item I)
$_______





--------------------------------------------------------------------------------

 
4
Discounted with respect to each Direct Finance Lease at the Direct Finance Lease
Rate per annum of the remaining term of the applicable Direct Finance Lease.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF
REVOLVING CREDIT NOTE
 
 

$________   __________

 
                                                                        
FOR VALUE RECEIVED, the undersigned CONTAINER LEASING INTERNATIONAL, LLC (D/B/A
CARLISLE LEASING INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC
and/or SEACUBE CONTAINERS, LLC), a New York limited liability company (the
“Borrower”), hereby promises to pay to the order of __________________, a
banking corporation organized under the laws of the State of New York (the
“Bank”), at the Administrative Agent’s office at 60 Wall Street, 45th Floor, New
York, New York 10005:
 
(a)           the principal amount of _________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of Revolving Credit Loans (if any)
advanced by the Bank to the Borrower pursuant to the Fourth Amended and Restated
Credit Agreement, dated as of November 3, 2010 (as amended and in effect from
time to time, the “Credit Agreement”), among the Borrower, the Bank and other
parties thereto;
 
(b)           the principal outstanding hereunder from time to time at the times
provided in the Credit Agreement; and
 
(c)           interest on the principal balance hereof from time to time
outstanding from the Closing Date through and including the Maturity Date at the
times and at the rate provided in the Credit Agreement.
 
This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement.  The Bank and any holder
hereof is entitled to the benefits of and subject to the obligations contained
in the Credit Agreement, the Security Documents and the other Loan Documents,
and may enforce the agreements of the Borrower contained therein, and any holder
hereof may exercise the respective remedies provided for thereby or otherwise
available in respect thereof, all in accordance with the respective terms
thereof.  All capitalized terms used in this Note and not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.
 
The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Revolving Credit Loan or at the time
of receipt of any payment of principal of this Note, an appropriate notation on
the grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of such
Revolving Credit Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Revolving Credit Loans set forth on the grid attached
to this Note, or the continuation of such grid, or any other similar record,
including computer records, maintained by the Bank with respect to any Revolving
Credit Loans shall be prima facie evidence (absent manifest error) of the
principal amount thereof owing and unpaid to the Bank, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrower hereunder or under the Credit Agreement to make payments of
principal of and interest on this Note when due.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.
 
The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER ARE CONTRACTS UNDER THE
LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS THEREOF BUT OTHERWISE
WITHOUT REGARD TO THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW.  The
Borrower irrevocably and unconditionally submits, for itself and its property,
to the exclusive jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Note, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fully extent permitted by applicable law, in such Federal court.  The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Note shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Note against the Borrower or its
properties in the courts of any jurisdiction.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Revolving Credit Note to be
signed in its corporate name by its duly authorized officer as of the day and
year first above written.
 
 

 
CONTAINER LEASING INTERNATIONAL,
LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or
SEACUBE CONTAINERS, LLC)
 
 
By:      ________________________________
 
    Name:
 
    Title:

      
 
 
- 3 -
Revolving Credit Note

--------------------------------------------------------------------------------

 
 
 
 
Date
Amount
of Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                           

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
REVOLVING LOAN REQUEST
 
 Date:  [__________], [____]
 
To:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Agent

 
60 Wall Street

 
New York, New York  10005

 
Ladies and Gentlemen:
 
CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE LEASING INTERNATIONAL, LLC
and/or SEACASTLE CONTAINER LEASING, LLC and/or SEACUBE CONTAINERS, LLC) (the
“Borrower”) submits this Revolving Credit Loan Request in connection with
Section 2.6 of the Fourth Amended and Restated Revolving Credit Agreement, dated
as of November 3, 2010 (as amended, modified, supplemented or restated from time
to time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for
the Lenders.  All capitalized terms used in this Revolving Credit Loan Request
shall have the meanings specified in the Credit Agreement unless otherwise
defined herein.
 
We hereby represent, warrant and certify to you that (a) the proceeds specified
herein shall be used in accordance with the provisions of the Credit Agreement,
(b) the representations and warranties of the Borrower contained in the Credit
Agreement or otherwise made by the Borrower in connection with the transactions
contemplated thereby shall be true as of the date as of which they were made and
shall also be true at and as of the time of the making of the Revolving Credit
Loan requested hereby, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions contemplated or not
prohibited by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business, in each case referred to above,
that singly or in the aggregate would not have a Material Adverse Effect, and to
the extent that such representations and warranties relate expressly to an
earlier date), (c) the Borrower has performed and complied in all material
respects with all of the terms and conditions contained in the Credit Agreement
required to be performed or complied with by the Borrower prior to or at the
time of the borrowing requested hereunder, and (d) at and as of the date hereof,
no Default or Event of Default shall have occurred and be continuing or would
result from the making of the Revolving Credit Loan requested hereby.
 
In accordance with Section 2.6 of the Credit Agreement, the Borrower hereby
requests a Revolving Credit Loan under the Credit Agreement and that such
Revolving Credit Loan be allocated among the Lenders in accordance with Schedule
A hereto and hereby sets forth below the required information relating to such
Revolving Credit Loan:
 
(i)           the principal amount of the Revolving Credit Loan requested is
$______________,
 
(ii)           the proposed Drawdown Date of such Revolving Credit Loan is
_____________,
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           the Interest Period for such Revolving Credit Loan is
______________, and
 
(iv)           the Type of such Revolving Credit Loan is a [Base Rate
Loan][LIBOR Rate Loan].
 
In addition, the Borrower hereby requests that the proceeds of the Revolving
Credit Loan requested hereby be distributed in accordance with the wiring
instructions set forth on the flow of funds attached as Schedule B hereto.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 

  Very truly yours,      
CONTAINER LEASING INTERNATIONAL,
LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC)
 
 
By:      ________________________________
 
    Name:
 
    Title:

      
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule A
 
Lenders
Allocable Portion of
Requested Loan1
Commitment
Percentage
     
Deutsche Bank Trust Company Americas
$_________
33.33333%
Citibank, N.A.
$_________
33.33333%
JPMorgan Chase Bank, N.A.
$_________
33.33333%
     



 

--------------------------------------------------------------------------------

1  Revolving Credit Loans to be allocated among the Lenders in accordance with
the applicable provisions of Section 2.8 of the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule B
 
[Attach flow of funds]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
FORM OF COMPLIANCE CERTIFICATE
 
 [__________ __, 200_]
 
To:  Each of the Lenders
c/o DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
60 Wall Street
New York, New York  10005
 
Attention:  _____________________
 
Re:           Compliance Certificate for the Period Ended
[                          ]
 
Ladies and Gentlemen:
 
Pursuant to the FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as
of November 3, 2010 (as amended and in effect from time to time, the “Credit
Agreement”), by and among CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE
LEASING INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC and/or
SEACUBE CONTAINERS, LLC) (the “Borrower”), the Lenders party thereto, DEUTSCHE
BANK TRUST COMPANY AMERICAS, as administrative agent (the “Agent”) for itself
and such other lending institutions, and DEUTSCHE BANK SECURITIES INC.,
CITIGROUP GLOBAL MARKETS, INC. and J.P. MORGAN SECURITIES LLC, as Lead Arrangers
(the “Lead Arrangers”), the Borrower and the undersigned principal financial or
accounting officer of the Borrower hereby certify that (a) the information
furnished below in this report was true and correct as of the last day of the
fiscal quarter ending [_____], (b) as of the date hereof, no Default or Event of
Default under the Credit Agreement has occurred and is continuing, (c) the
[quarterly] [annual] financial statements delivered to the Administrative Agent
herewith were prepared in accordance with generally accepted accounting
principles and in compliance with §§8.4 and 10 of the Credit Agreement and (d)
the representations and warranties set forth in §7 of the Credit Agreement are
true and correct as of the date hereof (except to the extent of changes
resulting from transactions contemplated or not prohibited by the Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business, in each case referred to above, that singly or in the
aggregate would not have a Material Adverse Effect, and to the extent that such
representations and warranties relate expressly to an earlier date).
 
Except as otherwise specified in this report, the capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
 
 
 

 
CONTAINER LEASING INTERNATIONAL,
LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC)
 
 
By:      ________________________________
 
Title:   ________________________________

      
 
 
 

--------------------------------------------------------------------------------

 
 
§10.1 Consolidated Tangible Net Worth Test
       
1.
Consolidated Total Assets
   
(excluding adjustments on
   
account of FASB No. 52 and No. 133)
$____________________
       
minus:
       
2.
Consolidated Total Liabilities
   
(excluding adjustments on
   
account of FASB No. 52 and No. 133)
$____________________
     
3.
Total book value of intangible assets
$____________________
 
total equals:
       
4.
Consolidated Tangible Net Worth
$____________________
     
4A.
Cumulative amount of dividends or distributions
   
made by the Borrower to its parent used to retire amounts
   
owed under the Seacastle Credit Agreement
$____________________
     
5.
Base Amount
$200,000,000                          
     
6.
Comparison
   
(line 4 minus line 4A minus line 5)
$____________________
     
7.
Minimum Amount allowed in line 6:
$1
   
§10.2 Consolidated Leverage Ratio
       
1.
Consolidated Funded Indebtedness minus:
$____________________
     
2.
Unrestricted Cash
$____________________
     
3.
Consolidated Funded Indebtedness (Net)
   
(line 1 minus line 2)
$____________________
     
4.
Consolidated EBITDA for Measurement Period
   
plus:
$____________________
     
5.
Principal portion of Direct Finance Lease Payments
   
received during Measurement Period
$____________________
     
6.
Cash flow available for debt service (line 4 plus line 1)
$____________________
     
7.
Leverage Ratio (line 3 divided by line 6)
$____________________
     
8.
Maximum Consolidated Leverage Ratio
$____________________

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Exhibit E
 
FORM OF
ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Closing Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Closing Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
 
1.
Assignor:
   

 
2.
Assignee:
   

 
 
Assignee is an Eligible Assignee

 
3.
 
Borrower:          CONTAINER LEASING
INTERNATIONAL, LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC)

 
4.
Administrative Agent:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as
the administrative agent under the Credit Agreement

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.
Credit Agreement:
The Fourth Amended and Restated Revolving Credit
Agreement, dated as of November 3, 2010, among
Container Leasing International, LLC (D/B/A CARLISLE
LEASING INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC), the Lenders parties thereto,
Deutsche Bank Trust Company Americas, as Administrative
Agent, and the other agents parties thereto

 
 

 
 

 
6.
Assigned Interest:

 
Aggregate Amount of
Commitment/Loans for all
Lenders*
Amount of
Commitment/Loans Assigned*
Percentage Assigned of
Commitment/Loans5
$
$
%
$
$
%
$
$
%
     

 
Closing Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE CLOSING DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:        ____________________________________
      Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
By:        ____________________________________
Title:
 
Accepted:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent
 

--------------------------------------------------------------------------------

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Closing Date.
 
5   Set forth, to at least 9 decimals, as a percentage of the Commitment / Loans
of all Lenders thereunder.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
By:    __________________________________
    Title:
 
[Consented to:]6
 
[CONTAINER LEASING INTERNATIONAL, LLC
(D/B/A CARLISLE LEASING INTERNATIONAL, LLC and/or SEACASTLE CONTAINER
 LEASING, LLC and/or SEACUBE CONTAINERS, LLC)
 
By:    _________________________________
Title:]
 



--------------------------------------------------------------------------------

  
6
So long as no Default or Event of Default has occurred or is continuing, the
consent of the Borrower is required under §15.2(a) of the Credit Agreement for
any assignment under $5,000,000, unless either (A) the assignment of is for the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it, or (B) the assignment is to a Lender, an Affiliate of a
lender or an Approved Fund.  In addition, unless a Default or an Event of
Default has occurred and is continuing, the consent of the Borrower is required
if the Assignee is being designated an “Eligible Assignee” pursuant to clause
(d) of the definition of Eligible Assignee in the Credit Agreement.

 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
THE FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER
3, 2010, AMONG CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC), THE LENDERS PARTIES THERETO, DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS ADMINISTRATIVE AGENT, AND THE OTHER AGENTS PARTIES THERETO
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
1.             Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Closing Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, and
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to §§7.4 and 8.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Payments.  From and after the Closing Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Closing Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Closing Date or with respect to
the making of this assignment directly between themselves.
 
3.           General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Exhibit F
 
FORM OF GUARANTY
 
GUARANTY, dated as of [__________________], by EACH GUARANTOR (each, a
“Guarantor”) signatory hereto or signatory to a joinder agreement in the form of
Appendix I hereto (a “Joinder Agreement”) in favor of (i) DEUTSCHE BANK TRUST
COMPANY AMERICAS, a banking corporation organized under the laws of the State of
New York, as administrative agent (hereinafter, in such capacity, the “Agent”)
for itself and the other banking institutions (hereinafter, collectively, the
“Lenders”) which are or may become parties to a Fourth Amended and Restated
Revolving Credit Agreement dated as of November 3, 2010 (as amended and in
effect from time to time, the “Credit Agreement”), among CONTAINER LEASING
INTERNATIONAL, LLC (D/B/A CARLISLE LEASING INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or SEACUBE CONTAINERS, LLC), a New York limited
liability company (the “Company”), DEUTSCHE BANK SECURITIES INC., as the Lead
Arranger, the Lenders party thereto, and the Administrative Agent, and (ii) each
of the Lenders.
 
WHEREAS, the Company and each Guarantor are members of a group of related
entities, the success of either one of which is dependent in part on the success
of the other member of such group;
 
WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Company by the Lenders pursuant to
the Credit Agreement (which benefits are hereby acknowledged);
 
WHEREAS, it is a condition precedent to the Lenders’ making any loans or
otherwise extending credit to the Company under the Credit Agreement that each
Guarantor execute and deliver to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a guaranty substantially in the form
hereof; and
 
WHEREAS, each Guarantor wishes to guaranty the Company’s obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein;
 
NOW, THEREFORE, each Guarantor hereby agrees with the Lenders and the
Administrative Agent as follows:
 
1.           DEFINITIONS.  The term “Obligations” and all other capitalized
terms used herein without definition shall have the respective meanings provided
therefor in the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           GUARANTY OF PAYMENT AND PERFORMANCE.  Each Guarantor, jointly and
severally, by its execution hereof or a Joinder Agreement hereto, guarantees to
the Lenders and the Administrative Agent and any Affiliate of a Lender which is
party to a Hedge Agreement the full and punctual payment when due (whether at
stated maturity, by required pre-payment, by acceleration or otherwise), as well
as the performance, of all of the Obligations including all such which would
become due but for the operation of the automatic stay pursuant to §362(a) of
the Federal Bankruptcy Code and the operation of §§502(b) and 506(b) of the
Federal Bankruptcy Code.  This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
the Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that the Administrative Agent or any Lender
first attempt to collect any of the Obligations from the Company or resort to
any collateral security or other means of obtaining payment.  Should the Company
default in the payment or performance of any of the Obligations, the obligations
of each Guarantor hereunder with respect to such Obligations in default shall
become immediately due and payable to the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, without demand or notice of any
nature, all of which are expressly waived by each Guarantor.  Payments by any
Guarantor hereunder may be required by the Administrative Agent on any number of
occasions.  All payments by any Guarantor hereunder shall be made to the
Administrative Agent, in the manner and at the place of payment specified
therefor in the Credit Agreement, for the account of the Lenders and the
Administrative Agent.
 
3.           GUARANTORS’ AGREEMENT TO PAY ENFORCEMENT COSTS, ETC.  Each
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to the Administrative Agent, on demand, all costs and expenses (including
court costs and legal expenses) incurred or expended by the Administrative Agent
or any Lender in connection with the Obligations, this Guaranty and the
enforcement thereof, together with interest on amounts recoverable under this §3
from the time when such amounts become due until payment, whether before or
after judgment, at the rate of interest for overdue principal set forth in the
Credit Agreement, provided that if such interest exceeds the maximum amount
permitted to be paid under applicable law, then such interest shall be reduced
to such maximum permitted amount.
 
4.           WAIVERS BY GUARANTOR; LENDERS’ FREEDOM TO ACT.  Each Guarantor
agrees that the Obligations will be paid and performed strictly in accordance
with their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto.  Each
Guarantor waives promptness, diligence, presentment, demand, protest, notice of
acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of the Company or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally.  Without limiting the generality of the
foregoing, each Guarantor agrees to the provisions of any instrument evidencing,
securing or otherwise executed in connection with any Obligation and agrees that
the obligations of each Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against the Company or any other entity or other person
primarily or secondarily liable with respect to any of the Obligations; (ii) any
extensions, compromise, refinancing, consolidation or renewals of any
Obligation; (iii) any change in the time, place or manner of payment of any of
the Obligations or any rescissions, waivers, compromise, refinancing,
consolidation or other amendments or modifications of any of the terms or
provisions of the Credit Agreement, the Note, the other Loan Documents or any
other agreement evidencing, securing or otherwise executed in connection with
any of the Obligations, (iv) the addition, substitution or release of any entity
or other person primarily or secondarily liable for any Obligation; (v) the
adequacy of any rights which the Administrative Agent or any Lender may have
against any collateral security or other means of obtaining repayment of any of
the Obligations; (vi) the impairment of any collateral securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights which the Administrative Agent or any Lender might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a release or discharge of any Guarantor, all of which may
be done without notice to the Guarantors.  To the fullest extent permitted by
law, each Guarantor hereby expressly waives any and all rights or defenses
arising by reason of (A) any “one action” or “anti-deficiency” law which would
otherwise prevent the Administrative Agent or any Lender from bringing any
action, including any claim for a deficiency, or exercising any other right or
remedy (including any right of set-off), against any Guarantor before or after
the Administrative Agent’s or such Lender’s commencement or completion of any
foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (B) any other law which in any other way would otherwise require
any election of remedies by the Administrative Agent or any Lender.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.           UNENFORCEABILITY OF OBLIGATIONS AGAINST COMPANY.  If for any reason
the Company has no legal existence or is under no legal obligation to discharge
any of the Obligations, or if any of the Obligations have become irrecoverable
from the Company by reason of the Company’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if each Guarantor at all times had been the principal obligor on all such
Obligations.  In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
the Company, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Note, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by each
Guarantor.
 
6.           SUBROGATION; SUBORDINATION.
 
6.1           WAIVER OF RIGHTS AGAINST COMPANY.  Until the final payment and
performance in full of all of the Obligations, each Guarantor shall not exercise
and hereby waives any rights against the Company arising as a result of payment
by such Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with the
Administrative Agent or any Lender in respect of any payment hereunder in any
bankruptcy, insolvency or reorganization case or proceedings of any nature; no
Guarantor will claim any setoff, recoupment or counterclaim against the Company
in respect of any liability of any Guarantor to the Company; and each Guarantor
waives any benefit of and any right to participate in any collateral security
which may be held by the Administrative Agent or any Lender.
 
6.2           SUBORDINATION.  The payment of any amounts due with respect to any
indebtedness of the Company for money borrowed or credit received now or
hereafter owed to any Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations.  Each Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, no Guarantor will demand, sue for or otherwise attempt to collect
any such indebtedness of the Company to any Guarantor until all of the
Obligations shall have been paid in full.  If, notwithstanding the foregoing
sentence, any Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness while any Obligations are still outstanding, such amounts
shall be collected, enforced and received by such Guarantor as trustee for the
Lenders and the Administrative Agent and be paid over to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, on account
of the Obligations without affecting in any manner the liability of any
Guarantor under the other provisions of this Guaranty.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
6.3           PROVISIONS SUPPLEMENTAL.  The provisions of this §6 shall be
supplemental to and not in derogation of any rights and remedies of the Lenders
and the Administrative Agent under any separate subordination agreement which
the Administrative Agent may at any time and from time to time enter into with
each Guarantor for the benefit of the Lenders and the Administrative Agent.
 
7.           SECURITY; SETOFF.  Each Guarantor grants to each of the
Administrative Agent and the Lenders, as security for the full and punctual
payment and performance of all of such Guarantor’s obligations hereunder, a
continuing lien on and security interest in all securities or other property
belonging to such Guarantor now or hereafter held by the Administrative Agent or
such Lender and in all deposits (general or special, time or demand, provisional
or final) and other sums credited by or due from the Administrative Agent or
such Lender to such Guarantor or subject to withdrawal by such
Guarantor.  Regardless of the adequacy of any collateral security or other means
of obtaining payment of any of the Obligations, each of the Administrative Agent
and the Lenders is hereby authorized at any time and from time to time, without
notice to any Guarantor (any such notice being expressly waived by each
Guarantor) and to the fullest extent permitted by law, to set off and apply such
deposits and other sums against the obligations of any Guarantor under this
Guaranty, whether or not the Administrative Agent or such Lender shall have made
any demand under this Guaranty and although such obligations may be contingent
or unmatured.
 
8.           FURTHER ASSURANCES.  Each guarantor agrees that it will from time
to time, at the request of the Administrative Agent, do all such things and
execute all such documents as the Administrative Agent may consider necessary or
desirable to give full effect to this guaranty and to perfect and preserve the
rights and powers of the lenders and the Administrative Agent hereunder.  Each
guarantor acknowledges and confirms that it has established its own adequate
means of obtaining from the company on a continuing basis all information
desired by such guarantor concerning the financial condition of the company and
that each guarantor will look to the company and not to the Administrative Agent
or any lender in order for such guarantor to keep adequately informed of changes
in the company’s financial condition.
 
9.           TERMINATION; REINSTATEMENT.  This Guaranty shall remain in full
force and effect and shall terminate only upon irrevocable payment in full of
all of the Obligations and termination of all Commitments.  No such notice shall
be effective unless received and acknowledged by an officer of the
Administrative Agent at the address of the Administrative Agent for notices set
forth in §16.6 of the Credit Agreement.  No such notice shall affect any rights
of the Administrative Agent or any Lender hereunder, including without
limitation the rights set forth in §§4 and 6, with respect to any Obligations
incurred or accrued prior to the receipt of such notice or any Obligations
incurred or accrued pursuant to any contract or commitment in existence prior to
such receipt.  This Guaranty shall continue to be effective or be reinstated,
notwithstanding any such notice, if at any time any payment made or value
received with respect to any Obligation is rescinded or must otherwise be
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of the Company, or otherwise, all as though such
payment had not been made or value received.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
10.           SUCCESSORS AND ASSIGNS.  This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors,
transferees and assigns.  Without limiting the generality of the foregoing
sentence, each Lender may assign or otherwise transfer the Credit Agreement, the
Note, the other Loan Documents or any other agreement or note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to such Lender
herein, all in accordance with and to the extent permitted by §15 of the Credit
Agreement.  No Guarantor may assign any of its obligations hereunder.
 
11.           AMENDMENTS AND WAIVERS.  No amendment or waiver of any provision
of this Guaranty nor consent to any departure by any Guarantor therefrom shall
be effective unless the same shall be in writing and signed by the
Administrative Agent with the consent of the Required Lenders.  No failure on
the part of the Administrative Agent or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
 
12.           NOTICES.  All notices and other communications called for
hereunder shall be made in writing and, unless otherwise specifically provided
herein, shall be deemed to have been duly made or given when delivered by hand
or mailed first class, postage prepaid, or, in the case of telegraphic or
telexed notice, when transmitted, answer back received, addressed as
follows:  if to any Guarantor, at the address set forth beneath its signature
hereto, and if to the Administrative Agent, at the address for notices to the
Administrative Agent set forth in §16.6 of the Credit Agreement, or at such
address as either party may designate in writing to the other.
 
13.           Governing Law; Consent to Jurisdiction.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS THEREOF BUT
OTHERWISE WITHOUT REGARD TO THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW.  Each Guarantor irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the courts of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fully extent permitted by applicable law, in such Federal
court.  Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guaranty shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Guaranty
against any Guarantor or its properties in the courts of any jurisdiction.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
14.           WAIVER OF JURY TRIAL.  Each guarantor hereby waives its right to a
jury trial with respect to any action or claim arising out of any dispute in
connection with this guaranty, any rights or obligations hereunder or thereunder
or the performance of such rights and obligations or any course of conduct,
course of dealings, statements (whether verbal or written) or actions of any
party, including any course of conduct, course of dealings, statements or
actions of the administrative agent or any lender relating to the enforcement of
this guaranty and agrees that it will not seek to consolidate any such action
with any other action in which a jury trial cannot be or has not been
waived.  Except as prohibited by law, each guarantor hereby waives any right it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages.  Each guarantor (a)
certifies that no representative, agent or attorney of any lender or the
Administrative Agent has represented, expressly or otherwise, that such lender
or the Administrative Agent would not, in the event of litigation, seek to
enforce the foregoing waivers and (b) acknowledges that the Administrative Agent
and the lenders have been induced to enter into this guaranty by, among other
things, the waivers and certifications contained herein.
 
15.           MISCELLANEOUS.  This Guaranty constitutes the entire agreement of
each Guarantor with respect to the matters set forth herein.  The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining
provisions.  Captions are for the ease of reference only and shall not affect
the meaning of the relevant provisions.  The meanings of all defined terms used
in this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.
 
16.           CONTRIBUTION.
 
16.1.           In addition to all such rights of indemnity and subrogation as
any Guarantor may have under applicable law, the Company agrees that (a) in the
event a payment shall be made by any Guarantor under this Guaranty on account of
any Obligation of the Company, the Company shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to any Loan Document to satisfy a claim on account of any Obligation of
the Company, the Company shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.
 
16.2.           Each Guarantor (a “Contributing Guarantor”) agrees (subject to
Section 6 hereof) that, in the event a payment shall be made by any other
Guarantor under this or any other Guaranty, or assets of any other Guarantor
shall be sold pursuant to any Loan Document to satisfy a claim described in
Section 16.1 and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Company as provided in Section 16.1, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof.  Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 16.2 shall
be subrogated to the rights of such Claiming Guarantor under Section 16.1 to the
extent of such payment.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
17.           LIMITATION ON GUARANTEED OBLIGATIONS.  Each Guarantor and the
Administrative Agent (by its acceptance of the benefits of this Guaranty) hereby
confirms that it is its intention that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act of any similar Federal or state law.  To effectuate
the foregoing intention, each Guarantor and the Administrative Agent (by its
acceptance of the benefits of this Guaranty) hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by such Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor and the
other Guarantors, result in the Obligations of such Guarantor in respect of such
maximum amount not constituting a fraudulent transfer or conveyance.
 
18.           COUNTERPARTS.  This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
(including by facsimile), each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.  A set of counterparts executed by all the parties hereto shall be
lodged with the Borrower and the Administrative Agent.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
[RESTRICTED SUBSIDIARIES AS
 GUARANTORS]
 
 
 
 
 
 
 
Guaranty
 
 

--------------------------------------------------------------------------------

 
 
Appendix I
 
JOINDER TO GUARANTY
 
Reference is hereby made to the Guaranty, dated as of November 3, 2010 (as
amended, supplemented and otherwise modified from time to time, the “Guaranty”),
by [EACH RESTRICTED SUBSIDIARY AS GUARANTORS] and each Person executing a
joinder agreement thereto from time to time (each, a “Guarantor” and
collectively, the “Guarantors”) in favor of (i) DEUTSCHE BANK TRUST COMPANY
AMERICAS (in such capacity, the “Agent”) for itself and the other banking
institutions (collectively, the “Lenders”) which are or may become parties to
the Fourth Amended and Restated Revolving Credit Agreement, dated as of November
3, 2010 (as amended and in effect from time to time, the “Credit Agreement”),
among CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC), as borrower (the “Company”), DEUTSCHE BANK SECURITIES INC.,
CITIGROUP GLOBAL MARKETS, INC. and J.P. MORGAN SECURITIES LLC, as Lead
Arrangers, the Lenders party thereto, and the Administrative Agent, and (ii)
each of the Lenders.
 
[JOINED GUARANTOR] (the “Joined Guarantor”), hereby agrees to be bound by all
the terms and provisions of the Guaranty.  Upon the execution and delivery of
this joinder agreement by the Joined Guarantor to each of the parties to the
Guaranty, the Joined Guarantor shall become a party to the Guaranty and have the
rights and obligations of a “Guarantor” party thereto.
 
Any notice, report or other communication given under the Guaranty shall be in
writing and addressed to the Joined Guarantor as follows:
 
[Insert Address]
Attn:  [   ]
 
IN WITNESS WHEREOF, the undersigned has executed this joinder agreement to the
Guaranty as of this ____ day of [MONTH], [YEAR].
 
[JOINED GUARANTOR]
 
By:
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
RESTRICTED SUBSIDIARY SECURITY AGREEMENT
 
RESTRICTED SUBSIDIARY SECURITY AGREEMENT, dated as of [____________], between
each Pledgor (each, a “Pledgor”) signatory hereto or signatory to a joinder
agreement in the form of Appendix I hereto (a “Joinder Agreement”), and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Agent (hereinafter, in such capacity, the
“Agent”) for itself and other lending institutions (hereinafter, collectively,
the “Lenders”) which are or may become parties to a Fourth Amended and Restated
Revolving Credit Agreement, dated as of November 3, 2010 (as amended and in
effect from time to time, the “Credit Agreement”), among Container Leasing
International, LLC (D/B/A CARLISLE LEASING INTERNATIONAL, LLC and/or SEACASTLE
CONTAINER LEASING, LLC and/or SEACUBE CONTAINERS, LLC) (the “Borrower”), the
Lenders and the Administrative Agent.
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into the Credit Agreement;
 
WHEREAS, each Pledgor has executed the Guaranty guaranteeing the Obligations of
the Borrower under the Credit Agreement;
 
WHEREAS, it is a condition precedent to the Lenders’ entering into the Credit
Agreement and the making of any loans or otherwise extending credit to the
Borrower under the Credit Agreement that each Pledgor execute and deliver to the
Administrative Agent, for the benefit of the Lenders, a security agreement in
substantially the form hereof in order to, among other things, expressly provide
a grant of a lien on and a security interest in the Collateral (as defined
herein) to secure the obligations of the Pledgors under the Guaranty (the
“Secured Obligations”); and
 
WHEREAS, each Pledgor wishes to expressly grant security interests and liens on
the Collateral in favor of the Administrative Agent, for the benefit of the
Lenders, in order to secure the Secured Obligations.
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, in order to induce the Administrative Agent and the Lenders to
make any loans or otherwise extend credit to the Borrower under the Credit
Agreement, and to secure the Secured Obligations, each Pledgor hereby agrees
with the Administrative Agent, for the benefit of the Lenders, as follows:
 
1.           Definitions.
 
All capitalized terms used herein without definitions shall have the respective
meanings provided therefor in the Credit Agreement.  The term “State”, as used
herein, means the State of New York.  All terms defined in the Uniform
Commercial Code of the State and used herein shall have the same definitions
herein as specified therein.  However, if a term is defined in Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term has the meaning specified in
Article 9.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Grant of Security Interest.
 
As collateral security securing the Secured Obligations, each Pledgor hereby
grants to the Administrative Agent, for the benefit of the Lenders, a continuing
security interest in and so pledges and assigns to the Administrative Agent, for
the benefit of the Lenders, the following properties, assets and rights of each
Pledgor, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the “Collateral”):
 
(i) the Containers, the Generators, the Refrigeration Units and the Chassis,
including any and all substitutions therefor acquired from time to time, (ii)
all other assets and properties of each Pledgor, whether now existing or
hereafter acquired, (iii) all income, payments and proceeds of the foregoing and
all other assets granted, assigned, conveyed, mortgaged, pledged, hypothecated
and transferred to the Administrative Agent pursuant to this clause, and (iv)
all of the following, whether now existing or hereafter acquired:
 
All Accounts;
 
All Chattel Paper;
 
All Lease Agreements;
 
All Contracts;
 
All Documents;
 
All General Intangibles;
 
All Instruments;
 
All Inventory;
 
All Supporting Obligations;
 
All Equipment;
 
All Letter-of-Credit Rights;
 
All Commercial Tort Claims;
 
All Investment Property;
 
All Deposit Accounts;
 
All property of each Pledgor held by the Administrative Agent including, without
limitation, all property of every description now or hereafter in the possession
or custody of or in transit to the Administrative Agent for any purpose,
including, without limitation, safekeeping, collection or pledge, for the
account of any Pledgor, or as to which each Pledgor may have any right or power;
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
To the extent not included above and without limiting the foregoing, all Chattel
Paper, all Leases and all schedules, supplements, amendments, modifications,
renewals, extensions, and guarantees thereof in every case whether now owned or
hereafter acquired and all amounts, rentals, proceeds and other sums of money
due and to become due under the Leases, including, without limitation, (i) all
rentals, payments and other monies, including all insurance payments and claims
for losses due and to become due to any Pledgor under, and all claims for
damages arising out of the breach of, any Lease; (ii) the right of any Pledgor
to terminate, perform under, or compel performance of the terms of any Lease;
(iii) any guarantee of any Lease and (iv) any rights of any Pledgor in respect
of any subleases or assignments permitted under the Leases;
 
All insurance proceeds of the Collateral and all proceeds of the voluntary or
involuntary disposition of the Collateral or such proceeds;
 
Any and all payments made or due to any Pledgor in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority and any other cash or
non-cash receipts from the sale, exchange, collection or other disposition of
the Collateral; and
 
To the extent not otherwise included, all income and Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing;
 
provided, however, that notwithstanding the foregoing, the Collateral shall not
include any of the assets of any Pledgor released from the Lien of this
Agreement from time to time pursuant to the terms and conditions hereof and in
accordance with the Credit Agreement.
 
The Administrative Agent acknowledges that the attachment of its security
interest in any Commercial Tort Claim as original collateral is subject to each
Pledgor’s compliance with §4.6.
 
3.           Authorization to File Financing Statements.
 
Each Pledgor hereby irrevocably authorizes the Administrative Agent at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of each Pledgor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State or such jurisdiction, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State or such other jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether each Pledgor is an organization, the type of
organization and any organizational identification number issued to each Pledgor
and, (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  Each
Pledgor agrees to furnish any such information to the Administrative Agent
promptly upon the Administrative Agent’s reasonable request.  Each Pledgor also
ratifies its authorization for the Administrative Agent to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.           Other Actions.
 
Further to insure the attachment, perfection and first priority of, and the
ability of the Administrative Agent to enforce, the Administrative Agent’s
security interest in the Collateral, each Pledgor agrees, in each case at each
Pledgor’s expense, to take the following actions with respect to the following
Collateral and without limitation on each Pledgor’s other obligations contained
in this Agreement:
 
5.           Promissory Notes and Tangible Chattel Paper.
 
If any Pledgor shall, now or at any time hereafter, hold or acquire any
promissory notes in an aggregate amount of $1,000,000 or more, such Pledgor
shall forthwith endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time specify.
 
6.           Deposit Accounts.
 
For each deposit account that each Pledgor at any time opens or maintains, each
Pledgor shall, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(a) cause the depositary bank to agree to comply, without further consent of any
Pledgor, at any time with instructions from the Administrative Agent to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, or (b) cause the Administrative Agent to become the bank
at which any such deposit account is maintained.  The provisions of this
paragraph shall not apply to (i) the Manager Collection Accounts (as defined in
the Intercreditor Agreement), (ii) any deposit accounts which solely contain
proceeds of other secured parties’ collateral or other lenders’ collateral,
(iii) any deposit account for which the Administrative Agent is the depositary
bank and is in automatic control and (iv) any deposit accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Pledgor’s salaried employees.  Prior to an
Event of Default, the Administrative Agent shall not pursue its foregoing rights
with respect to deposit accounts which do not contain proceeds of its
Collateral.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
7.           Investment Property.
 
If any Pledgor shall at any time hold or acquire any certificated securities,
such Pledgor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
specify.  If any securities now or hereafter acquired by such Pledgor are
uncertificated and are issued to any Pledgor or its nominee directly by the
issuer thereof, any Pledgor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(a) cause the issuer to agree to comply without further consent of such Pledgor
or such nominee, at any time with instructions from the Administrative Agent as
to such securities, or (b) arrange for the Administrative Agent to become the
registered owner of the securities.  If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Pledgor are held by such Pledgor or its nominee through a securities
intermediary or commodity intermediary, such Pledgor shall immediately notify
the Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Administrative Agent, either (i) cause such securities intermediary or (as the
case may be) commodity intermediary to agree to comply, in each case without
further consent of such Pledgor or such nominee, at any time with entitlement
orders or other instructions from the Administrative Agent to such securities
intermediary as to such securities or other investment property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by the Administrative Agent to such commodity intermediary, or (ii) in
the case of financial assets or other investment property held through a
securities intermediary, arrange for the Administrative Agent to become the
entitlement holder with respect to such investment property, with such Pledgor
being permitted, only with the consent of the Administrative Agent, to exercise
rights to withdraw or otherwise deal with such investment property.  The
provisions of this paragraph shall not apply to (x) any financial assets
credited to a securities account for which the Administrative Agent is the
securities intermediary, (y) any Investments of the type permitted pursuant to
§§9.3(e), (h) and (i) of the Credit Agreement, or (z) the share capital or
corporate stock of any Unrestricted Subsidiary.
 
8.           Electronic Chattel Paper and Transferable Records.
 
If any Pledgor at any time holds or acquires an interest in any electronic
chattel paper, any electronic document or any “transferable record,” as that
term is defined in Section 7021 of the federal Electronic Signatures in Global
and National Commerce Act, or in §16 of the Uniform Electronic Transactions Act
as in effect in any relevant jurisdiction, such Pledgor shall promptly notify
the Administrative Agent thereof and, at the request and option of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control, under §9-105 of
the Uniform Commercial Code of such electronic chattel paper, control, under
§7-106 of the Uniform Commercial Code, of such electronic document or control,
under Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, §16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record.
 
9.           Letter-of-Credit Rights.
 
If any Pledgor is at any time a beneficiary under one or more letters of credit
in an amount or aggregate amount of $5,000,000 or more, now or hereafter, any
Pledgor shall promptly notify the Administrative Agent thereof and, at the
request and option of the Administrative Agent, any Pledgor shall, pursuant to
an agreement in form and substance satisfactory to the Administrative Agent,
either (a) arrange for the issuer and any confirmer or other nominated person of
such letter of credit to consent to an assignment to the Administrative Agent of
the proceeds of the letter of credit or (b) arrange for the Administrative Agent
to become the transferee beneficiary of the letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of the letter of
credit are to be applied as provided in the Credit Agreement.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
10.           Commercial Tort Claims.
 
If any Pledgor shall, now or at any time hereafter, hold or acquire a commercial
tort claim or claims in an aggregate amount of $1,000,000 or more, such Pledgor
shall immediately notify the Administrative Agent in a writing signed by such
Pledgor of the particulars thereof and grant to the Administrative Agent, for
the benefit of the Lenders, in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to the Administrative Agent.
 
11.           Accounts Receivable; Leases.  With respect to all existing leases
of such Pledgor that are Collateral hereunder or pursuant to which such Pledgor,
as lessor, leases Containers, Generators, Refrigeration Units, Chassis or other
equipment comprising Collateral to third parties, such Pledgor shall
conspicuously stamp such Pledgor’s original counterpart of each such lease and
any other counterpart thereof that comes into such Pledgor’s possession with a
legend, in form and substance satisfactory to the Administrative Agent, clearly
indicating that such lease and a portion or all of the Containers, Generators,
Refrigeration Units, Chassis or other equipment comprising Collateral leased
thereunder are subject to the security interest granted pursuant hereto.  With
respect to all leases of such Pledgor entered into on or after the date hereof
that will constitute Collateral hereunder or pursuant to which such Pledgor, as
lessor, will lease Containers, Generators, Refrigeration Units, Chassis or other
equipment comprising Collateral to third parties, such Pledgor agrees that (i)
each such lease shall be executed in three original counterparts, one and only
one of which shall be designated the “Lessor’s Original”, (ii) only the Lessor’s
Original counterpart of each such lease shall be deemed to constitute chattel
paper under the UCC and (iii) each such lease shall contain a provision setting
forth the terms contained in clauses (i) and (ii) of this sentence.  Each
Pledgor shall conspicuously stamp the Lessor’s Original counterpart of each such
lease and any other counterpart thereof that comes into such Pledgor’s
possession with a legend, in the form set forth in Section 7 of the
Intercreditor Agreement, clearly indicating that such lease and a portion or all
of the Containers, Generators, Refrigeration Units, Chassis or other equipment
comprising Collateral leased thereunder are subject to the security interest as
indicated in the Intercreditor Agreement.  Each Pledgor shall provide to the
Administrative Agent upon request copies of any leases to which any portion of
the Collateral is subject.
 
12.           Other Actions as to any and all Collateral.
 
Each Pledgor further agrees, upon the reasonable request of the Administrative
Agent and at the Administrative Agent’s option, to take any and all other
actions as the Administrative Agent may determine to be necessary or useful for
the attachment, perfection and first priority of, and the ability of the
Administrative Agent to enforce, the Administrative Agent’s security interest in
any and all of the Collateral, including, without limitation, (a) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the Uniform Commercial Code, to the extent, if any, that
such Pledgor’s signature thereon is required therefor, (b) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Administrative Agent to enforce,
the Administrative Agent’s security interest in such Collateral, (c) obtaining
governmental and other third party waivers, consents and approvals, in form and
substance satisfactory to the Administrative Agent, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, (d) obtaining waivers, in form and substance satisfactory to the
Administrative Agent, from mortgagees and landlords with respect to any
Collateral and (e) taking all actions under any earlier versions of the Uniform
Commercial Code or under any other law, as reasonably determined by the
Administrative Agent to be applicable in any relevant Uniform Commercial Code or
other jurisdiction.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
13.           Collateral in the Possession of a Bailee.
 
If any Collateral is, now or at any time hereafter, in the possession of a
bailee, the respective Pledgor(s) shall promptly notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, shall promptly
obtain an acknowledgement from the bailee, in form and substance satisfactory to
the Administrative Agent, that the bailee holds such Collateral for the benefit
of the Administrative Agent and such bailee’s agreement to comply, without
further consent of any Pledgor, at any time with instructions of the
Administrative Agent as to such Collateral.  This Section 4.9 shall not apply to
any Collateral in the possession of a bailee solely pursuant to a Permitted
Lien.
 
14.           Certificates of Title.
 
Each Pledgor agrees, upon the reasonable request of the Administrative Agent and
at the Administrative Agent’s option, to take all necessary actions to cause the
Administrative Agent’s name to be noted as secured party on any certificate of
title for a titled good which is part of the Collateral (including without
limitation all Chassis) if such notation is a condition to attachment,
perfection or priority of, or ability of the Administrative Agent to enforce,
the Administrative Agent’s security interest in such Collateral.
 
15.           Representations and Warranties Concerning Pledgors’ Legal Status.
 
Each Pledgor has previously delivered to the Administrative Agent a certificate
signed by the such Pledgor and entitled “Perfection Certificate” (as updated
from time to time, the “Perfection Certificate”).  Each Pledgor represents and
warrants to the Lenders and the Administrative Agent that :  (a) such Pledgor’s
exact legal name is that indicated on the Perfection Certificate, (b) such
Pledgor is an organization of the type, and is organized in the jurisdiction,
set forth in the Perfection Certificate, (c) the Perfection Certificate
accurately sets forth such Pledgor’s organizational identification number or
accurately states that such Pledgor has none, (d) the Perfection Certificate
accurately sets forth such Pledgor’s place of business or, if more than one, its
chief executive office, as well as such Pledgor’s mailing address, if different,
(e) all other information set forth on the Perfection Certificate pertaining to
such Pledgor is accurate and complete and (f) there has been no change in any of
such information since the date on which the Perfection Certificate was last
updated by such Pledgor (including pursuant to any notice delivered pursuant to
Section 7 hereof).
 
16.           Covenants Concerning Pledgors’ Legal Status.
 
Each Pledgor covenants with the Lenders and the Administrative Agent as
follows:  (a) without providing at least thirty (30) days prior written notice
to the Administrative Agent, each Pledgor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if any Pledgor does not
have an organizational identification number and later obtains one, such Pledgor
will forthwith notify the Administrative Agent of such organizational
identification number, and (c) each Pledgor will not change its type of
organization, jurisdiction of organization or other legal structure.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
17.           Representations and Warranties Concerning Collateral, Etc.
 
Each Pledgor further represents and warrants to the Lenders and the
Administrative Agent as follows:  (a) except as indicated on Schedule 7.3 to the
Credit Agreement and except for Permitted Liens, each Pledgor owns all of the
Collateral, subject to no Liens or other rights of others, (b) none of the
Collateral constitutes, or is the proceeds of, “farm products” as defined in
§9-102(a)(34) of the Uniform Commercial Code of the State, (c) none of the
account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral, (d) no
Pledgor holds any commercial tort claim except as indicated on the Perfection
Certificate, (e) each Pledgor has at all times operated its business in
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances in accordance with the terms and conditions
set forth in the Credit Agreement, (f) all other information set forth on the
Perfection Certificate pertaining to the Collateral is accurate and complete in
all material respects, and (g) there has been no change in any of such
information since the date on which the Perfection Certificate was last updated
by such Pledgor.
 
18.           Covenants Concerning Collateral, Etc.
 
Each Pledgor further covenants with the Lenders and the Administrative Agent as
follows:  (a) except for the security interest herein granted, except for
Permitted Liens and except as indicated on Schedule 7.3 to the Credit Agreement,
each Pledgor shall be the owner of the Collateral free from any right or claim
of any other person or any Lien, and each Pledgor shall defend the same against
all claims and demands of all persons at any time claiming the same or any
interests therein adverse to the Administrative Agent or any of the Lenders, (b)
except as otherwise permitted under the Credit Agreement, no Pledgor shall
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any Lien in the Collateral in favor of
any person, other than the Administrative Agent, (c) each Pledgor will keep the
Collateral in good order and repair and will not use the same in violation of
law or any policy of insurance thereon and, with respect to the Collateral under
lease pursuant to leases, each Pledgor will contractually provide in such leases
that the lessees thereunder will keep the Collateral in good order and repair
and will not use the same in violation of law or any policy of insurance
thereon, (d) each Pledgor will permit the Administrative Agent, or its designee,
to inspect the Collateral at any reasonable time, wherever located in accordance
with the terms and conditions set forth in the Credit Agreement, (e) each
Pledgor will pay promptly when due all taxes, assessments, governmental charges
and levies upon the Collateral or incurred in connection with the use or
operation of the Collateral or incurred in connection with this Agreement in
accordance with the terms and conditions set forth in the Credit Agreement, (f)
each Pledgor, in accordance with the terms and conditions set forth in the
Credit Agreement, will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, and (g) except as otherwise permitted under the Credit
Agreement, no Pledgor will sell or otherwise dispose, or offer to sell or
otherwise dispose, of the Collateral or any interest therein.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
19.           Insurance.
 
20.           Maintenance of Insurance.
 
Each Pledgor will, or will cause each of its Subsidiaries to, or will require
each of its lessees pursuant to its lease agreements to, maintain with
financially sound and reputable insurers insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas.  Such insurance shall be in such minimum amounts that
each Pledgor and its Subsidiaries will not be deemed co-insurers under
applicable insurance laws, regulations and policies and otherwise shall be in
such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to the Administrative Agent.  In addition, each
Pledgor shall use its reasonable best efforts to cause all such insurance
maintained by each Pledgor and its Subsidiaries to be payable to the
Administrative Agent as loss payee under a “standard” or “New York” loss payee
clause for the benefit of the Lenders.  Likewise, each Pledgor shall use
reasonable efforts to cause all such insurance maintained by its lessees to be
payable to each Pledgor as loss payee under a “standard” or “New York” loss
payee clause.  In the event any Pledgor receives any proceeds from any such
insurance maintained by its lessees, such Pledgor shall promptly notify the
Administrative Agent of the same and shall cause such proceeds to be disbursed
in accordance with §10.2 herein.  Without limiting the foregoing, each Pledgor
will (a) keep all of its physical property (other than Containers, Generators,
Refrigeration Units, Chassis and other equipment comprising Collateral which are
subject to a lease agreement in which the applicable Pledgor, pursuant to such
lease agreement, has required the lessee thereunder to maintain insurance with
respect thereto) with casualty or physical hazard insurance on an “all risks”
basis, with broad form flood and earthquake coverages and electronic data
processing coverage, with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to 100% of the full replacement cost of such
property, (b) maintain all such workers’ compensation or similar insurance as
may be required by law and (c) maintain, in amounts and with deductibles equal
to those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring, on, in or about the
properties of each Pledgor; and business interruption insurance.
 
21.           Insurance Proceeds.
 
The proceeds of any casualty insurance in respect of any casualty loss of any of
the Collateral shall, subject to the rights, if any, of other parties with an
interest having priority in the property covered thereby, (a) so long as no
Default or Event of Default has occurred and is continuing, be disbursed to the
respective Pledgor for direct application by each Pledgor solely to the repair
or replacement of each Pledgor’s property so damaged or destroyed and (b) in all
other circumstances, be paid to the Administrative Agent to be held as cash
collateral for the Secured Obligations.  The Administrative Agent may, at its
sole option, disburse from time to time all or any part of such proceeds so held
as cash collateral, upon such terms and conditions as the Administrative Agent
may reasonably prescribe, for direct application by such Pledgor solely to the
repair or replacement of each such Pledgor’s property so damaged or destroyed,
or the Administrative Agent may apply all or any part of such proceeds to the
Secured Obligations.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
22.           Continuation of Insurance.
 
All policies of insurance maintained by each Pledgor and its Subsidiaries shall
provide for at least thirty (30) days prior written cancellation notice to the
Administrative Agent.  Likewise, each Pledgor shall use reasonable efforts to
cause such policies of insurance maintained by its lessees to provide for at
least thirty (30) days prior written cancellation notice to such Pledgor.  In
the event any Pledgor receives a cancellation notice with respect to any policy
of insurance maintained by any Pledgor or its Subsidiaries, such Pledgor shall
promptly provide notice of the same to the Administrative Agent.  In the event
of failure by any Pledgor or any of its Subsidiaries to provide and maintain
insurance as herein provided or failure by such Pledgor to use reasonable
efforts to cause its lessees to provide and maintain insurance as herein
provided, the Administrative Agent may upon prior written notice to such
Pledgor, at its option, provide such insurance and charge the amount thereof to
such Pledgor.  Each Pledgor shall furnish the Administrative Agent with
certificates of insurance and policies evidencing compliance with the foregoing
insurance provision.
 
23.           Collateral Protection Expenses; Preservation of Collateral.
 
24.           Expenses Incurred by Agent.
 
In the Administrative Agent’s discretion, if any Pledgor fails to do so, the
Administrative Agent may discharge taxes and other encumbrances (other than
Permitted Liens) at any time levied or placed on any of the Collateral, maintain
any of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums.  Each Pledgor agrees to reimburse the Administrative Agent
on demand for all expenditures so made.  The Administrative Agent shall have no
obligation to any Pledgor to make any such expenditures, nor shall the making
thereof be construed as a waiver or cure of any Default or Event of Default.
 
25.           Agent’s Obligations and Duties.
 
Anything herein to the contrary notwithstanding, each Pledgor shall remain
obligated and liable under each contract or agreement comprised in the
Collateral to be observed or performed by such Pledgor thereunder.  Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any such contract or agreement by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Lender of any payment relating to
any of the Collateral, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Pledgor under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Administrative Agent or any Lender
in respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Administrative Agent or to which the
Administrative Agent or any Lender may be entitled at any time or times.  The
Administrative Agent’s sole duty with respect to the custody, safe keeping and
physical preservation of the Collateral in its possession, under §9-207 of the
Uniform Commercial Code of the State or otherwise, shall be to deal with such
Collateral in the same manner as the Administrative Agent deals with similar
property for its own account.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
26.           Securities and Deposits.
 
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may at any time, at its option, transfer to itself or any
nominee any securities constituting Collateral, receive any income thereon and
hold such income as additional Collateral or apply it to the Secured
Obligations.  Whether or not any Secured Obligations are due, the Administrative
Agent may demand, sue for, collect, or make any settlement or compromise which
it deems desirable with respect to the Collateral.  Regardless of the adequacy
of Collateral or any other security for the Secured Obligations, any deposits or
other sums at any time credited by or due from the Administrative Agent or any
Lender to any Pledgor may, upon the occurrence and during the continuance of an
Event of Default, be applied to or set off against any of the Secured
Obligations.
 
27.           Notification to Account Debtors and Other Persons Obligated on
Collateral; Preservation of Collateral.
 
Upon the occurrence and during the continuance of an Event of Default, each
Pledgor shall, at the request and option of the Administrative Agent, notify
account debtors and other persons obligated on any of the Collateral of the
security interest of the Administrative Agent in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Administrative Agent or to any financial institution
designated by the Administrative Agent as the Administrative Agent’s agent
therefor, and the Administrative Agent may itself, without notice to or demand
upon any Pledgor, so notify account debtors and other persons obligated on
Collateral.  After the making of such a request or the giving of any such
notification, each Pledgor shall hold any proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
such Pledgor as trustee for the Administrative Agent, for the benefit of the
Lenders, without commingling the same with other funds of such Pledgor and shall
turn the same over to the Administrative Agent in the identical form received,
together with any necessary endorsements or assignments.  The Administrative
Agent shall apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Administrative
Agent to the Secured Obligations, such proceeds to be immediately credited after
final payment in cash or other immediately available funds of the items giving
rise to them.
 
Except as otherwise permitted by the Loan Documents, each Pledgor will not do
anything to materially impair the rights of the Administrative Agent in the
Collateral.  Each Pledgor assumes all liability and responsibility in connection
with the Collateral acquired by it and the liability of each Pledgor to pay the
Secured Obligations shall in no way be affected or diminished by reason of the
fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Pledgor.
 
To the extent practicable, each Pledgor agrees that if any warehouse receipt or
receipt in the nature of a warehouse receipt is issued with respect to any of
the Collateral, such Pledgor shall request that such warehouse receipt or
receipt in the nature thereof shall not be “negotiable” (as such term is used in
Section 7-104 of the Uniform Commercial Code as in effect in any relevant
jurisdiction or under other relevant law).
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Upon the occurrence and during the continuance of an Event of Default each
Pledgor will, at its own expense, from time to time upon the reasonable request
of the Administrative Agent, promptly (and in any event within ten (10) Business
Days after its receipt of the respective request) furnish to the Administrative
Agent such information with respect to the Collateral (including the identity of
the Collateral or such components thereof as may have been requested by the
Administrative Agent, the value and location of such Collateral, etc.) as may be
reasonably requested by the Administrative Agent.  Without limiting the
forgoing, each Pledgor agrees that during the continuance of an Event of Default
it shall promptly (and in any event within ten (10) Business Days after its
receipt of the respective request) furnish to the Administrative Agent an
updated Perfection Certificate.
 
Each Pledgor will, at its own expense and upon the reasonable request of the
Administrative Agent, make, execute, endorse, acknowledge, file and/or deliver
to the Administrative Agent from time to time such lists, descriptions and
designations of its Collateral, warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, certificates, reports, grants of security and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Administrative Agent deems reasonably appropriate or advisable to perfect,
preserve or protect its security interest in the Collateral.
 
28.           Power of Attorney.
 
29.           Appointment and Powers of Agent.
 
Each Pledgor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorneys-in-fact with full irrevocable power and authority in
the place and stead of such Pledgor or in the Administrative Agent’s own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or useful to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives said attorneys the power
and right, on behalf of such Pledgor, without notice to or assent by such
Pledgor, to do the following:
 
(a)           upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and to do, at each Pledgor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
or useful to protect, preserve or realize upon the Collateral and the
Administrative Agent’s security interest therein, in order to effect the intent
of this Agreement, all no less fully and effectively as each Pledgor might do,
including, without limitation, (i) the filing and prosecuting of registration
and transfer applications with the appropriate federal, state or local agencies
or authorities with respect to trademarks, copyrights and patentable inventions
and processes, (ii) upon written notice to the applicable Pledgor, the exercise
of voting rights with respect to voting securities, which rights may be
exercised, if the Administrative Agent so elects, with a view to causing the
liquidation of assets of the issuer of any such securities and (iii) the
execution, delivery and recording, in connection with any sale or other
disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(b)           to the extent that any Pledgor’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without such Pledgor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Administrative Agent may deem
appropriate and to execute in such Pledgor’s name such financing statements and
amendments thereto and continuation statements which may require such Pledgor’s
signature.
 
30.           Ratification by Pledgors.
 
To the extent permitted by law, each Pledgor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  This power of
attorney is a power coupled with an interest and is irrevocable.
 
31.           No Duty on Agent.
 
The powers conferred on the Administrative Agent hereunder are solely to protect
the interests of the Administrative Agent and the Lenders in the Collateral and
shall not impose any duty upon the Administrative Agent to exercise any such
powers.  The Administrative Agent shall be accountable only for the amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
any Pledgor for any act or failure to act, except for the Administrative Agent’s
own gross negligence or willful misconduct.
 
32.           Rights and Remedies.
 
If an Event of Default shall have occurred and be continuing, the Administrative
Agent, without any other notice to or demand upon any Pledgor, shall have in any
jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured party under the
Uniform Commercial Code of the State and any additional rights and remedies as
may be provided to a secured party in any jurisdiction in which Collateral is
located, including, without limitation, the right to take possession of the
Collateral, and for that purpose the Administrative Agent may, so far as each
Pledgor can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom.  The Administrative
Agent may in its discretion require any Pledgor to assemble all or any part of
the Collateral at such location or locations within the jurisdiction(s) of such
Pledgor’s principal office(s) or at such other locations as the Administrative
Agent may reasonably designate.  Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Administrative Agent shall give to the applicable Pledgor
at least five (5) Business Days prior written notice of the time and place of
any public sale of such Pledgor’s Collateral or of the time after which any
private sale or any other intended disposition is to be made.  Each Pledgor
hereby acknowledges that five (5) Business Days prior written notice of such
sale or sales shall be reasonable notice.  In addition, each Pledgor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Administrative Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
33.           Standards for Exercising Rights and Remedies.
 
To the extent that applicable law imposes duties on the Administrative Agent to
exercise remedies in a commercially reasonable manner, each Pledgor acknowledges
and agrees that it is not commercially unreasonable for the Administrative Agent
(a) to fail to incur expenses reasonably deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to fail
to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove Liens on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as any Pledgor, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any of the Collateral.  Each Pledgor acknowledges
that the purpose of this §16 is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would fulfill the
Administrative Agent’s duties under the Uniform Commercial Code of the State or
any other relevant jurisdiction in the Administrative Agent’s exercise of
remedies against the Collateral and that other actions or omissions by the
Administrative Agent shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this §16.  Without limitation upon the
foregoing, nothing contained in this §16 shall be construed to grant any rights
to any Pledgor or to impose any duties on the Administrative Agent that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this §16.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
34.           No Waiver by Agent, etc.
 
The Administrative Agent shall not be deemed to have waived any of its rights
and remedies in respect of the Secured Obligations or the Collateral unless such
waiver shall be in writing and signed by the Administrative Agent with the
consent of the Required Lenders.  No delay or omission on the part of the
Administrative Agent in exercising any right or remedy shall operate as a waiver
of such right or remedy or any other right or remedy.  A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion.  All rights and remedies of the Administrative Agent with
respect to the Secured Obligations or the Collateral, whether evidenced hereby
or by any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the Administrative Agent deems expedient.
 
35.           Suretyship Waivers by Pledgors; Waiver of Claims.
 
Each Pledgor waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description.  With respect to both the Secured Obligations and
the Collateral, each Pledgor assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of or failure to perfect any security interest in any Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Administrative Agent may deem advisable.  The Administrative Agent shall have no
duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
§11.2.  Each Pledgor further waives any and all other suretyship defenses.
 
Except as otherwise provided in this Agreement, (a) EACH PLEDGOR HEREBY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN
CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING POSSESSION OR THE
ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and (b) each Pledgor hereby further waives, to the extent permitted by
law:
 
(i)           all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Administrative
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
 
(ii)          all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder; and
 
(iii)         all rights of redemption, appraisement, valuation, stay, extension
or moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Pledgor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Pledgor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Pledgor.
 
36.           Marshalling.
 
Neither the Administrative Agent nor any Lender shall be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the rights and remedies of the
Administrative Agent or any Lender hereunder and of the Administrative Agent or
any Lender in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising.  To the extent that it lawfully may, each Pledgor
hereby agrees that it will not invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the
Administrative Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Pledgor hereby irrevocably waives the
benefits of all such laws.
 
37.           Proceeds of Dispositions; Expenses.
 
The Pledgors shall pay to the Administrative Agent on demand any and all
expenses, including reasonable attorneys’ fees and disbursements, incurred or
paid by the Administrative Agent in protecting, preserving or enforcing the
Administrative Agent’s rights and remedies under or in respect of any of the
Secured Obligations or any of the Collateral.  After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of Collateral shall, to the extent actually received in cash, be applied to the
payment of the Secured Obligations, proper allowance and provision being made
for any Secured Obligations not then due.  Upon the final payment and
satisfaction in full of all of the Secured Obligations and after making any
payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform
Commercial Code of the State, any excess shall be returned to the respective
Pledgor(s).  In the absence of final payment and satisfaction in full of all of
the Secured Obligations, the Pledgors shall remain jointly and severally liable
for any deficiency.
 
38.           Overdue Amounts.
 
Until paid, all amounts due and payable by any Pledgor hereunder shall be a debt
secured by the Collateral and shall bear, whether before or after judgment,
interest at the rate of interest set forth in §5.10 of the Credit Agreement (if
applicable).
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
39.           Governing Law; Consent to Jurisdiction; Waiver of Venue.
 
THIS AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL
FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
SAID STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAWS THEREOF BUT OTHERWISE WITHOUT REGARD TO THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW.  Each Pledgor irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the full extent permitted by applicable law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against each Pledgor or its properties in the courts
of any jurisdiction.
 
40.           Waiver of Jury Trial.
 
EACH PLEDGOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THIS
AGREEMENT AND AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT
AS PROHIBITED BY LAW, EACH PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  EACH PLEDGOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY LENDER OR THE ADMINISTRATIVE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE ADMINISTRATIVE AGENT WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED HEREIN.
 
41.           Discontinuance of Proceedings.
 
  In case the Administrative Agent shall have instituted any proceeding to
enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the
Administrative Agent, then and in every such case each Pledgor, the
Administrative Agent and each holder of any of the Secured Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Administrative Agent shall continue as if
no such proceeding had been instituted.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
42.           Miscellaneous.
 
43.           Headings.  The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon each
Pledgor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent, the Lenders and their respective successors and
assigns.  If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein.  Each
Pledgor acknowledges receipt of a copy of this Agreement.
 
44.           Notices.  Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company
or overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Administrative Agent or any Pledgor shall
not be effective until received by the Administrative Agent or such Pledgor, as
the case may be.  All notices and other communications shall be in writing and
addressed as set forth in the Credit Agreement.
 
45.           Waiver; Amendment.  Except as provided in Section 16.12 of the
Credit Agreement, none of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by each Pledgor and the Administrative Agent (with the written
consent of the Required Lenders).
 
46.           Obligations Absolute.  The obligations of each Pledgor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Loan Document; or
(c) any amendment to or modification of any Loan Document or any security for
any of the Secured Obligations; whether or not any Pledgor shall have notice or
knowledge of any of the foregoing.
 
47.           Successors and Assigns.  This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 25.8
herein, (ii) be binding upon each Pledgor, its successors and assigns; provided,
however, that no Pledgor shall assign any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent (acting at the
direction of the Required Lenders), and (iii) inure, together with the rights
and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent, the Lenders and their respective successors, transferees
and assigns.  All agreements, statements, representations and warranties made by
any Pledgor herein or in any certificate or other instrument delivered by any
Pledgor or on its behalf under this Agreement shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of this
Agreement and the other Loan Documents regardless of any investigation made by
the Lenders or on their behalf.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
48.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with each Pledgor and the
Administrative Agent.  Execution and delivery of this Agreement by facsimile
signature shall constitute execution and delivery of this Agreement for all
purposes hereof with the same force and effect as execution and delivery of a
manually signed copy hereof.
 
49.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
50.           Termination; Release.  After the Termination Date (defined below),
this Agreement shall terminate and the Administrative Agent, at the request and
expense of the Pledgors, will promptly execute and deliver to each Pledgor a
proper instrument or instruments (including Uniform Commercial Code termination
statements on Form UCC-3) acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to each Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Administrative Agent and which has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement.  As used in this Agreement, “Termination Date” shall mean the date of
expiration of all applicable preference periods following the date upon which
all of the Secured Obligations have been paid.
 
So long as (A) no Default or Event of Default has occurred and is continuing and
(B) no Borrowing Base imbalance described in Section 3.2.1 of the Credit
Agreement exists, upon (i) the sale or other disposition of any part of the
Collateral that is not prohibited by the Credit Agreement or any other Loan
Document, (ii) any Proceeds in connection with the acquisition of any property
or to pay any fees, costs and expenses of any Person, (iii) the release of any
part of the Collateral at the direction of the Administrative Agent or (iv) the
pledge by any Pledgor of the Voting Stock and/or Capital Stock of any
Securitization Entity in connection with a Permitted Securitization, such
Collateral shall automatically be released from the Lien of this Agreement and
the Lien of this Agreement shall be terminated with respect to such Collateral.
 
Upon and after any and all releases contemplated in two immediately preceding
paragraphs, at the request and at the sole cost and expense of the Pledgors, the
Administrative Agent will execute and deliver such documentation, including
termination or partial release statements, a release letter and any similar
documentation (without recourse and without any representation or warranty) to
evidence such release(s) or otherwise in connection therewith; provided that,
upon request of the Administrative Agent, each Pledgor shall deliver to the
Administrative Agent a certificate signed by an authorized officer of such
Pledgor stating that each release of the respective Collateral is permitted
pursuant to this Section 25.8.
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall have no liability whatsoever to any Lender as the
result of any release of Collateral by it in accordance with (or which the
Administrative Agent in the absence of gross negligence and willful misconduct
believes to be in accordance with) this Section 25.8.
 
[Remainder of Page Intentionally Blank]
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, each Pledgor has caused this
Agreement to be duly executed as of the date first above written.
 
[NAME OF RESTRICTED SUBSIDIARY]
 
By:      ____________________________________
Name:
Title:
 
Accepted:
 
DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Agent
 
By:       _______________________________
     Name:
     Title:
 
By:       _______________________________    
     Name:
     Title:
 
 
 
 
 
Restricted Subsidiary Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF ACKNOWLEDGMENT
 
COMMONWEALTH OR STATE OF           )
                )  ss.
COUNTY OF                                                     )
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this ___ day of ___________, 20__, personally appeared ___________________ to me
known personally, and who, being by me duly sworn, deposes and says that [s]he
is the _____________ of [NAME OF RESTRICTED SUBSIDIARY], and that said
instrument was signed and sealed on behalf of said limited liability company by
authority of its operating agreement, and said _____________ acknowledged said
instrument to be the free act and deed of said limited liability company.
 


______________________________________________
Notary Public
My commission expires:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix I
 
JOINDER TO RESTRICTED SUBSIDIARY SECURITY AGREEMENT
 
Reference is hereby made to the Restricted Subsidiary Security Agreement, dated
as of [___________] (as amended, supplemented and otherwise modified from time
to time, the “Agreement”), by [NAME OF RESTRICTED SUBSIDIARY] and each Person
executing a joinder agreement thereto from time to time (each, a “Pledgor” and
collectively, the “Pledgors”) in favor of (i) DEUTSCHE BANK TRUST COMPANY
AMERICAS (in such capacity, the “Agent”) for itself and the other banking
institutions (collectively, the “Lenders”) which are or may become parties to
the Fourth Amended and Restated Revolving Credit Agreement, dated as of November
3, 2010 (as amended and in effect from time to time, the “Credit Agreement”), by
and among CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE LEASING
INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC and/or SEACUBE
CONTAINERS, LLC), as the Borrower, DEUTSCHE BANK TRUST COMPANY AMERICAS,
CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and THE OTHER LENDERS FROM TIME TO
TIME PARTY HERETO, as Lenders and DEUTSCHE BANK SECURITIES INC., CITIGROUP
GLOBAL MARKETS, INC., J.P. MORGAN SECURITIES INC., as the Lead Arrangers and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent, and (ii) each
of the Lenders.
 
[JOINED PLEDGOR] (the “Joined Pledgor”), hereby agrees to be bound by all the
terms and provisions of the Agreement.  Upon the execution and delivery of this
joinder agreement by the Joined Pledgor to each of the parties to the Agreement,
the Joined Pledgor shall become a party to the Agreement and have the rights and
obligations of a “Pledgor” party thereto.
 
Any notice, report or other communication given under the Agreement shall be in
writing and addressed to the Joined Pledgor as follows:
 
[Insert Address]
 
Attn:  [   ]
 
IN WITNESS WHEREOF, the undersigned has executed this joinder agreement to the
Agreement as of this ____ day of [MONTH], [YEAR].
 
[JOINED PLEDGOR]
 
By:
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H
 


THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of November 3, 2010 (as
amended, supplemented and otherwise modified from time to time, this “Pledge
Agreement”), made by CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE
LEASING INTERNATIONAL, LLC and/or SEACASTLE CONTAINER LEASING, LLC and/or
SEACUBE CONTAINERS, LLC) (the “Pledgor”) to DEUTSCHE BANK TRUST COMPANY
AMERICAS, in its capacity as agent for the benefit of the Lenders (as defined
below) (the “Secured Party”).
 
Preliminary Statement
 
The Secured Party is party to that certain Fourth Amended and Restated Revolving
Credit Agreement, dated as of November 3, 2010 (as amended, supplemented and
otherwise modified from time to time, the “Credit Agreement”), by and among
CONTAINER LEASING INTERNATIONAL, LLC (D/B/A CARLISLE LEASING INTERNATIONAL, LLC
and/or SEACASTLE CONTAINER LEASING, LLC and/or SEACUBE CONTAINERS, LLC), as the
Borrower, DEUTSCHE BANK TRUST COMPANY AMERICAS, CITIBANK, N.A., JPMORGAN CHASE
BANK, N.A. and THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO, as Lenders and
DEUTSCHE BANK SECURITIES INC., CITIGROUP GLOBAL MARKETS, INC., J.P. MORGAN
SECURITIES INC., as the Lead Arrangers and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent.  The Pledgor is the owner of the Equity Interests
of entities listed on Annex A hereto (each, a “Pledged Subsidiary”), and, in
order to induce the Lenders to make the Revolving Credit Loans under the Credit
Agreement available to the Borrower and in order to achieve better overall
financing for the Borrower, the Pledgor has agreed to enter into this Pledge
Agreement and pledge to the Agent the Pledged Collateral (as defined below) as
security for the Obligations.
 
Capitalized terms used herein, but not otherwise defined herein, shall have the
respective meanings assigned to such terms in the Credit Agreement.
 
Statement of Agreement
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, and in order to induce the Lenders to make the
Revolving Credit Loans pursuant to the Credit Agreement, the Pledgor and the
Secured Party hereby agree as follows:
 
SECTION 1. Pledge. The Pledgor hereby pledges to the Secured Party, and grants,
bargains, assigns, transfers, conveys, mortgages and hypothecates to the Secured
Party, a continuing first priority security interest in, to and under the
following (the “Pledged Collateral”):
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           all of the Pledged Interests (defined below) set forth on Annex A
hereto and the certificates and instruments representing its Pledged Interests,
and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Interests; and
 
(b)           all additional Equity Interests (defined below) of each Pledged
Subsidiary from time to time acquired by such Pledgor or issued by a Pledged
Subsidiary in any manner, and the certificates or instruments representing such
additional shares, and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Equity Interests.
 
“Equity Interests” means Share Capital and all warrants, options or other rights
to acquire Share Capital.
 
“Pledged Interests” means, collectively, (a) the Equity Interests described in
Annex A of this Pledge Agreement and (b) each Equity Interest pledged pursuant
to Section 3(c) of this Pledge Agreement from time to time.
 
“Share Capital” means:
 
 
(A)
in the case of a corporation or a company, any and all shares, interest,
participations, or other equivalent (however designated and whether or not
voting) of share capital or corporate stock;

 
 
(B)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of share
capital or corporate stock;

 
 
(C)
in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 
 
(D)
any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuer of such share capital.

 
SECTION 2. Security for Obligations. This Pledge Agreement secures the payment
of all of the Obligations and all obligations of the Pledgor now or hereafter
existing under this Pledge Agreement and the other Loan Documents (all such
obligations of the Pledgor being the “Secured Obligations”).  The Pledgor hereby
agrees that it will cause its pledge hereunder to be noted conspicuously on its
books and records.  If any certificates or other instruments are issued to
represent the Pledged Interests, then the Pledgor will deliver or cause to be
delivered to the Secured Party such certificates or other instruments.
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3. Delivery of Pledged Collateral; Financing Statements. (a)  All
certificates or instruments representing or evidencing the Pledged Collateral
shall, from time to time, be delivered to and held by or on behalf of the
Secured Party pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Secured
Party.  The Pledgor shall promptly deliver to the Secured Party certificates or
other instruments representing or evidencing the Pledged Collateral acquired or
received after the date of this Pledge Agreement with a stock power or such
other instrument of transfer or assignment in blank duly executed by such
Pledgor.  If at any time the Secured Party notifies the Pledgor that it requires
additional stock powers or such other instruments of transfer endorsed in blank,
such Pledgor shall promptly execute in blank and deliver the requested stock
power or transfer instrument to the Secured Party.
 
(b)  The Pledgor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto to perfect
or continue the perfection of the security interest in the Pledged Collateral
created hereby. The Secured Party shall have the right, at any time following
the occurrence and during the continuation of an Event of Default (as described
in Section 11 hereof), in its discretion and without prior notice to the Pledgor
except as may be required by applicable law, to transfer to or to register in
the name of the Secured Party or any of its nominees any or all of the Pledged
Collateral.  The Secured Party shall notify the Pledgor of any such transfer to
or registration in the name of the Secured Party or its nominee promptly
thereafter, provided, however, that failure to provide such notice shall not
invalidate or otherwise affect such transfer or registration nor shall the
Secured Party have any liability to the Pledgor for failure to give any such
notice. The Secured Party shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations.  The Pledgor
also ratifies its authorization for the Secured Party to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof
 
(c)           For greater security the Pledgor hereby agrees that, in connection
with each Subsidiary of such Pledgor that becomes a Restricted Subsidiary after
the Closing Date, such Pledgor shall, within 10 days after the date such
Subsidiary becomes a Restricted Subsidiary, deliver the Equity Interests of such
Pledged Subsidiary and an amended and restated Annex A to this Pledge Agreement
and such other items as are required to be delivered with respect to any of the
other Pledged Collateral, and the parties hereto agree that with respect to any
Person that becomes a Pledged Subsidiary after the Closing Date, all references
to “Pledged Collateral” shall include the Equity Interests of such Pledged
Subsidiary and all references to Annex A hereto shall include such Equity
Interests.
 
SECTION 4. Representations and Warranties.  The Pledgor represents and warrants
as follows:
 
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           The Pledged Interests of such Pledgor are validly issued, fully
paid for and non-assessable.
 
(b)           The Pledgor is the legal and beneficial owner of the Pledged
Collateral, free and clear of any lien, security interest, option or other
charge or encumbrance other than by virtue of this Pledge Agreement and
Permitted Liens.
 
(c)           No options, warrants or other agreements with respect to the
Pledged Collateral are outstanding.
 
(d)           Upon (i) the delivery to the Secured Party of the certificates or
other instruments evidencing the Pledged Interests or (ii) in the case of
Pledged Interests that are not evidenced by such certificates or instruments,
the completion of any other actions required to perfect the Secured Party’s
security interest (including, without limitation, the filing of any necessary
Uniform Commercial Code financing statements in the appropriate filing offices),
the Secured Party will have a valid, perfected first priority Lien on the
Pledged Collateral (subject to the security interest under this Pledge Agreement
and the Permitted Liens), enforceable as such against all creditors of the
Pledgor and against all Persons purporting to have an interest in any of the
Pledged Collateral from, through or under the Pledgor.
 
(e)           The execution, delivery and performance of this Pledge Agreement
and the transactions contemplated hereby (a) are within the corporate (or the
equivalent company) authority of the Pledgor, (b) have been duly authorized by
all necessary corporate (or the equivalent company) proceedings, (c) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which the Pledgor is subject or any
judgment, order, writ, injunction, license or permit applicable to the Pledgor
and (d) do not conflict with any provision of the Governing Documents of, or any
material agreement or other instrument binding upon, the Pledgor.
 
(g)           The execution and delivery of this Pledge Agreement will result in
valid and legally binding obligations of the Pledgor enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
 
(h)           Except for filings and recordings in connection with this Pledge
Agreement or any of the other Security Documents (which filings shall be made on
or before the Closing Date, or expiration of the applicable statutory period for
perfection with respect to the Collateral delivered as of the Closing Date) and
except as have been obtained and are in effect, no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with or exemption by, any Governmental Authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the consummation
and performance by the Pledgor of this Pledge Agreement or any other Loan
Document or (ii) the legality, validity, binding effect or enforceability of
this Pledge Agreement or any other Loan Document to which the Pledgor is a
party.
 
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 5. Further Assurances.  The Pledgor agrees that at any time, and from
time to time, at its own expense, such Pledgor will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Secured Party may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder with respect to any Pledged Collateral.  Other than as
expressly permitted under the terms of the Loan Documents, the Pledgor will not
at any time sell, transfer or convey any interest in, or suffer or permit any
Lien or encumbrance to be created upon or with respect to, any of the Pledged
Collateral (other than the Lien created under this Pledge Agreement and
Permitted Liens).
 
SECTION 6. Voting Rights; Dividends; Etc.
 
(a)           So long as no Default or Event of Default has occurred and is
continuing, subject to the terms of the Credit Agreement:
 
(i)           The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to its Pledged Collateral or any part thereof
for any purpose not inconsistent with the express terms of this Pledge Agreement
or the Credit Agreement.
 
(ii)           The Pledgor shall be entitled to receive and retain, free and
clear of all liens hereunder, any and all dividends permitted under the Credit
Agreement paid in respect of its Pledged Collateral; provided, however, that any
and all (A) dividends and interest paid or payable other than in cash in respect
of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral, (B)
dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in respect
of principal of, or in redemption of, or in exchange for, any Pledged
Collateral, shall be Pledged Collateral and shall be forthwith delivered to the
Secured Party to hold as Pledged Collateral and shall, if received by such
Pledgor, be received in trust for the benefit of the Secured Party and be
forthwith delivered to the Secured Party as Pledged Collateral in the same form
as so received (with any necessary endorsement).
 
(iii)           The Secured Party shall, at the expense of the Pledgor, execute
and deliver (or cause to be executed and delivered) to the Pledgor all such
proxies and other instruments as the Pledgor may reasonably request for the
purpose of enabling the Pledgor to exercise the voting and other rights which
the Pledgor is entitled to exercise pursuant to paragraph (i) above and to
receive the dividends or interest payments which the Pledgor is authorized to
receive and retain pursuant to paragraph (ii) above.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Upon the Pledgor’s receipt of a written notice from the Secured
Party after the occurrence and during the continuance of an Event of Default
(other than a voluntary or involuntary insolvency event (as more fully described
in Section 13.1(g) or (h) of the Credit Agreement), in which case no notice from
the Secured Party shall be necessary and the following will be deemed to have
automatically occurred immediately prior to the commencement of such voluntary
or involuntary insolvency proceeding):
 
(i)           All rights of the Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) and to receive the dividends and interest payments which it
would otherwise be authorized to receive and retain pursuant to Section 6(a)(ii)
shall cease, and, all such rights shall thereupon become vested in the Secured
Party which shall thereupon have the sole right to exercise such voting and
other consensual rights and to receive and hold as Pledged Collateral such
dividends and interest payments.
 
(ii)           All dividends and interest payments which are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 6(b) shall
be received in trust for the benefit of the Secured Party, and shall be
forthwith paid over to the Secured Party as Pledged Collateral in the same form
as so received (with any necessary indorsement).
 
SECTION 7. Transfers and Other Liens.
 
(a)           The Pledgor agrees that it will not, except as expressly permitted
in the Loan Documents, (i) sell or otherwise dispose of, or grant any option
with respect to, any of the Pledged Collateral, or (ii) create or permit to
exist any lien, security interest, or other charge or encumbrance upon or with
respect to any of the Pledged Collateral, except for the security interest under
this Pledge Agreement and the Permitted Liens.
 
(b)           The Pledgor agrees that it will pledge hereunder, promptly upon
such Pledgor’s acquisition (directly or indirectly) thereof, any and all
additional Equity Interests of a Pledged Subsidiary.
 
SECTION 8. Secured Party Appointed Attorney-in Fact.  The Pledgor hereby
appoints the Secured Party as such Pledgor’s attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise, from time to time in the Secured Party’s discretion to take any
action and to execute any instrument which the Secured Party may deem necessary
or advisable to accomplish the purposes of this Pledge Agreement, including,
without limitation (but in each case in accordance with the terms of this Pledge
Agreement), to receive, indorse and collect all instruments made payable to such
Pledgor representing any dividend, interest payment or other distribution in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same.
 
SECTION 9. Secured Party May Perform.  If the Pledgor fails to perform any
agreement contained herein, the Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of the Secured Party incurred
in connection therewith shall be payable by such Pledgor.
 
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 10. Reasonable Care. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property of the same type, or if
it appoints an agent to hold the Pledged Collateral on its behalf and such agent
agrees to be bound by a similar standard of care, it being understood that
neither the Secured Party nor such agent shall have any responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Secured Party or such agent has or is deemed to have knowledge of
such matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.
 
SECTION 11. Events of Default. The occurrence (and continuation beyond any
applicable grace or cure period) of any “Event of Default” under the Credit
Agreement shall constitute an Event of Default hereunder.
 
SECTION 12. Remedies upon Default. If any Event of Default shall have occurred
and be continuing:
 
(a)           The Secured Party may exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (irrespective of whether the UCC applies to the affected
Pledged Collateral), the Uniform Commercial Code of any applicable jurisdiction,
or similar law under any applicable jurisdiction, and the Secured Party may
also, upon notice specified below, sell the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, and at such price or prices and upon such
other terms as the Secured Party may deem commercially reasonable.  The Pledgor
agrees that, to the extent notice of sale shall be required by law, at least 20
days’ notice to such Pledgor of the time and place of any public sale or the
time after which any private sale may be made shall constitute reasonable
notification. The Secured Party shall not be obligated to make any sale of the
Pledged Collateral regardless of notice of sale having been given.  The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  The Pledgor
acknowledges that if and to the extent that any of the Pledged Collateral
consists of securities not registered under the Securities Act of 1933 (as
amended and in effect from time to time, the “Securities Act”), the best price
obtainable for such securities in an arm’s length transaction may reflect a
substantial discount from the book value of such securities.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Any cash held by the Secured Party as Pledged Collateral and all
cash proceeds received by the Secured Party in respect of any sale of, or other
realization upon all or any part of the Pledged Collateral may, in the
discretion of the Secured Party, be held by the Secured Party as collateral for,
and/or then or at any time thereafter applied (after payment of any amounts
payable to the Secured Party pursuant to the Credit Agreement) in whole or in
part by the Secured Party against, all or any part of the Secured Obligations in
such order as the Secured Party shall elect. Any surplus of such cash proceeds
held by the Secured Party and remaining after payment in full of all the Secured
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive such surplus.
 
SECTION 13.  Security Interest Absolute. All rights of the Secured Party and
security interests hereunder, and all obligations of the Pledgor hereunder,
shall be absolute and unconditional irrespective of:
 
(a)           any lack of validity or enforceability of the Credit Agreement,
any Loan Document or any other agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, the
Revolving Credit Notes, any other Loan Document or any extension of the maturity
date of the Revolving Credit Notes;
 
(c)           any exchange, release or non-perfection of any Pledged Collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Secured Obligations; or
 
(d)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, such Pledgor in respect of the Secured
Obligations or Pledgor in respect of this Pledge Agreement or otherwise.
 
SECTION 14. Amendments, Etc.  No amendment or waiver of any provision of this
Pledge Agreement nor consent to any departure by the Pledgor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Secured Party, and then such waiver or amendment shall be effective only in the
specific instance and for the specific purpose for which given.
 
SECTION 15. Notices.  All notices and other communications hereunder shall be in
the manner set forth in the Credit Agreement.
 
SECTION 16. Continuing Security Interest.  This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) remain in
full force and effect until the Secured Obligations have matured and have been
paid and satisfied in full, (ii) be binding upon and inure to the benefit of the
Pledgor and the Pledgor’s executors, administrators, successors and assigns, and
(iii) inure to the benefit of and be binding upon the Secured Party and its
successors, transferees and assigns. Upon the payment and satisfaction in full
of the Secured Obligations, the Pledgor shall be entitled to the return, upon
its request and at its expense, of such of the Pledged Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof.
 
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 17. Governing Law; Submission to Jurisdiction; Waiver of Venue. THIS
PLEDGE AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL
FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAWS THEREOF BUT OTHERWISE WITHOUT REGARD TO THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW.  The Pledgor irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Pledge Agreement, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the full extent permitted by applicable law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Pledge Agreement shall affect any right that the Secured
Party or any Lender may otherwise have to bring any action or proceeding
relating to this Pledge Agreement against the Pledgor or its properties in the
courts of any jurisdiction.
 
SECTION 18. Nonconsolidation.  The Pledgor will operate in such a manner that it
will not be substantively consolidated with any Pledged Subsidiary, such that
the separate existence of such Pledgor and each Pledged Subsidiary would not be
disregarded in the event of a bankruptcy or insolvency of such Pledgor or any
Pledged Subsidiary, and in such regard, among other things:
 
(i)            The Pledgor maintains separate corporate records and books of
account from each Pledged Subsidiary and otherwise observes corporate
formalities;
 
(ii)           The financial statements and books and records of such Pledgor
prepared after the respective dates of creation of any Pledged Subsidiary
reflect and will continue to reflect the separate existence of each Pledged
Subsidiary;
 
(iii)          The Pledgor maintains separate books and records reflecting its
assets as held separately from the assets of each Pledged Subsidiary; such
Pledgor’s funds, and records relating to its funds and assets, have not been nor
will be commingled with those of any Pledged Subsidiary; and, the separate
creditors of each Pledged Subsidiary will be entitled to be satisfied out of the
respective assets of such Pledged Subsidiary prior to any value in such Pledged
Subsidiary becoming available to such Pledgor’s equityholders or such Pledgor’s
creditors;
 
(iv)          all business correspondence of such Pledgor and other
communications are conducted in such Pledgor’s own name and on its own
stationery;
 
 
 
9

--------------------------------------------------------------------------------

 
 
(v)           other than with respect to CLI Domestic and Resale Group, LLC, in
its capacity as sales agent for the Borrower, no Pledged Subsidiary acts as an
agent of the Pledgor in any capacity and the Pledgor does not act as agent for
any Pledged Subsidiary, but instead presents itself to the public as a separate
company; and
 
(vi)           no Pledged Subsidiary is engaged in any other activities other
than the transactions contemplated by the Loan Documents.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT
BLANK; SIGNATURE PAGES FOLLOW]
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor and the Secured Party by their duly authorized
officers have or have caused this Pledge Agreement to be duly executed and
delivered under seal as of the date first above written.
 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Secured Party
             
By:_______________________________
 
 
Name:
 
 
Title:
         
CONTAINER LEASING INTERNATIONAL, LLC
(D/B/A CARLISLE LEASING INTERNATIONAL,
LLC and/or SEACASTLE CONTAINER LEASING,
LLC and/or SEACUBE CONTAINERS, LLC), as
Pledgor
             
By:_______________________________
 
Name:
 
 
Title:



 

 
 
 
 
Pledge Agreement
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 


 
Pledgor
Entity
Classes of
Equity
Interests
Jurisdiction of Organization
Equity
Interest
Certificate
No(s).
No. of Issued
 and
 Outstanding
 Equity
 Interests
% of Issued
and
Outstanding
Equity
Interests
Container
Leasing
International,
LLC
CLI Domestic and
Resale Group,
LLC
1
Delaware
N/A
(uncertificated)
 
100%
Container
Leasing
International,
LLC
Seacastle Leasing International, Inc.
1
Delaware
N/A
(uncertificated)
 
100%
Container
Leasing
International,
LLC
Seacastle
Container Leasing International, Inc.
1
Delaware
N/A
(uncertificated)
 
100%

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit I
 
FORM OF LETTER OF CREDIT REQUEST
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit J
 
FORM OF MANAGEMENT FINANCIAL REPORT
 

 
 
 
 
 
 
 